    Case 1-19-43516-ess            Doc 84     Filed 08/06/20     Entered 08/06/20 16:52:55




                               FeeDueINST, APPEAL, CounDue, CONVERTED, DsclsDue, PlnDue




                                   U.S. Bankruptcy Court
                          Eastern District of New York (Brooklyn)
                          Bankruptcy Petition #: 1−19−43516−ess
                                                                                    Date filed:   06/06/2019
Assigned to: Elizabeth S. Stong                                               Date converted:     10/04/2019
Chapter 11                                                                        341 meeting:    01/27/2020
Previous chapter 13                                               Deadline for filing claims:     08/15/2019
Original chapter 13                                         Deadline for filing claims (govt.):   04/01/2020
Voluntary
Asset


Debtor                                                 represented by Michael Krichevsky
Michael Krichevsky                                                    PRO SE
4221 Atlantic Ave
Brooklyn, NY 11224
KINGS−NY
SSN / ITIN: xxx−xx−7181

Trustee                                                represented by Marianne DeRosa
Marianne DeRosa                                                       Office of the Chapter 13 Trustee
Office of the Chapter 13 Trustee                                      100 Jericho Quadrangle
100 Jericho Quadrangle                                                Ste 127
Ste 127                                                               Jericho, NY 11753
Jericho, NY 11753                                                     (516) 622−1340
(516) 622−1340                                                        Fax : (516) 622−1347
TERMINATED: 10/04/2019                                                Email: Derosa@ch13mdr.com
Email: Derosa@ch13mdr.com

U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
(212) 510−0500

Clerk of
Court
271 Cadman Plaza East
Brooklyn, NY 11201

 Filing Date          #                                          Docket Text

                           1       Chapter 13 Voluntary Petition for Individuals. Fee Amount $5.00 Filed by
                                   Michael Krichevsky Government Proof of Claim due by 12/3/2019.
 06/06/2019                        (smott) (Entered: 06/06/2019)

                                   Related Case: 12−01229−ess Dismissed: 12/07/16; 13−01475−ess Closed:
 06/06/2019                        10/08/2014 (smott) (Entered: 06/06/2019)

 06/06/2019

                                                                                                               1
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20      Entered 08/06/20 16:52:55




                        Judge Assigned Due to Related Case, Judge Reassigned. (smott) (Entered:
                        06/06/2019)

                        341(a) meeting to be held on 07/03/2019 at 10:30 AM at Room 2579,
                        271−C Cadman Plaza East, Brooklyn, NY. Proofs of Claims due by
06/06/2019              8/15/2019. (smott) (Entered: 06/06/2019)

                   2    Notice of Deficiency Concerning Requirement of Photo Identification for
                        the Debtor. Debtor(s) Acceptable Photo Identification due by 6/20/2019.
06/06/2019              (smott) (Entered: 06/06/2019)

                   3    Copy of Required Photo Identification pursuant to Administrative Order
06/06/2019              No. 653 for Filer Straker, Kenneth S (smott) (Entered: 06/06/2019)

                   4    Application to Pay Filing Fee in Installments . Filed by Michael
06/06/2019              Krichevsky. (smott) (Entered: 06/06/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $5.00. Receipt Number
06/06/2019              260431. (MO) (admin) (Entered: 06/06/2019)

                   6    Deficient Filing Chapter 13: Certificate of Credit Counseling due by
                        6/6/2019. Last day to file Section 521(i)(1) documents is 7/22/2019.
                        Summary of Your Assets and Liabilities and Certain Statistical
                        Information Official Form 106Sum due by 6/20/2019. Schedule A/B due
                        6/20/2019. Schedule C due 6/20/2019. Schedule D due 6/20/2019.
                        Schedule E/F due 6/20/2019. Schedule G due 6/20/2019. Schedule H due
                        6/20/2019. Schedule I due 6/20/2019. Schedule J due 6/20/2019.
                        Declaration About Ind Deb Schs Form 106Dec due 6/20/2019. Statement
                        of Financial Affairs for Individuals Filing for Bankruptcy Form 107 due
                        6/20/2019. Chapter 13 Plan due by 6/20/2019. Chapter 13 Statement of
                        Your Current Monthly Income and Calculation of Commitment Period
                        Form 122C−1 Due 6/20/2019. Copies of pay statements received from any
                        employer due by 6/20/2019. Incomplete Filings due by 6/20/2019. (smott)
06/06/2019              (Entered: 06/07/2019)

                   5    Order Granting Application To Pay Filing Fees In Installments. Balance
                        Due: $ 305.00 (Related Doc # 4). Signed on 6/7/2019. (smott) (Entered:
06/07/2019              06/07/2019)

                   7    Request for Notice − Chapter 13 Meeting of Creditors and Hearing on
                        Confirmation. Confirmation hearing to be held on 8/5/2019 at 09:00 AM
                        at Courtroom 3585 ( Judge Stong), Brooklyn, NY. Last day to Object to
                        Confirmation 8/5/2019.Objections to 523 due by 9/3/2019. (smott)
06/07/2019              (Entered: 06/07/2019)

                   8    BNC Certificate of Mailing with Notice of Deficient Filing Notice Date
06/08/2019              06/08/2019. (Admin.) (Entered: 06/09/2019)

                   9    BNC Certificate of Mailing with Notice of Electronic Filing Notice Date
06/09/2019              06/09/2019. (Admin.) (Entered: 06/10/2019)

                   10   BNC Certificate of Mailing − Meeting of Creditors Notice Date
06/09/2019              06/09/2019. (Admin.) (Entered: 06/10/2019)

                   11   BNC Certificate of Mailing with Notice of Deficient Filing Notice Date
06/09/2019              06/09/2019. (Admin.) (Entered: 06/10/2019)

06/09/2019         12

                                                                                                  2
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20       Entered 08/06/20 16:52:55




                        BNC Certificate of Mailing with Copy of Order Notice Date 06/09/2019.
                        (Admin.) (Entered: 06/10/2019)

                   13   Notice of Appearance and Request for Notice Filed by Alan Smikun on
                        behalf of Select Portfolio Servicing, Inc., as Servicer Agent for U.S. Bank
                        NA, successor trustee to Bank of America, NA, successor in interest to
                        LaSalle Bank NA, on behalf of the holders of the WaMu Mortgage
06/10/2019              (Smikun, Alan) (Entered: 06/10/2019)

                   14   Motion to Extend Deadline to File Schedules or Provide Required
                        Information, Motion to Convert Case From Chapter 13 to 11 and Motion
                        To Pay Court Fee's in installments. Fee Amount $ 932. Filed by Michael
                        Krichevsky. Hearing scheduled for 7/23/2019 at 09:30 AM at Courtroom
06/19/2019              3585 ( Judge Stong), Brooklyn, NY. (tmg) (Entered: 06/19/2019)

                        Statement Adjourning 341(a) Meeting of Creditors to 9/4/2019 at 01:00
                        PM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY. (DeRosa,
07/09/2019              Marianne) (Entered: 07/09/2019)

                   15   Affidavit/Certificate of Service Filed by Michael Krichevsky (RE: related
                        document(s)14 Motion to Extend Deadline to File Schedules filed by
                        Debtor Michael Krichevsky, Motion to Convert Case From Chapter 13 to
07/23/2019              11) (tmg) (Entered: 07/23/2019)

                        Hearing Held and Adjourned; (related document(s): 14 Motion to Extend
                        Deadline to File Schedules filed by Michael Krichevsky) − Appearance by
                        Debtor − Serve UST and Chapter 13 Trustee by 7/27 − Debtor directed to
                        file all couments by 8/29/2019 − Court to issue scheduling order − Hearing
                        scheduled for 09/10/2019 at 09:30 AM at Courtroom 3585 ( Judge Stong),
07/23/2019              Brooklyn, NY. (sjackson) (Entered: 07/23/2019)

                        Adjourned Without Hearing (related document(s): 7 Request for Notice −
                        Meeting of Creditors and Hearing on Confirmation Chapter 13)
                        Confirmation hearing to be held on 10/21/2019 at 09:00 AM at Courtroom
08/05/2019              3585 ( Judge Stong), Brooklyn, NY. (sjackson) (Entered: 08/06/2019)

                   16   Notice of Proposed Dismissal for debtors failure to pay the balance due on
08/09/2019              filing fees in the Amount of: $305.00. (mnc) (Entered: 08/09/2019)

                   17   BNC Certificate of Mailing with Notice/Order Notice Date 08/11/2019.
08/11/2019              (Admin.) (Entered: 08/12/2019)

                   18   Notice of Appearance and Request for Notice Filed by Aleksandra
                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (Attachments: # 1 Certificate of Service) (Fugate, Aleksandra) (Entered:
08/15/2019              08/15/2019)

08/16/2019         19   Order scheduling continued hearing on Motion to Extend deadline to file
                        schedules and statements. It is hereby ORDERED, that the Debtor is
                        directed to serve the Motion to Extend Deadline on the following parties:
                        Marianne DeRosa, Chapter 13 Trustee, Office of the United States Trustee
                        and Alan Smikun, Esq. and file proof of service by August 22, 2019. The
                        Debtor is directed to file the Schedules and Statements by August 29,
                        2019. ORDERED, that the Court will hold a continued hearing on the
                        Motion to Extend Deadline on September 10, 2019, at 9:30 a.m., (RE:
                        related document(s)14 Motion to Extend Deadline to File Schedules filed
                        by Debtor Michael Krichevsky, Motion to Convert Case From Chapter 13

                                                                                                      3
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20      Entered 08/06/20 16:52:55




                        to 11). Signed on 8/16/2019 (rjl). (Entered: 08/19/2019)

                   20   BNC Certificate of Mailing with Application/Notice/Order Notice Date
08/21/2019              08/21/2019. (Admin.) (Entered: 08/22/2019)

                   21   Certificate of Service Filed by Michael Krichevsky (related document(s)14
                        Motion to Extend Deadline to File Schedules filed by Debtor Michael
                        Krichevsky, Motion to Convert Case From Chapter 13 to 11) (vab)
08/22/2019              (Entered: 08/22/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $250.00. Receipt Number
08/22/2019              325868. (VB) (admin) (Entered: 08/22/2019)

                        Statement Adjourning 341(a) Meeting of Creditors to 12/4/2019 at 01:00
                        PM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY. (DeRosa,
09/05/2019              Marianne) (Entered: 09/05/2019)

                   23   Motion for Waiver from Credit Counseling Due to Disability Filed by
09/10/2019              Michael Krichevsky. (gaa) (Entered: 09/10/2019)

                   24   Schedule(s) − Schedule A/B, Schedule C, Schedule D, Schedule E/F,
                        Schedule G, Schedule H, Schedule I, Schedule J, : Declaration of
                        Schedules and Statement of Financial Affairs Filed by Michael
                        Krichevsky (Statement(s) and Affidavit Pursuant to E.D.N.Y. LBR
09/10/2019              1007−1(b) not filed) (gaa) (Entered: 09/10/2019)

                   25   Employee Income Records / Copies of Pay Statements Filed by Michael
                        Krichevsky (RE: related document(s)6 Deficient Filing Chapter 13) (gaa)
09/10/2019              (Entered: 09/10/2019)

                        Hearing Held; (related document(s): 14 Motion to Extend Deadline to File
                        Schedules , Motion to Convert Case From Chapter 13 to 11 and Motion To
                        Pay Court Fee's in installments filed by Michael Krichevsky) −
                        Appearance by Debtor − No opposition − Granted − Debtor's filings
                        deemed timely − Debtor's motion to convert to Chapter 11 granted − Court
09/10/2019              to issue order (sjackson) (Entered: 09/11/2019)

                   26   Order Converting Case to Chapter 11 and Order deeming Schedules and
                        Statements timely . Trustee Marianne DeRosa removed from the case. .
                        Signed on 10/4/2019. Government Proof of Claim due by 4/1/2020
10/04/2019              [related doc. 14. (rjl) (Entered: 10/08/2019)

                        Plan or Disclosure Statement Deadline Updated Chapter 11 Plan due by
                        2/3/2020. Disclosure Statement due by 2/3/2020 26. (rjl) (Entered:
10/04/2019              10/08/2019)

                   27   Meeting of Creditors 341(a) meeting to be held on 11/15/2019 at 02:00
                        PM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY. Last day to
                        determine dischargeability of a debt under Section 523 is 1/14/2020.
                        Deadline to object to discharge is the first date set for hearing on
10/08/2019              confirmation of plan. (rjl) (Entered: 10/08/2019)

                   28   Court's Service List (RE: related document(s)26 Order Converting Case to
10/09/2019              11/12/13) (rjl) (Entered: 10/09/2019)

                   29   Notice of Appearance and Request for Notice Filed by Josh Russell on
                        behalf of New York State Department of Taxation and Finance (Russell,
10/10/2019              Josh) (Entered: 10/10/2019)

                                                                                                    4
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20       Entered 08/06/20 16:52:55




                   30   BNC Certificate of Mailing − Meeting of Creditors Notice Date
10/10/2019              10/10/2019. (Admin.) (Entered: 10/11/2019)

                   31   BNC Certificate of Mailing with Application/Notice/Order Notice Date
10/11/2019              10/11/2019. (Admin.) (Entered: 10/12/2019)

                        Marked Off without hearing (related document(s): 7 Request for Notice −
                        Meeting of Creditors and Hearing on Confirmation Chapter 13, 26 Order
10/21/2019              Converting Case to 11/12/13) (sjackson) (Entered: 10/28/2019)

                   32   Notice of Appearance and Request for Notice Filed by Michelle C Marans
                        on behalf of Select Portfolio Servicing, Inc. as servicer for U.S. Bank NA,
                        successor trustee to Bank of America, NA, successor in interest to LaSalle
                        Bank NA, on behalf of the holders of the WaMu Mortgage Pass−T
10/22/2019              (Marans, Michelle) (Entered: 10/22/2019)

                   33   (Debtor's last name incorrect) Chapter 13 Trustee's Final Report and
                        Account for a Converted Case to Chapter 11 Filed by Marianne DeRosa.
11/04/2019              (DeRosa, Marianne) Modified on 11/6/2019 (rjl). (Entered: 11/04/2019)

                   34   Amended Chapter 13 Trustee's Final Report and Account for a Converted
                        Case Filed by Marianne DeRosa. (DeRosa, Marianne) (Entered:
11/08/2019              11/08/2019)

                        Statement Adjourning 341(a) Meeting of Creditors Filed by Office of the
                        United States Trustee. 341(a) Meeting Adjourned to 11/22/2019 at 10:00
                        AM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY.
11/13/2019              (Khodorovsky, Nazar) (Entered: 11/13/2019)

                   35   Order Scheduling Initial Case Management Conference. Signed on
                        11/15/2019 Status hearing to be held on 12/20/2019 at 09:30 AM at
                        Courtroom 3585 ( Judge Stong), Brooklyn, NY. (sem) (Entered:
11/15/2019              11/18/2019)

                        Statement Adjourning 341(a) Meeting of Creditors Filed by Office of the
                        United States Trustee. 341(a) Meeting Adjourned to 12/27/2019 at 10:00
                        AM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY.
11/19/2019              (Khodorovsky, Nazar) (Entered: 11/19/2019)

                   36   Motion to Dismiss Case for Debtor's failure to pay filing fee in the amount
                        of $55.00 Filed by Court. Hearing scheduled for 1/7/2020 at 10:00 AM at
                        Courtroom 3585 ( Judge Stong), Brooklyn, NY. (rjl) (Entered:
11/20/2019              11/20/2019)

                   37   BNC Certificate of Mailing with Notice/Order Notice Date 11/20/2019.
11/20/2019              (Admin.) (Entered: 11/21/2019)

                   38   BNC Certificate of Mailing with Notice of Hearing on Dismissal Notice
11/22/2019              Date 11/22/2019. (Admin.) (Entered: 11/23/2019)

                   39   Notice Re Common−Law Partnership Filed by Michael Krichevsky (olb)
12/20/2019              (Entered: 12/20/2019)

                   40   Monthly Operating Report for Filing Period November−December Filed
12/20/2019              by Michael Krichevsky (olb) (Entered: 12/20/2019)

12/20/2019


                                                                                                      5
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20     Entered 08/06/20 16:52:55




                        Hearing Held and Adjourned; (related document(s): 35 Order Scheduling
                        Initial Case Management Conference) Appearance by Debtor −
                        Appearance by UST −Debtor to provide proof of insurance and DIP
                        account at 341 meeting and to amend schedules − Status hearing to be held
                        on 02/27/2020 at 11:00 AM at Courtroom 3585 ( Judge Stong), Brooklyn,
                        NY. (sjackson) (Entered: 12/20/2019)

                   41   Opening Statement for 341(a) Meeting of Creditors Filed by Michael
12/27/2019              Krichevsky (gaa) (Entered: 12/27/2019)

                        Statement Adjourning 341(a) Meeting of Creditors Filed by Office of the
                        United States Trustee. 341(a) Meeting Adjourned to 1/27/2020 at 10:00
                        AM at Room 2579, 271−C Cadman Plaza East, Brooklyn, NY.
12/27/2019              (Khodorovsky, Nazar) (Entered: 12/27/2019)

                        Receipt of Chapter 13 Installment Filing Fee − $55.00. Receipt Number
12/27/2019              327239. (GA) (admin) (Entered: 12/27/2019)

                        Final Installment Payment Verified by Financial (mnc) (Entered:
12/30/2019              12/30/2019)

                        Marked Off without hearing (related document(s): 36 Motion to Dismiss
                        Case for failure to pay filing fee filed by Court, Receipt Number and
                        Filing Fee Auto, Final Installment Payment Verified by Financial)
01/07/2020              (sjackson) (Entered: 01/07/2020)

                   42   Order to Show Cause. ORDERED, that the Debtor is directed to appear at
                        a hearing on March 12, 2020 @ 9:30 A.M. to show cause why the $932
                        filing fee should not be paid in installments (RE: related document(s)26
                        Signed on 2/26/2020. Show Cause hearing to be held on 3/12/2020 at
                        09:30 AM at Courtroom 3585 ( Judge Stong), Brooklyn, NY. (rjl).
02/26/2020              (Entered: 02/26/2020)

                   43   Order ADJOURNING the Continued Case Management Conference to
                        March 12, 2020 @ 9:30 a.m . Signed on 2/26/2020 35 (rjl) (Entered:
02/26/2020              02/26/2020)

                        Adjourned Without Hearing (related document(s): 35 Order Scheduling
                        Initial Case Management Conference) Status hearing to be held on
                        03/12/2020 at 09:30 AM at Courtroom 3585 ( Judge Stong), Brooklyn,
02/27/2020              NY. (sjackson) (Entered: 02/27/2020)

                   44   BNC Certificate of Mailing with Application/Notice/Order Notice Date
02/29/2020              02/29/2020. (Admin.) (Entered: 03/01/2020)

                   45   BNC Certificate of Mailing with Notice/Order Notice Date 02/29/2020.
02/29/2020              (Admin.) (Entered: 03/01/2020)

                   46   Monthly Operating Report for Filing Period January 2020 Filed by
03/12/2020              Michael Krichevsky (gaa) (Entered: 03/12/2020)

                        Hearing Held; (related document(s): 42 Order to Show Cause (Generic))
03/12/2020              Granted − Court to issue order (sjackson) (Entered: 03/12/2020)

03/12/2020              Hearing Held and Adjourned; (related document(s): 35 Order Scheduling
                        Initial Case Management Conference) Appearance by Debtor −
                        Appearance by UST − Debtor directed to provide evidence of insurance on
                        vehicle and condominium and quarterly fees of $650. Status hearing to be

                                                                                                    6
  Case 1-19-43516-ess   Doc 84      Filed 08/06/20       Entered 08/06/20 16:52:55




                        held on 04/30/2020 at 10:30 AM at Courtroom 3585 ( Judge Stong),
                        Brooklyn, NY. (sjackson) (Entered: 03/12/2020)

                   47   Motion for Relief from Stay re: 4221 Atlantic Avenue, Brooklyn, NY
                        11224. Objections to be filed on 4/24/2020. Fee Amount $181. Filed by
                        Brittany J Maxon on behalf of Wells Fargo Bank, N.A. as servicing agent
                        for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F.
                        Hearing scheduled for 5/1/2020 at 09:30 AM at Courtroom 3585 ( Judge
                        Stong), Brooklyn, NY. (Attachments: # 1 Motion # 2 Exhibit A # 3
                        Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7 Affidavit of
03/17/2020              service) (Maxon, Brittany) (Entered: 03/17/2020)

                        Receipt of Motion for Relief From Stay(1−19−43516−ess)
                        [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number 19094956. Fee
03/17/2020              amount 181.00. (re: Doc# 47) (U.S. Treasury) (Entered: 03/17/2020)

                   48   Letter waiving 362(e) Filed by Brittany J Maxon on behalf of Wells Fargo
                        Bank, N.A. as servicing agent for U.S. Bank National Association, as
                        Trustee for Banc of America Funding Corporation Mortgage
                        Pass−Through Certificates, Series 2006−F (RE: related document(s)47
                        Motion for Relief From Stay filed by Creditor Wells Fargo Bank, N.A. as
                        servicing agent for U.S. Bank National Association, as Trustee for Banc of
                        America Funding Corporation Mortgage Pass−Through Certificates,
03/17/2020              Series 2006−F) (Maxon, Brittany) (Entered: 03/17/2020)

                   49   Order Directing Debtor to Pay Chapter 11 Filing Fee in Installments; it is
                        hereby Ordered, that the Debtor shall pay Chapter 11 filing fees according
                        to the following terms: $233 on or before April 20, 2020. $233 on or
                        before May 20, 2020. $233 on or before June 22, 2020. $233 on or before
                        July 20, 2020. Until the filing fee is paid in full, the Debtor shall not make
                        any additional payment or transfer any additional property to an attorney
                        or any other person for services in connection with this case. IF THE
                        DEBTOR FAILS TO TIMELY MAKE INSTALLMENT PAYMENTS,
                        THE COURT MAY DISMISS THE DEBTORS CHAPTER 11 CASE
                        (RE: related document(s)42 Order to Show Cause (Generic)). Signed on
03/18/2020              3/18/2020 (sem) (Entered: 03/18/2020)

                   50   BNC Certificate of Mailing with Application/Notice/Order Notice Date
03/20/2020              03/20/2020. (Admin.) (Entered: 03/21/2020)

                   51   Letter of Adjournment: Hearing rescheduled from 05/01/2020 at 9:30AM
                        to 05/22/2020 at 10:30AM Filed by Brittany J Maxon on behalf of Wells
                        Fargo Bank, N.A. as servicing agent for U.S. Bank National Association,
                        as Trustee for Banc of America Funding Corporation Mortgage
                        Pass−Through Certificates, Series 2006−F (RE: related document(s)47
                        Motion for Relief From Stay filed by Creditor Wells Fargo Bank, N.A. as
                        servicing agent for U.S. Bank National Association, as Trustee for Banc of
                        America Funding Corporation Mortgage Pass−Through Certificates,
04/27/2020              Series 2006−F) (Maxon, Brittany) (Entered: 04/27/2020)

                   52   Letter Regarding Telephonic Appearance April 30, 2020 Filed by Office
                        of the United States Trustee (Wolf, Rachel) (re: Related document 35)
                        Modified on 4/30/2020 to add document relationship (cns). (Entered:
04/29/2020              04/29/2020)

04/29/2020         53   Letter regarding telephonic appearance on April 30, 2020 Filed by
                        Michelle C Marans on behalf of Select Portfolio Servicing, Inc. as servicer
                        for U.S. Bank NA, successor trustee to Bank of America, NA, successor in


                                                                                                         7
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20      Entered 08/06/20 16:52:55




                        interest to LaSalle Bank NA, on behalf of the holders of the WaMu
                        Mortgage Pass−T (Marans, Michelle)(re: Related document 35) Modified
                        on 4/30/2020 to add document relationship (cns). (Entered: 04/29/2020)

                        Adjourned Without Hearing (related document(s): 35 Order Scheduling
                        Initial Case Management Conference) Status hearing to be held on
04/30/2020              05/22/2020 at 10:30 AM at 3585. (sjackson) (Entered: 05/01/2020)

                        Adjourned Without Hearing (related document(s): 47 Motion for Relief
                        From Stay filed by Wells Fargo Bank, N.A. as servicing agent for U.S.
                        Bank National Association, as Trustee for Banc of America Funding
                        Corporation Mortgage Pass−Through Certificates, Series 2006−F) Hearing
                        scheduled for 05/22/2020 at 10:30 AM at Courtroom 3585 ( Judge Stong),
05/01/2020              Brooklyn, NY. (sjackson) (Entered: 05/13/2020)

                   56   Letter Requesting an Adjournment of Hearing Scheduled for May 22,
                        2020 of Motion for Relief From Stay. Filed by Michael Krichevsky (RE:
                        related document(s)51 Letter of Adjournment filed by Creditor Wells
                        Fargo Bank, N.A., 47 Motion for Relief from Stay Filed Via Electronic
05/18/2020              Drop Box . (tmk). (Entered: 05/19/2020)

                   54   Letter telephonic appearance on 5/22/2020 Filed by Aleksandra
                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (RE: related document(s)47 Motion for Relief From Stay filed by Creditor
                        Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National
                        Association, as Trustee for Banc of America Funding Corporation
                        Mortgage Pass−Through Certificates, Series 2006−F, 51) (Fugate,
                        Aleksandra) Modified on 5/20/2020 to add document relationship. (cns).
05/19/2020              (Entered: 05/19/2020)

                   55   Letter advising of Telephonic Appearance Filed by Michelle C Marans on
                        behalf of Select Portfolio Servicing, Inc. as servicer for U.S. Bank NA,
                        successor trustee to Bank of America, NA, successor in interest to LaSalle
                        Bank NA, on behalf of the holders of the WaMu Mortgage Pass−T (RE:
                        related document(s)35 Order Scheduling Initial Case Management
05/19/2020              Conference) (Marans, Michelle) (Entered: 05/19/2020)

                   57   Cross Motion to Strike and Dismiss with Prejudice Chapter 11 Proof of
                        Claim Filed By US Bank, NA and Wells Fargo Bank, NA, and Opposition
                        to Motion for Relief From Automatic Stay Filed by Michael Krichevsky
                        (RE: related document(s)47 Motion for Relief From Stay filed by Creditor
                        Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National
                        Association). Hearing scheduled for 5/22/2020 at 10:30 AM at Courtroom
                        3585 ( Judge Stong), Brooklyn, NY. (Attachments: # 1 Affidavit of
05/19/2020              Service) Filed Via Electronic Drop Box.(vea) (Entered: 05/20/2020)

                   58   Order ADJOURNING the Continued Case Management Conference,
                        Motion for Stay Relief and Motion to Strike. (RE: related document(s)35
                        Order Scheduling Initial Case Management Conference, 47 Motion for
                        Relief, 57 Motion to Strike. ORDERED, that the Court will hold a hearing
                        on June 12, 2020, at 10:00 a.m. at Courtroom 3585 Brooklyn, NY. ( Judge
                        Stong). Hearing scheduled for 6/12/2020 at 10:00 AM. Signed on
05/21/2020              5/21/2020. (rjl) (Entered: 05/21/2020)

05/22/2020              Adjourned Without Hearing (related document(s): 35 Order Scheduling
                        Initial Case Management Conference) Status hearing to be held on
                        06/12/2020 at 10:00 AM at Courtroom 3585 ( Judge Stong), Brooklyn,


                                                                                                     8
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20      Entered 08/06/20 16:52:55




                        NY. (sjackson) (Entered: 05/22/2020)

                        Adjourned Without Hearing (related document(s): 47 Motion for Relief
                        From Stay filed by Wells Fargo Bank, N.A. as servicing agent for U.S.
                        Bank National Association, as Trustee for Banc of America Funding
                        Corporation Mortgage Pass−Through Certificates, Series 2006−F) Hearing
                        scheduled for 06/12/2020 at 10:00 AM at Courtroom 3585 ( Judge Stong),
05/22/2020              Brooklyn, NY. (sjackson) (Entered: 05/22/2020)

                        Adjourned Without Hearing (related document(s): 57 Motion to
                        Object/Reclassify/Reduce/Expunge Claims filed by Michael Krichevsky)
                        Hearing scheduled for 06/12/2020 at 10:00 AM at Courtroom 3585 (
05/22/2020              Judge Stong), Brooklyn, NY. (sjackson) (Entered: 05/22/2020)

                   60   Objection and Proposed Amended Order Filed by Michael Krichevsky
                        (RE: related document(s)58 Order to Schedule Hearing (Generic)). (Filed
05/22/2020              Via Electronic Drop Box). (vea) (Entered: 05/26/2020)

                   59   BNC Certificate of Mailing with Application/Notice/Order Notice Date
05/23/2020              05/23/2020. (Admin.) (Entered: 05/24/2020)

                   61   Response in opposition to Debtor's Cross−Motion Filed by Aleksandra
                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (RE: related document(s)57 Motion to Object/Reclassify/Reduce/Expunge
                        Claims filed by Debtor Michael Krichevsky, Motion to Strike)
                        (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Certificate of service)
06/05/2020              (Fugate, Aleksandra) (Entered: 06/05/2020)

                   62   So Ordered − The Court will consider the Debtor's request to amend the
                        May 21, 2020 Scheduling Order and to adjourn Wells Fargo's Stay Relief
                        Motion and the Debtor's Motion to Strike to another date at the June 12,
                        2020continued case management conference.(RE: related document(s)47
                        Motion for Relief From Stay filed by Creditor Wells Fargo Bank, N.A. as
                        servicing agent for U.S. Bank National Association, as Trustee for Banc of
                        America Funding Corporation Mortgage Pass−Through Certificates,
                        Series 2006−F, 57Cross Motion to Object/Reclassify/Reduce/Expunge
                        Claims filed by Debtor Michael Krichevsky, Motion to Strike, 58 Order to
                        Schedule Hearing, 60 Objection filed by Debtor Michael Krichevsky).
06/08/2020              Signed on 6/8/2020 (sej) (Entered: 06/09/2020)

                   63   Refiled Petition Re: Forms Modernization 2015 (Pgs 1−8) for Individuals:
                        Added Aliases, EIN, Selected Another Reason to File in this District,
                        Added Sole Proprietorship Information and Changed Estimated Assets and
                        Liabilities Filed by Michael Krichevsky (RE: related document(s)1
                        Voluntary Petition (Chapter 13) filed by Debtor Michael
                        Krichevsky)(DEBTOR ADDED ALIASES TO PETITION, NOTIFIED
                        RE: APPLICATION TO AMEND CAPTION) Filed Via Electronic Drop
06/09/2020              Box (tmk) (Entered: 06/09/2020)

                   64   Amended Schedule(s), Statement(s) and Affidavit Pursuant to E.D.N.Y.
                        LBR LR1009−1(a) Schedule A/B, Schedule D, Schedule E/F, Schedule G,
                        Schedule I, Schedule J, Declaration of Schedules, Statement of Financial
                        Affairs and Statement Local Rule 1073−2(b) Fee Amount $31 Filed by
                        Michael Krichevsky (Affidavit Not Filed) (FEE NOT PAID) Filed Via
06/09/2020              Electronic Drop Box (tmk) (Entered: 06/09/2020)

06/09/2020         65


                                                                                                     9
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20       Entered 08/06/20 16:52:55




                        For Individual Chapter 11 Cases: List of Creditors Who Have 20 Largest
                        Unsecured Claims Against You and Are Not Insiders Filed by Michael
                        Krichevsky Filed Via Electronic Drop Box (tmk) (Entered: 06/09/2020)

                   66   Letter re: telephonic appearance on 6/12/2020 Filed by Aleksandra
                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (RE: related document(s)47 Motion for Relief From Stay filed by Creditor
                        Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National
                        Association, as Trustee for Banc of America Funding Corporation
                        Mortgage Pass−Through Certificates, Series 2006−F, 57 Motion to
                        Object/Reclassify/Reduce/Expunge Claims filed by Debtor Michael
06/11/2020              Krichevsky, Motion to Strike) (Fugate, Aleksandra) (Entered: 06/11/2020)

                   67   Letter advising the Court of appearing attorney at June 12, 2020 status
                        conference Filed by Elizabeth L Doyaga on behalf of Select Portfolio
                        Servicing, Inc. as servicer for U.S. Bank NA, successor trustee to Bank of
                        America, NA, successor in interest to LaSalle Bank NA, on behalf of the
                        holders of the WaMu Mortgage Pass−T (Doyaga, Elizabeth) (re. Related
                        document 35,58) Modified on 6/12/2020 to add document relationship
06/11/2020              (cns). (Entered: 06/11/2020)

                   68   BNC Certificate of Mailing with Application/Notice/Order Notice Date
06/11/2020              06/11/2020. (Admin.) (Entered: 06/12/2020)

                   69   Affidavit Pursuant to E.D.N.Y. LBR 1009−1(a) Filed by Michael
                        Krichevsky (RE: related document(s)64 Amended Schedule(s) and
                        Affidavit Pursuant to E.D.N.Y. LBR 1009−1(a) (Fee Due) − Court Event
                        filed by Debtor Michael Krichevsky). Filed Via Electronic Drop Box.
06/11/2020              (vea) (Entered: 06/12/2020)

                        Hearing Held and Adjourned; Appearance by Debtor, UST, Wells Fargo
                        and SPS. Debtor to provide evidence of insurance on real property and
                        vehicle by 6/25/2020. Debtor to become current on Monthly Operating
                        Reports and UST fees of $975 by 6/25/2020. Status hearing to be held on
                        08/13/2020 at 11:00 AM at Courtroom 3585 ( Judge Stong), Brooklyn,
                        NY. (RE: related document(s) 35 Order Scheduling Initial Case
06/12/2020              Management Conference) (sej) (Entered: 06/12/2020)

                        Hearing Held; (RE: related document(s) 47 Motion for Relief From Stay
                        Filed by Creditor Wells Fargo Bank, N.A. as servicing agent for U.S.
                        Bank National Association, as Trustee for Banc of America Funding
                        Corporation Mortgage Pass−Through Certificates, Series 2006−F)
                        Appearance by Debtor, UST, Wells Fargo and SPS −Stay relief granted.
                        The parties may pursue their rights, including their claims and defenses,
                        under the applicable law with respect to the property. Submit order. (sej)
06/12/2020              (Entered: 06/12/2020)

                        Hearing Held and Adjourned; Appearance by Debtor, UST, Wells Fargo
                        and SPS −'Hearing scheduled for 08/13/2020 at 11:00 AM at Courtroom
                        3585 ( Judge Stong), Brooklyn, NY.(RE: related document(s) 57 Motion
                        to Object/Reclassify/Reduce/Expunge Claims,Motion to Strike Filed by
06/12/2020              Debtor Michael Krichevsky) (sej) (Entered: 06/12/2020)

06/16/2020         70   Order Pursuant to 11 U.S.C. § 362(D)Terminating the Automatic Stay
                        Imposed by 11 U.S.C. §362(a). It is hereby, Ordered that the automatic
                        stay is hereby modified to permit Secured Creditor, Wells Fargo Bank,
                        N.A. as servicing agent for U.S. Bank National Association, as Trustee for


                                                                                                     10
  Case 1-19-43516-ess   Doc 84      Filed 08/06/20      Entered 08/06/20 16:52:55




                        Banc of America Funding Corporation Mortgage Pass−Through
                        Certificates, Series 2006−F and the Debtor to pursue their rights under
                        applicable law, including their claims and defense, with respect to the
                        property located at 4221 Atlantic Avenue, Brooklyn, NY 11224. (Related
                        Doc 47) Signed on 6/16/2020. (cns) (Entered: 06/16/2020)

                  71    Notice of Appeal to District Court. . Fee Amount $298 Filed by Michael
                        Krichevsky (RE: related document(s)70 Order on Motion For Relief From
                        Stay). Appellant Designation due by 7/9/2020. Transmission of
                        Designation to District Court Due by 7/27/2020. Filed via Electronic
06/25/2020              Drop Box. (jmf) (Entered: 06/25/2020)

                  72    Appeal Deficiency Notice (RE: related document(s)71 Notice of Appeal
06/26/2020              filed by Debtor Michael Krichevsky) (cns) (Entered: 06/26/2020)

                  73    Notice to Parties of requirements, deadlines (RE: related document(s)71
                        Notice of Appeal filed by Debtor Michael Krichevsky, 72 Appeal
06/26/2020              Deficiency Notice ) (cns) (Entered: 06/26/2020)

                  74    Transmittal of Notice of Appeal to District Court (RE: related
                        document(s)70 Order on Motion For Relief From Stay, 71 Notice of
                        Appeal filed by Debtor Michael Krichevsky, 72 Appeal Deficiency Notice,
06/26/2020              73 Notice to Parties BK) (cns) (Entered: 06/26/2020)

                  75    Notice of Docketing Record on Appeal to District Court. Civil Action
                        Number: 1−20−cv−02343−RRM District Court Judge Roslynn R.
                        Mauskopf assigned. (RE: related document(s)71 Notice of Appeal filed by
06/26/2020              Debtor Michael Krichevsky) (rjl) (Entered: 06/26/2020)

                  76    BNC Certificate of Mailing with Application/Notice/Order Notice Date
06/27/2020              06/27/2020. (Admin.) (Entered: 06/28/2020)

                  77    BNC Certificate of Mailing with Notice/Order Notice Date 06/28/2020.
06/28/2020              (Admin.) (Entered: 06/29/2020)

                  78    Civil Cover Sheet Filed by Michael Krichevsky (RE: related
                        document(s)71 Notice of Appeal filed by Debtor Michael Krichevsky).
06/29/2020              (tmk) (Entered: 06/30/2020)

                        Receipt of Notice of Appeal − $5.00. Receipt Number 328295. (JM)
06/30/2020              (admin) (Entered: 07/01/2020)

                  79    Notice of Appearance and Request for Notice Filed by Natsayi Mawere on
                        behalf of Wells Fargo Bank, N.A. as servicing agent for U.S. Bank
                        National Association, as Trustee for Banc of America Funding Corporation
                        Mortgage Pass−Through Certificates, Series 2006−F (Mawere, Natsayi)
07/21/2020              (Entered: 07/21/2020)

                  80    Appellant Designation of Contents For Inclusion in Record On Appeal
                        Filed by Michael Krichevsky (RE: related document(s)71 Notice of Appeal
                        filed by Debtor Michael Krichevsky, 78 Civil Cover Sheet filed by Debtor
                        Michael Krichevsky). Appellee designation due by 8/5/2020. Filed Via
07/22/2020              Electronic Drop Box (tmk). (Entered: 07/22/2020)

07/27/2020        81    Transmittal of Additional Record on Appeal to District Court in reference
                        to Civil Case Number: 20−cv−02343−RRM (RE: related document(s)70
                        Order on Motion For Relief From Stay, 71 Notice of Appeal filed by
                        Debtor Michael Krichevsky, 78 Civil Cover Sheet filed by Debtor Michael


                                                                                                    11
  Case 1-19-43516-ess   Doc 84     Filed 08/06/20      Entered 08/06/20 16:52:55




                        Krichevsky, 80 Appellant Designation filed by Debtor Michael
                        Krichevsky) (cns) (Entered: 07/27/2020)

                  82    Appellee Designation of Contents for Inclusion in Record of Appeal Filed
                        by Natsayi Mawere on behalf of Wells Fargo Bank, N.A. as servicing agent
                        for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (RE: related document(s)71 Notice of Appeal filed by Debtor Michael
                        Krichevsky, 78 Civil Cover Sheet filed by Debtor Michael Krichevsky).
08/05/2020              (Mawere, Natsayi) (Entered: 08/05/2020)

                  83    Letter requesting adjournment of 8/13/2020 hearing Filed by Aleksandra
                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for U.S. Bank National Association, as Trustee for Banc of America
                        Funding Corporation Mortgage Pass−Through Certificates, Series 2006−F
                        (RE: related document(s)57 Motion to Object/Reclassify/Reduce/Expunge
                        Claims filed by Debtor Michael Krichevsky, Motion to Strike) (Fugate,
08/06/2020              Aleksandra) (Entered: 08/06/2020)




                                                                                                   12
             Case 1-19-43516-ess            Doc 84
                                                71        Filed 08/06/20
                                                                06/25/20            Entered 08/06/20
                                                                                            06/25/20 16:52:55
                                                                                                     16:16:05



Official Form 417A (12/18)




                                  [Caption as in Form 416A, 416B, or 416D, as appropriate]

                             NOTICE OF APPEAL AND STATEMENT OF ELECTION



       Part 1: Identify the appellant(s)

            1.   N{



            2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
                 appeal;

                 For appeals in an adversary proceeding.           For appeals in a bankruptcy case and not in an
                  □ Plaintiff                                      adversary proceeding.
                  □ Defendant                                      ^^>Debtor
                  □ Other (describe)                               □ creditor
                                                                   □ Trustee
                                                                   Q Other (describe)


        Part 2: Identify the subject of this appeal

            1. Describe the judgment, order, or decree appealed from: iO
            2. State the date on which the judgment, order, or decree was entered: fo j/rJioz-o
        Part 3: Identify the other parties to the appeal

       List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
       and telephone numbers of their attorneys (attach additional pages if necessary):

            1. Party: It/UUxcuiyC' k^t cloCQ^^Sfnew:


            2. Party: L/.^ /j.           . A/^ Attorney:               5 (!!9ui <3^ (S t           ^LCP




        Official Form 417A                   Notice of Appeal and Statement of Election                         page 1




                                                                                                                         13
    Case 1-19-43516-ess              Doc 84
                                         71        Filed 08/06/20
                                                         06/25/20            Entered 08/06/20
                                                                                     06/25/20 16:52:55
                                                                                              16:16:05




Part 4: Optional election to have appeal heard by District Court(applicable only in
certain districts)


If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

          j!a(^Appellant(s) elect to have the appeal heard by the United States District Court rather than by
              the Bankruptcy Appellate Panel.



Part 5: Sign below


                                                                              Date: C, jfflhO2^
Signature of attorney for appelian!(sT(or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or^p^nJg^n(^ repre^nted by an attorney):




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate fliers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director's Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




Official Form 417A                    Notice of Appeal and Statement of Election                          page 2



                                                                                                                   14
    Case 1-19-43516-ess         Doc 84
                                    71     Filed 08/06/20
                                                 06/25/20      Entered 08/06/20
                                                                       06/25/20 16:52:55
                                                                                16:16:05
     case l-l9-43blb-ess         Doc m     hiled Ub/lb/zu     bntered Ub/lb/::iU l3:bb:42




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:
                                                             ORDER
MICHAEL KRICHEVSKY
                                                             CASE #:l-19-43516-ess

                              Debtor.
                                                             CHAPTER 11




 ORDER PURSUANT TO 11 U.S.C.§ 362(D)TERMINATING THE AUTOMATIC STAY
                     IMPOSED BY 11 U.S.C. §362(a)

         Upon the motion dated March 16, 2020 of Wells Fargo Bank, N.A. as servicing agent for

U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage

Pass-Through Certificates, Series 2006-F ("Secured Creditor") for an order pursuant to section

362(d) of title 11 of the United States Code ("Bankruptcy Code") vacating the automatic stay to

allow the Secured Creditor enforcement of its rights in and remedies in and to 4221 Atlantic

Avenue, Brooklyn, NY 1 1224 (the "Property"). This Court, having considered the evidence

presented anrf the arguments of the parties and with good cause appearing therefor; it is hereby

         ORDERED that the automatic stay is hereby lifted and vacated modified to permit

Secured Creditor and the Debtor to foreclose its mortgage on pursue their rishts under

applicable iaw, including their claims and defenses, with respect to the property located at 4221

Atlantic Avenue, Brooklyn. NY 11224; and it is furthen

         ORDERED that the 11 day stay imposed by the Federal Rules of Bankruptcy Procedure

4001(0)(3) is hereby waw^dr




                                           \
 Dated: Brooklyn, New York                                              Elizabeth S. Stoi
        June 16,2020                                             United States Bankruptcy Judge




                                                                                                    15
             Case
              Case1-19-43516-ess
                   1-19-43516-ess Doc
                                   Doc71-1
                                       84 Filed
                                           Filed08/06/20
                                                 06/25/20 Entered
                                                           Entered08/06/20
                                                                   06/25/2016:52:55
                                                                            16:16:05


                                                     Notice Recipients
District/Off: 0207−1                         User: jfebus                       Date Created: 6/25/2020
Case: 1−19−43516−ess                         Form ID: pdf000                    Total: 4


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      USTPRegion02.BR.ECF@usdoj.gov
                                                                                                                TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky        4221 Atlantic Ave        Brooklyn, NY 11224
9620834     Wells Fargo Bank, N.A. as servicing agent for U.S.      c/o Woods Oviatt Gilman, LLP      500 Bausch & Lomb
            Place       Rochester, NY 14604
            U.S. Bank, NA        c/o Woods Oviatt Gilman, LLP         500 Bausch & Lomb Place       Rochester, NY
            14604
                                                                                                                TOTAL: 3




                                                                                                                           16
       Case 1-19-43516-ess                Doc 84
                                              82       Filed 08/06/20
                                                             08/05/20    Entered 08/06/20
                                                                                 08/05/20 16:52:55
                                                                                          14:45:40




REED SMITH LLP
Natsayi Mawere, Esq.
599 Lexington Avenue
New York, New York 10022
Tel: (212) 521-5400
Fax: (212) 521-5450
Email: nmawere@reedsmith.com

Counsel for Secured Creditor,
Wells Fargo Bank, N.A., as Servicing Agent for U.S. Bank
National Association, as Trustee for Banc of America Funding
Corporation Mortgage Pass-Through Certificates, Series 2006-F

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

IN RE:                                                                  Chapter 11

         MICHAEL KRICHEVSKY,                                            Case No.: 1-19-43516 (ESS)

                                                Debtor.

----------------------------------------------------------------X


APPELLEE WELLS FARGO BANK, N.A. AS SERVICING AGENT FOR U.S. BANK
 NATIONAL ASSOCIATION, AS TRUSTEE FOR BANC OF AMERICA FUNDING
 CORPORATION MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-
   F’S DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE
        RECORD ON APPEAL PURSUANT TO FED. R. BANK. P. 8009

         Appellee Wells Fargo Bank, N.A. as Servicing Agent for U.S. Bank National

Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through

Certificates, Series 2006-F, through its undersigned counsel, file this Appellee-Designation

of Additional Items to be Included in the Record on Appeal pursuant to Fed. R. Bankr. P.

8009 for Plaintiff Michael Krichevsky’s appeal from the Order of the Honorable Elizabeth S.

Strong, United States Bankruptcy Judge, dated and entered on June 16, 2020, pursuant to 11

U.S.C. § 362(D), Terminating the Automatic Stay Imposed by 11 U.S.C. § 362(a).




                                                                                                     17
        Case 1-19-43516-ess     Doc 84
                                    82   Filed 08/06/20
                                               08/05/20      Entered 08/06/20
                                                                     08/05/20 16:52:55
                                                                              14:45:40




     DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

      Bankruptcy         Date                                Title1
    Claim’s Register

          3-1          8/15/2019    Claim #3 filed by Wells Fargo Bank, N.A., as servicing
                                    agent for U.S. Bank.

          3-2          5/21/2020    Amended Claim #3 filed by Wells Fargo Bank, N.A.,
                                    as servicing agent for U.S. Bank.

Appellee reserves the right to modify and/or supplement the foregoing designations to the

fullest extent permitted by the Bankruptcy Code, Federal Rules of Bankruptcy Procedure,

and Eastern District of New York’s Local Bankruptcy Rules.

Dated: August 5, 2020                         Respectfully Submitted,
       New York, New York
                                              REED SMITH LLP

                                              By: /s/ Natsayi Mawere
                                              Natsayi Mawere
                                              599 Lexington Avenue
                                              New York, New York 10022
                                              Tel: 212-521-5400
                                              Fax: 212-521-5450
                                              nmawere@reedsmith.com

                                              Counsel for Secured Creditor, Wells Fargo
                                              Bank, N.A., as Servicing Agent for U.S.
                                              Bank National Association, as Trustee for
                                              Banc of America Funding Corporation
                                              Mortgage Pass-Through Certificates, Series
                                              2006-F




1
   All designated items include their annexed exhibits, appendices, enclosures, and/or
attachments.



                                            -2-

                                                                                             18
     Case 1-19-43516-ess        Doc 84
                                    82   Filed 08/06/20
                                               08/05/20     Entered 08/06/20
                                                                    08/05/20 16:52:55
                                                                             14:45:40




                             CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2020, the foregoing Appellee’s Designation of

Additional Items to be Included in the Record on Appeal Pursuant to Fed. R. Bank. P.

8009 was filed with the Clerk of the Court through this Court’s CM/ECF electronic filing

system and served in accordance with the Federal Rules of Civil Procedure, and/or the rules

of the Eastern District of New York.




                                                          /s/ Natsayi Mawere__
                                                          Natsayi Mawere




                                             -3-

                                                                                              19
       Case 1-19-43516-ess
             Case 1-19-43516-ess
                            Claim 3-1
                                  Doc 84
                                      FiledFiled
                                            08/15/19
                                                 08/06/20
                                                       DescEntered
                                                            Main Document
                                                                   08/06/20 16:52:55
                                                                               Page 1 of 68

                                                                                                        Read the instructions before filling out this form. Use this form to make a
Fill in this information to identify the case:                                                          claim for payment in a bankruptcy case. Do not use this form to make a
Debtor 1 MICHAEL KRICHEVSKY                                                                             request for payment of an administrative expense. Make such a request
                                                                                                        according to 11 U.S.C. § 503.
                                                                                                        Filers must leave out or redact information that is entitled to privacy on
Debtor 2                                                                                                this form or on any attached documents. Attach redacted copies of any
(Spouse, if filing)                                                                                     documents that support the claim, such as promissory notes, purchase
                                                                                                        orders, invoices, itemized statements of running accounts, contracts,
United States Bankruptcy Court for the: Eastern District of New York                                    judgments, mortgages, and security agreements. Do not send original
                                                                                                        documents; they may be destroyed after scanning. If the documents are
Case number 1-19-43516-ess                                                                              not available, explain in an attachment. A person who files a fraudulent
                                                                                                        claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
                                                                                                        18 U.S.C. §§ 152, 157, and 3571. Fill in all the information about the claim
                                                                                                        as of the date the case was filed. That date is on the notice of bankruptcy
Official Form 410                                                                                       (Form 309) that you received.

Proof of Claim                                                                                                                                                           04/19

Part 1:   Identify the Claim

1. Who is the current          U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F
   creditor?




                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor


2. Has this claim been         X      No
   acquired from                      Yes. From whom?
   someone else?

3. Where should notices Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if
   and payments to the                                                                                    different)
   creditor be sent?    Wells Fargo Bank, N.A.                                                            Wells Fargo Bank, N.A.
                               Default Document Processing                                                Attention: Payment Processing
                               MAC# N9286-01Y                                                             MAC# F2302-04C
    Federal Rule of
    Bankruptcy Procedure
    (FRBP) 2002(g)



                               Name                                                                       Name
                               1000 Blue Gentian Road                                                     1 Home Campus

                               Number            Street                                                   Number            Street
                               Eagan MN 55121-7700                                                        Des Moines IA 50328

                               City                                      State             ZIP Code       City                                      State             ZIP Code
                               Contact phone     800-274-7025                                             Contact phone     800-274-7025



                               Contact email     POCNOTIFICATIONS@WELLSFARGO.COM                          Contact email     POCNOTIFICATIONS@WELLSFARGO.COM




                               Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                               W FCMGE1943516NYE71813295



Official Form 410                                                                Proof of Claim                                                                           page 1
      Case 1-19-43516-ess
            Case 1-19-43516-ess
                           Claim 3-1
                                 Doc 84
                                     FiledFiled
                                           08/15/19
                                                08/06/20
                                                      DescEntered
                                                           Main Document
                                                                  08/06/20 16:52:55
                                                                              Page 2 of 68


4. Does this claim amend X No
   one already filed?      Yes. Claim number on court claims registry (if known)                                                       Filed on
                                                                                                                                                  MM/DD/YYYY

5. Do you know if anyone X No
   else has filed a proof   Yes. Who made the earlier filing?
   of claim for this claim?


Part 2:   Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number    No
   you use to identify the X Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 3295
   debtor?

7. How much is the claim? $ 1,098,754.69                                       Does this amount include interest or other charges?
                                                                                   No
                                                                               X   Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as healthcare information.

                                 Money Loaned



9. Is all or part of the claim       No
   secured?                      X   Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                            X   Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:      4221 ATLANTIC AVENUE BROOKLYN NY 11224-1023




                                           Basis for perfection:      Recorded Mortgage/Deed of Trust

                                           Attach redacted copies of documents, if any,that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)


                                           Value of property:                             $

                                           Amount of the claim that is secured:           $ 1,098,754.69

                                           Amount of the claim that is unsecured:         $                       (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $ 512,924.33

                                           Annual Interest Rate (when case was filed) 5.375             %

                                              Fixed
                                            X Variable
                                              Fixed with Steps due to loan modification

10. Is this claim based on a     X   No
    lease?                           Yes. Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a X No
    right of setoff?             Yes. Identify the property:




Official Form 410                                                         Proof of Claim                                                                       page 2
         Case 1-19-43516-ess
               Case 1-19-43516-ess
                              Claim 3-1
                                    Doc 84
                                        FiledFiled
                                              08/15/19
                                                   08/06/20
                                                         DescEntered
                                                              Main Document
                                                                     08/06/20 16:52:55
                                                                                 Page 3 of 68




12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                    08/15/2019
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                    /s/ Aleksandra K. Fugate, Esq.
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Aleksandra K. Fugate, Esq.
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Attorney
                                                         _______________________________________________________________________________________________

                                  Company                 Woods Oviatt Gilman LLP
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                500 Bausch & Lomb Place
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Rochester, NY 14604
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (855)-227-5072
                                                         _____________________________                               Email         bkinbox@woodsoviatt.com
                                                                                                                                   ____________________________________




 Official Form 410                                                           Proof of Claim                                                                 page 3
                                                                                Case 1-19-43516-ess
                                                                                      Case 1-19-43516-ess
                                                                                                     Claim 3-1
                                                                                                           Doc 84
                                                                                                               FiledFiled
                                                                                                                     08/15/19
                                                                                                                          08/06/20
                                                                                                                                DescEntered
                                                                                                                                     Main Document
                                                                                                                                            08/06/20 16:52:55
                                                                                                                                                        Page 4 of 68


     Mortgage Proof of Claim Attachment                                                                                                                                                                                                                                                                                  (12/15)
     If you file a claim secured by a security interest in the debtor’s principal residence, you must use this form as an attachment to your proof of claim. See separate instructions.

     Part 1: Mortgage and Case Information                                                                 Part 2: Total Debt Calculation                                                 Part 3: Arrearage as of Date of the Petition                                 Part 4: Monthly Mortgage Payment

     Case number:                   1-19-43516-ess                                                         Principal balance:                              746,256.13                    Principal & interest due:                      398,218.35                     Principal & interest:             4,268.21


     Debtor 1:                      MICHAEL KRICHEVSKY                                                     Interest due:                                   241,560.51                    Prepetition fees due:                          8,564.86                       Monthly escrow:                   902.37
                                                                                                                                                                                         Escrow deficiency for                                                         Private mortgage
     Debtor 2:                                                                                             Fees, costs due:                                8,564.86                      funds advanced:                                102,373.19                     insurance:                        0.00

                                                                                                           Escrow deficiency for
     Last 4 digits to identify:     3295                                                                   funds advanced:                                 102,373.19                    Projected escrow shortage:                     3,767.93                       Optional Products:                0.00

     Creditor:                      See 410 part 1.1                                                       Other:                                          0.00                          Other:                                         0.00

     Servicer:                      Wells Fargo Bank, N.A.                                                 Less total funds on hand:             –         0.00                          Less funds on hand:                     –      0.00                           Total monthly payment:            5,170.58
     Fixed accrual/daily                                                                                                                                                                                                                                               *Additional changes to the monthly payment
     simple interest/other:         Fixed Accrual                                                          Total debt:                                     1,098,754.69                  Total prepetition arrearage:                   512,924.33                     amount may be required because interest rate
                                                                                                           *Not to be used for payoff purposes                                                                                                                         adjustments or escrow requirement changes.

Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                                  Balance After Amount Received or Incurred
A.           B.                C.                   D.                E.                      F.           G.                   H.                    I.                     J.                 K.                   L.                 M.                  N.                 O.                   P.                  Q.

Date         Contractual       Funds                Amount            Description             Contractual Prin, int &           Amount                Amount                 Amount             Amount               Unapplied          Principal           Accrued            Escrow               Fees /              Unapplied
             payment           received             incurred                                  due date    esc past due          to principal          to                     to                 to fees or           funds              balance             interest           balance              Charges             funds
             amount                                                                                       balance                                     interest               escrow             charges                                                     balance                                 balance             balance

03/01/2009                                                            Beginning Balances      03/01/2009                 0.00                                                                                                                  746,256.13               0.00             1,071.74                0.00               0.00

03/01/2009          4,345.07                                          Monthly payment         03/01/2009             4,345.07                                                                                                                  746,256.13               0.00             1,071.74                0.00               0.00

03/05/2009                             4,345.07                       Payment                 03/01/2009                 0.00                  0.00               4,042.22            302.85                                     0.00          746,256.13               0.00             1,374.59                0.00               0.00

03/13/2009                                                     923.01 City tax disbursement   04/01/2009                 0.00                                                         -923.01                                                  746,256.13               0.00              451.58                 0.00               0.00

03/31/2009                                   3.93                     Interest on Escrow      04/01/2009                 0.00                  0.00                   0.00              3.93                                     0.00          746,256.13               0.00              455.51                 0.00               0.00
                                                                      deposit

04/01/2009          4,345.07                                          Monthly payment         04/01/2009             4,345.07                                                                                                                  746,256.13               0.00              455.51                 0.00               0.00

04/06/2009                                 367.35                     Escrow deposit          04/01/2009             4,345.07                  0.00                   0.00            367.35                                     0.00          746,256.13               0.00              822.86                 0.00               0.00

04/16/2009                                                      80.84 Late Charge             04/01/2009             4,345.07                                                                                80.84                             746,256.13               0.00              822.86                80.84               0.00

05/01/2009          4,345.07                                          Monthly payment         04/01/2009             8,690.14                                                                                                                  746,256.13               0.00              822.86                80.84               0.00

05/18/2009                                                      80.84 Late Charge             04/01/2009             8,690.14                                                                                80.84                             746,256.13               0.00              822.86              161.68                0.00

06/01/2009          4,345.07                                          Monthly payment         04/01/2009            13,035.21                                                                                                                  746,256.13               0.00              822.86              161.68                0.00

06/16/2009                                                      80.84 Late Charge             04/01/2009            13,035.21                                                                                80.84                             746,256.13               0.00              822.86              242.52                0.00

06/19/2009                                                     968.52 City tax disbursement   04/01/2009            13,035.21                                                         -968.52                                                  746,256.13               0.00             -145.66              242.52                0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                                    page 1 of 18
                                                                                     Case 1-19-43516-ess
                                                                                           Case 1-19-43516-ess
                                                                                                          Claim 3-1
                                                                                                                Doc 84
                                                                                                                    FiledFiled
                                                                                                                          08/15/19
                                                                                                                               08/06/20
                                                                                                                                     DescEntered
                                                                                                                                          Main Document
                                                                                                                                                 08/06/20 16:52:55
                                                                                                                                                             Page 5 of 68


     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                          (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                              How Funds Were Applied/Amount Incurred                                                                  Balance After Amount Received or Incurred
A.           B.                C.                    D.                E.                      F.           G.               H.                    I.                    J.                 K.                    L.                 M.                 N.                O.                  P.                 Q.

Date         Contractual       Funds                 Amount            Description             Contractual Prin, int &       Amount                Amount                Amount             Amount                Unapplied          Principal          Accrued           Escrow              Fees /             Unapplied
             payment           received              incurred                                  due date    esc past due      to principal          to                    to                 to fees or            funds              balance            interest          balance             Charges            funds
             amount                                                                                        balance                                 interest              escrow             charges                                                     balance                               balance            balance

06/29/2009                                                       95.00 Appraisal/broker's      04/01/2009        13,035.21                                                                                95.00                            746,256.13              0.00             -145.66             337.52               0.00
                                                                       price opinion fees

06/30/2009                                   3.49                      Interest on Escrow      04/01/2009        13,035.21                  0.00                 0.00               3.49                                      0.00         746,256.13              0.00             -142.17             337.52               0.00
                                                                       deposit

07/01/2009          4,345.07                                           Monthly payment         04/01/2009        17,380.28                                                                                                                 746,256.13              0.00             -142.17             337.52               0.00

07/06/2009                               4,345.07                      Payment                 04/01/2009        17,380.28                  0.00                 0.00               0.00                                 4,345.07          746,256.13              0.00             -142.17             337.52          4,345.07

07/10/2009                                   0.00                      Payment                 04/01/2009        13,035.21                  0.00              4,042.22            302.85                                -4,345.07          746,256.13              0.00             160.68              337.52               0.00

07/15/2009                                                       35.00 Trip charge (Property   05/01/2009        13,035.21                                                                                35.00                            746,256.13              0.00             160.68              372.52               0.00
                                                                       preservation
                                                                       expenses)

07/16/2009                                                       80.84 Late Charge             05/01/2009        13,035.21                                                                                80.84                            746,256.13              0.00             160.68              453.36               0.00

07/21/2009                                                       35.00 Trip charge (Property   05/01/2009        13,035.21                                                                                35.00                            746,256.13              0.00             160.68              488.36               0.00
                                                                       preservation
                                                                       expenses)

07/28/2009                                                       15.00 Property inspection     05/01/2009        13,035.21                                                                                15.00                            746,256.13              0.00             160.68              503.36               0.00
                                                                       fees

08/01/2009          4,345.07                                           Monthly payment         05/01/2009        17,380.28                                                                                                                 746,256.13              0.00             160.68              503.36               0.00

08/07/2009                                                       35.00 Trip charge (Property   05/01/2009        17,380.28                                                                                35.00                            746,256.13              0.00             160.68              538.36               0.00
                                                                       preservation
                                                                       expenses)

08/17/2009                                                      485.00 Title costs             05/01/2009        17,380.28                                                                               485.00                            746,256.13              0.00             160.68          1,023.36                 0.00

08/17/2009                                                       80.84 Late Charge             05/01/2009        17,380.28                                                                                80.84                            746,256.13              0.00             160.68          1,104.20                 0.00

09/01/2009          4,345.07                                           Monthly payment         05/01/2009        21,725.35                                                                                                                 746,256.13              0.00             160.68          1,104.20                 0.00

09/16/2009                                                       80.84 Late Charge             05/01/2009        21,725.35                                                                                80.84                            746,256.13              0.00             160.68          1,185.04                 0.00

09/23/2009                                                      968.52 City tax disbursement   05/01/2009        21,725.35                                                        -968.52                                                  746,256.13              0.00             -807.84         1,185.04                 0.00

09/30/2009                                   0.66                      Interest on Escrow      05/01/2009        21,725.35                  0.00                 0.00               0.66                                      0.00         746,256.13              0.00             -807.18         1,185.04                 0.00
                                                                       deposit

10/01/2009          4,345.07                                           Monthly payment         05/01/2009        26,070.42                                                                                                                 746,256.13              0.00             -807.18         1,185.04                 0.00

10/08/2009                                                       35.00 Recording fees          05/01/2009        26,070.42                                                                                35.00                            746,256.13              0.00             -807.18         1,220.04                 0.00




     Official Form 410A                                                                                                              Mortgage Proof of Claim Attachment                                                                                                                                 page 2 of 18
                                                                                   Case 1-19-43516-ess
                                                                                         Case 1-19-43516-ess
                                                                                                        Claim 3-1
                                                                                                              Doc 84
                                                                                                                  FiledFiled
                                                                                                                        08/15/19
                                                                                                                             08/06/20
                                                                                                                                   DescEntered
                                                                                                                                        Main Document
                                                                                                                                               08/06/20 16:52:55
                                                                                                                                                           Page 6 of 68


     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                     (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                             Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                 K.                    L.          M.                 N.                O.                  P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount             Amount                Unapplied   Principal          Accrued           Escrow              Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                 to fees or            funds       balance            interest          balance             Charges          funds
             amount                                                                                          balance                          interest       escrow             charges                                              balance                               balance          balance

10/08/2009                                                       210.00 Filing fees and court    05/01/2009        26,070.42                                                                 210.00                     746,256.13              0.00             -807.18         1,430.04               0.00
                                                                        costs

10/16/2009                                                         80.84 Late Charge             05/01/2009        26,070.42                                                                  80.84                     746,256.13              0.00             -807.18         1,510.88               0.00

11/01/2009          4,388.35                                             Monthly payment         05/01/2009        30,458.77                                                                                            746,256.13              0.00             -807.18         1,510.88               0.00

11/16/2009                                                         80.84 Late Charge             05/01/2009        30,458.77                                                                  80.84                     746,256.13              0.00             -807.18         1,591.72               0.00

12/01/2009          4,388.35                                             Monthly payment         05/01/2009        34,847.12                                                                                            746,256.13              0.00             -807.18         1,591.72               0.00

12/02/2009                                                       895.00 Foreclosure service      05/01/2009        34,847.12                                                                 895.00                     746,256.13              0.00             -807.18         2,486.72               0.00
                                                                        fees (Other)

12/02/2009                                                      1,400.00 Attorney's fees         05/01/2009        34,847.12                                                            1,400.00                        746,256.13              0.00             -807.18         3,886.72               0.00

12/15/2009                                                      1,003.25 City tax disbursement   05/01/2009        34,847.12                                       -1,003.25                                            746,256.13              0.00         -1,810.43           3,886.72               0.00

12/16/2009                                                         80.84 Late Charge             05/01/2009        34,847.12                                                                  80.84                     746,256.13              0.00         -1,810.43           3,967.56               0.00

12/17/2009                                                       262.00 Hazard Insurance         05/01/2009        34,847.12                                          -262.00                                           746,256.13              0.00         -2,072.43           3,967.56               0.00
                                                                        Disbursement

01/01/2010          4,388.35                                             Monthly payment         05/01/2009        39,235.47                                                                                            746,256.13              0.00         -2,072.43           3,967.56               0.00

01/13/2010                                                       766.00 Hazard Insurance         05/01/2009        39,235.47                                          -766.00                                           746,256.13              0.00         -2,838.43           3,967.56               0.00
                                                                        Disbursement

01/16/2010                                                         95.00 Appraisal/broker's      05/01/2009        39,235.47                                                                  95.00                     746,256.13              0.00         -2,838.43           4,062.56               0.00
                                                                         price opinion fees

01/19/2010                                                         80.84 Late Charge             05/01/2009        39,235.47                                                                  80.84                     746,256.13              0.00         -2,838.43           4,143.40               0.00

01/21/2010                                                       750.00 Attorney's fees          05/01/2009        39,235.47                                                                 750.00                     746,256.13              0.00         -2,838.43           4,893.40               0.00

02/01/2010          4,388.35                                             Monthly payment         05/01/2009        43,623.82                                                                                            746,256.13              0.00         -2,838.43           4,893.40               0.00

02/08/2010                                                       395.00 Attorney's fees          05/01/2009        43,623.82                                                                 395.00                     746,256.13              0.00         -2,838.43           5,288.40               0.00

02/16/2010                                                         80.84 Late Charge             05/01/2009        43,623.82                                                                  80.84                     746,256.13              0.00         -2,838.43           5,369.24               0.00

02/28/2010                                                         35.00 Trip charge (Property   05/01/2009        43,623.82                                                                  35.00                     746,256.13              0.00         -2,838.43           5,404.24               0.00
                                                                         preservation
                                                                         expenses)

03/01/2010          4,388.35                                             Monthly payment         05/01/2009        48,012.17                                                                                            746,256.13              0.00         -2,838.43           5,404.24               0.00




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                            page 3 of 18
                                                                                   Case 1-19-43516-ess
                                                                                         Case 1-19-43516-ess
                                                                                                        Claim 3-1
                                                                                                              Doc 84
                                                                                                                  FiledFiled
                                                                                                                        08/15/19
                                                                                                                             08/06/20
                                                                                                                                   DescEntered
                                                                                                                                        Main Document
                                                                                                                                               08/06/20 16:52:55
                                                                                                                                                           Page 7 of 68


     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                K.                    L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount            Amount                Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                to fees or            funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                          interest       escrow            charges                                              balance                             balance          balance

03/11/2010                                                      1,003.25 City tax disbursement   05/01/2009        48,012.17                                       -1,003.25                                           746,256.13              0.00         -3,841.68         5,404.24               0.00

03/16/2010                                                        80.84 Late Charge              05/01/2009        48,012.17                                                                 80.84                     746,256.13              0.00         -3,841.68         5,485.08               0.00

04/01/2010          4,388.35                                             Monthly payment         05/01/2009        52,400.52                                                                                           746,256.13              0.00         -3,841.68         5,485.08               0.00

04/16/2010                                                        80.84 Late Charge              05/01/2009        52,400.52                                                                 80.84                     746,256.13              0.00         -3,841.68         5,565.92               0.00

04/21/2010                                                       250.00 Attorney costs (Other)   05/01/2009        52,400.52                                                                250.00                     746,256.13              0.00         -3,841.68         5,815.92               0.00

04/23/2010                                                        50.00 Foreclosure service      05/01/2009        52,400.52                                                                 50.00                     746,256.13              0.00         -3,841.68         5,865.92               0.00
                                                                        fees (Other)

05/01/2010          4,388.35                                             Monthly payment         05/01/2009        56,788.87                                                                                           746,256.13              0.00         -3,841.68         5,865.92               0.00

05/17/2010                                                        80.84 Late Charge              05/01/2009        56,788.87                                                                 80.84                     746,256.13              0.00         -3,841.68         5,946.76               0.00

05/27/2010                                                       395.00 Attorney's fees          05/01/2009        56,788.87                                                                395.00                     746,256.13              0.00         -3,841.68         6,341.76               0.00

05/28/2010                                                       395.00 Attorney's fees          05/01/2009        56,788.87                                                                395.00                     746,256.13              0.00         -3,841.68         6,736.76               0.00

06/01/2010          4,388.35                                             Monthly payment         05/01/2009        61,177.22                                                                                           746,256.13              0.00         -3,841.68         6,736.76               0.00

06/16/2010                                                        80.84 Late Charge              05/01/2009        61,177.22                                                                 80.84                     746,256.13              0.00         -3,841.68         6,817.60               0.00

06/18/2010                                                      1,045.01 City tax disbursement   05/01/2009        61,177.22                                       -1,045.01                                           746,256.13              0.00         -4,886.69         6,817.60               0.00

06/29/2010                                                        15.00 Property inspection      05/01/2009        61,177.22                                                                 15.00                     746,256.13              0.00         -4,886.69         6,832.60               0.00
                                                                        fees

07/01/2010          4,380.31                                             Monthly payment         05/01/2009        65,557.53                                                                                           746,256.13              0.00         -4,886.69         6,832.60               0.00

07/09/2010                                                      5,760.00 Hazard Insurance        05/01/2009        65,557.53                                       -5,760.00                                           746,256.13              0.00        -10,646.69         6,832.60               0.00
                                                                         Disbursement

07/16/2010                                                        80.84 Late Charge              05/01/2009        65,557.53                                                                 80.84                     746,256.13              0.00        -10,646.69         6,913.44               0.00

08/01/2010          4,380.31                                             Monthly payment         05/01/2009        69,937.84                                                                                           746,256.13              0.00        -10,646.69         6,913.44               0.00

08/10/2010                                                       350.00 Attorney costs (Other)   05/01/2009        69,937.84                                                                350.00                     746,256.13              0.00        -10,646.69         7,263.44               0.00

08/16/2010                                                        80.84 Late Charge              05/01/2009        69,937.84                                                                 80.84                     746,256.13              0.00        -10,646.69         7,344.28               0.00

08/19/2010                                                        85.00 Appraisal/broker's       05/01/2009        69,937.84                                                                 85.00                     746,256.13              0.00        -10,646.69         7,429.28               0.00
                                                                        price opinion fees




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                         page 4 of 18
                                                                                   Case 1-19-43516-ess
                                                                                         Case 1-19-43516-ess
                                                                                                        Claim 3-1
                                                                                                              Doc 84
                                                                                                                  FiledFiled
                                                                                                                        08/15/19
                                                                                                                             08/06/20
                                                                                                                                   DescEntered
                                                                                                                                        Main Document
                                                                                                                                               08/06/20 16:52:55
                                                                                                                                                           Page 8 of 68


     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                K.                    L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount            Amount                Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                to fees or            funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                          interest       escrow            charges                                              balance                             balance          balance

08/30/2010                                                        15.00 Property inspection      05/01/2009        69,937.84                                                                 15.00                     746,256.13              0.00        -10,646.69         7,444.28               0.00
                                                                        fees

09/01/2010          4,380.31                                             Monthly payment         05/01/2009        74,318.15                                                                                           746,256.13              0.00        -10,646.69         7,444.28               0.00

09/02/2010                                                       350.00 Attorney costs (Other)   05/01/2009        74,318.15                                                                350.00                     746,256.13              0.00        -10,646.69         7,794.28               0.00

09/16/2010                                                        80.84 Late Charge              05/01/2009        74,318.15                                                                 80.84                     746,256.13              0.00        -10,646.69         7,875.12               0.00

09/23/2010                                                      1,045.01 City tax disbursement   05/01/2009        74,318.15                                       -1,045.01                                           746,256.13              0.00        -11,691.70         7,875.12               0.00

10/01/2010          4,380.31                                             Monthly payment         05/01/2009        78,698.46                                                                                           746,256.13              0.00        -11,691.70         7,875.12               0.00

10/04/2010                                                       395.00 Attorney's fees          05/01/2009        78,698.46                                                                395.00                     746,256.13              0.00        -11,691.70         8,270.12               0.00

10/18/2010                                                        80.84 Late Charge              05/01/2009        78,698.46                                                                 80.84                     746,256.13              0.00        -11,691.70         8,350.96               0.00

10/31/2010                                                        20.00 Property inspection      05/01/2009        78,698.46                                                                 20.00                     746,256.13              0.00        -11,691.70         8,370.96               0.00
                                                                        fees

11/01/2010          4,380.31                                             Monthly payment         05/01/2009        83,078.77                                                                                           746,256.13              0.00        -11,691.70         8,370.96               0.00

11/16/2010                                                        80.84 Late Charge              05/01/2009        83,078.77                                                                 80.84                     746,256.13              0.00        -11,691.70         8,451.80               0.00

11/20/2010                                                       395.00 Attorney's fees          05/01/2009        83,078.77                                                                395.00                     746,256.13              0.00        -11,691.70         8,846.80               0.00

12/01/2010          4,380.31                                             Monthly payment         05/01/2009        87,459.08                                                                                           746,256.13              0.00        -11,691.70         8,846.80               0.00

12/15/2010                                                      1,078.76 City tax disbursement   05/01/2009        87,459.08                                       -1,078.76                                           746,256.13              0.00        -12,770.46         8,846.80               0.00

12/16/2010                                                        80.84 Late Charge              05/01/2009        87,459.08                                                                 80.84                     746,256.13              0.00        -12,770.46         8,927.64               0.00

12/26/2010                                                        20.00 Property inspection      05/01/2009        87,459.08                                                                 20.00                     746,256.13              0.00        -12,770.46         8,947.64               0.00
                                                                        fees

01/01/2011          4,380.31                                             Monthly payment         05/01/2009        91,839.39                                                                                           746,256.13              0.00        -12,770.46         8,947.64               0.00

01/18/2011                                                        80.84 Late Charge              05/01/2009        91,839.39                                                                 80.84                     746,256.13              0.00        -12,770.46         9,028.48               0.00

02/01/2011          3,876.92                                             Monthly payment         05/01/2009        95,716.31                                                                                           746,256.13              0.00        -12,770.46         9,028.48               0.00

02/16/2011                                                        70.78 Late Charge              05/01/2009        95,716.31                                                                 70.78                     746,256.13              0.00        -12,770.46         9,099.26               0.00

03/01/2011          3,876.92                                             Monthly payment         05/01/2009        99,593.23                                                                                           746,256.13              0.00        -12,770.46         9,099.26               0.00

03/01/2011                                                        20.00 Property inspection      05/01/2009        99,593.23                                                                 20.00                     746,256.13              0.00        -12,770.46         9,119.26               0.00
                                                                        fees




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                         page 5 of 18
                                                                                   Case 1-19-43516-ess
                                                                                         Case 1-19-43516-ess
                                                                                                        Claim 3-1
                                                                                                              Doc 84
                                                                                                                  FiledFiled
                                                                                                                        08/15/19
                                                                                                                             08/06/20
                                                                                                                                   DescEntered
                                                                                                                                        Main Document
                                                                                                                                               08/06/20 16:52:55
                                                                                                                                                           Page 9 of 68


     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

03/08/2011                                                        90.00 Appraisal/broker's       05/01/2009         99,593.23                                                                90.00                     746,256.13              0.00        -12,770.46         9,209.26               0.00
                                                                        price opinion fees

03/16/2011                                                        70.78 Late Charge              05/01/2009         99,593.23                                                                70.78                     746,256.13              0.00        -12,770.46         9,280.04               0.00

03/23/2011                                                      1,078.76 City tax disbursement   05/01/2009         99,593.23                                       -1,078.76                                          746,256.13              0.00        -13,849.22         9,280.04               0.00

03/28/2011                                                        60.00 Rekey/Lock (Property     05/01/2009         99,593.23                                                                60.00                     746,256.13              0.00        -13,849.22         9,340.04               0.00
                                                                        preservation
                                                                        expenses)

04/01/2011          3,876.92                                             Monthly payment         05/01/2009        103,470.15                                                                                          746,256.13              0.00        -13,849.22         9,340.04               0.00

04/18/2011                                                        70.78 Late Charge              05/01/2009        103,470.15                                                                70.78                     746,256.13              0.00        -13,849.22         9,410.82               0.00

04/26/2011                                                        20.00 Property inspection      05/01/2009        103,470.15                                                                20.00                     746,256.13              0.00        -13,849.22         9,430.82               0.00
                                                                        fees

05/01/2011          3,876.92                                             Monthly payment         05/01/2009        107,347.07                                                                                          746,256.13              0.00        -13,849.22         9,430.82               0.00

05/02/2011                                                      5,760.00 Hazard Insurance        05/01/2009        107,347.07                                       -5,760.00                                          746,256.13              0.00        -19,609.22         9,430.82               0.00
                                                                         Disbursement

05/16/2011                                                        70.78 Late Charge              05/01/2009        107,347.07                                                                70.78                     746,256.13              0.00        -19,609.22         9,501.60               0.00

06/01/2011          3,876.92                                             Monthly payment         05/01/2009        111,223.99                                                                                          746,256.13              0.00        -19,609.22         9,501.60               0.00

06/16/2011                                                        70.78 Late Charge              05/01/2009        111,223.99                                                                70.78                     746,256.13              0.00        -19,609.22         9,572.38               0.00

06/17/2011                                                      1,260.58 City tax disbursement   05/01/2009        111,223.99                                       -1,260.58                                          746,256.13              0.00        -20,869.80         9,572.38               0.00

06/25/2011                                                        20.00 Property inspection      05/01/2009        111,223.99                                                                20.00                     746,256.13              0.00        -20,869.80         9,592.38               0.00
                                                                        fees

07/01/2011          3,876.92                                             Monthly payment         05/01/2009        115,100.91                                                                                          746,256.13              0.00        -20,869.80         9,592.38               0.00

07/18/2011                                                        70.78 Late Charge              05/01/2009        115,100.91                                                                70.78                     746,256.13              0.00        -20,869.80         9,663.16               0.00

08/01/2011          3,876.92                                             Monthly payment         05/01/2009        118,977.83                                                                                          746,256.13              0.00        -20,869.80         9,663.16               0.00

08/16/2011                                                        70.78 Late Charge              05/01/2009        118,977.83                                                                70.78                     746,256.13              0.00        -20,869.80         9,733.94               0.00

08/19/2011                                                        20.00 Property inspection      05/01/2009        118,977.83                                                                20.00                     746,256.13              0.00        -20,869.80         9,753.94               0.00
                                                                        fees

09/01/2011          3,876.92                                             Monthly payment         05/01/2009        122,854.75                                                                                          746,256.13              0.00        -20,869.80         9,753.94               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 6 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 10 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

09/14/2011                                                      1,260.58 City tax disbursement   05/01/2009        122,854.75                                       -1,260.58                                          746,256.13              0.00        -22,130.38         9,753.94               0.00

09/16/2011                                                        70.78 Late Charge              05/01/2009        122,854.75                                                                70.78                     746,256.13              0.00        -22,130.38         9,824.72               0.00

10/01/2011          3,876.92                                             Monthly payment         05/01/2009        126,731.67                                                                                          746,256.13              0.00        -22,130.38         9,824.72               0.00

10/12/2011                                                        20.00 Property inspection      05/01/2009        126,731.67                                                                20.00                     746,256.13              0.00        -22,130.38         9,844.72               0.00
                                                                        fees

10/13/2011                                                        90.00 Appraisal/broker's       05/01/2009        126,731.67                                                                90.00                     746,256.13              0.00        -22,130.38         9,934.72               0.00
                                                                        price opinion fees

10/17/2011                                                        70.78 Late Charge              05/01/2009        126,731.67                                                                70.78                     746,256.13              0.00        -22,130.38        10,005.50               0.00

11/01/2011          3,876.92                                             Monthly payment         05/01/2009        130,608.59                                                                                          746,256.13              0.00        -22,130.38        10,005.50               0.00

11/15/2011                                                        20.00 Property inspection      05/01/2009        130,608.59                                                                20.00                     746,256.13              0.00        -22,130.38        10,025.50               0.00
                                                                        fees

11/16/2011                                                        70.78 Late Charge              05/01/2009        130,608.59                                                                70.78                     746,256.13              0.00        -22,130.38        10,096.28               0.00

12/01/2011          3,876.92                                             Monthly payment         05/01/2009        134,485.51                                                                                          746,256.13              0.00        -22,130.38        10,096.28               0.00

12/13/2011                                                      1,382.68 City tax disbursement   05/01/2009        134,485.51                                       -1,382.68                                          746,256.13              0.00        -23,513.06        10,096.28               0.00

12/16/2011                                                        20.00 Property inspection      05/01/2009        134,485.51                                                                20.00                     746,256.13              0.00        -23,513.06        10,116.28               0.00
                                                                        fees

12/16/2011                                                        70.78 Late Charge              05/01/2009        134,485.51                                                                70.78                     746,256.13              0.00        -23,513.06        10,187.06               0.00

01/01/2012          3,876.92                                             Monthly payment         05/01/2009        138,362.43                                                                                          746,256.13              0.00        -23,513.06        10,187.06               0.00

01/16/2012                                                        20.00 Property inspection      05/01/2009        138,362.43                                                                20.00                     746,256.13              0.00        -23,513.06        10,207.06               0.00
                                                                        fees

01/17/2012                                                        70.78 Late Charge              05/01/2009        138,362.43                                                                70.78                     746,256.13              0.00        -23,513.06        10,277.84               0.00

02/01/2012          3,971.32                                             Monthly payment         05/01/2009        142,333.75                                                                                          746,256.13              0.00        -23,513.06        10,277.84               0.00

02/16/2012                                                        72.66 Late Charge              05/01/2009        142,333.75                                                                72.66                     746,256.13              0.00        -23,513.06        10,350.50               0.00

03/01/2012          3,971.32                                             Monthly payment         05/01/2009        146,305.07                                                                                          746,256.13              0.00        -23,513.06        10,350.50               0.00

03/12/2012                                                        15.00 Property inspection      05/01/2009        146,305.07                                                                15.00                     746,256.13              0.00        -23,513.06        10,365.50               0.00
                                                                        fees

03/16/2012                                                        72.66 Late Charge              05/01/2009        146,305.07                                                                72.66                     746,256.13              0.00        -23,513.06        10,438.16               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 7 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 11 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

03/22/2012                                                      1,382.68 City tax disbursement   05/01/2009        146,305.07                                       -1,382.68                                          746,256.13              0.00        -24,895.74        10,438.16               0.00

04/01/2012          3,971.32                                             Monthly payment         05/01/2009        150,276.39                                                                                          746,256.13              0.00        -24,895.74        10,438.16               0.00

04/14/2012                                                        15.00 Property inspection      05/01/2009        150,276.39                                                                15.00                     746,256.13              0.00        -24,895.74        10,453.16               0.00
                                                                        fees

04/16/2012                                                        72.66 Late Charge              05/01/2009        150,276.39                                                                72.66                     746,256.13              0.00        -24,895.74        10,525.82               0.00

04/30/2012                                                      5,040.00 Hazard Insurance        05/01/2009        150,276.39                                       -5,040.00                                          746,256.13              0.00        -29,935.74        10,525.82               0.00
                                                                         Disbursement

05/01/2012          3,971.32                                             Monthly payment         05/01/2009        154,247.71                                                                                          746,256.13              0.00        -29,935.74        10,525.82               0.00

05/09/2012                                                        90.00 Appraisal/broker's       05/01/2009        154,247.71                                                                90.00                     746,256.13              0.00        -29,935.74        10,615.82               0.00
                                                                        price opinion fees

05/16/2012                                                        72.66 Late Charge              05/01/2009        154,247.71                                                                72.66                     746,256.13              0.00        -29,935.74        10,688.48               0.00

05/19/2012                                                        15.00 Property inspection      05/01/2009        154,247.71                                                                15.00                     746,256.13              0.00        -29,935.74        10,703.48               0.00
                                                                        fees

06/01/2012          3,971.32                                             Monthly payment         05/01/2009        158,219.03                                                                                          746,256.13              0.00        -29,935.74        10,703.48               0.00

06/18/2012                                                        72.66 Late Charge              05/01/2009        158,219.03                                                                72.66                     746,256.13              0.00        -29,935.74        10,776.14               0.00

06/22/2012                                                      1,330.60 City tax disbursement   05/01/2009        158,219.03                                       -1,330.60                                          746,256.13              0.00        -31,266.34        10,776.14               0.00

07/01/2012          3,971.32                                             Monthly payment         05/01/2009        162,190.35                                                                                          746,256.13              0.00        -31,266.34        10,776.14               0.00

07/16/2012                                                        72.66 Late Charge              05/01/2009        162,190.35                                                                72.66                     746,256.13              0.00        -31,266.34        10,848.80               0.00

07/17/2012                                                        15.00 Property inspection      05/01/2009        162,190.35                                                                15.00                     746,256.13              0.00        -31,266.34        10,863.80               0.00
                                                                        fees

08/01/2012          3,971.32                                             Monthly payment         05/01/2009        166,161.67                                                                                          746,256.13              0.00        -31,266.34        10,863.80               0.00

08/16/2012                                                        72.66 Late Charge              05/01/2009        166,161.67                                                                72.66                     746,256.13              0.00        -31,266.34        10,936.46               0.00

09/01/2012          3,971.32                                             Monthly payment         05/01/2009        170,132.99                                                                                          746,256.13              0.00        -31,266.34        10,936.46               0.00

09/21/2012                                                        15.00 Property inspection      05/01/2009        170,132.99                                                                15.00                     746,256.13              0.00        -31,266.34        10,951.46               0.00
                                                                        fees

09/24/2012                                                      1,330.60 City tax disbursement   05/01/2009        170,132.99                                       -1,330.60                                          746,256.13              0.00        -32,596.94        10,951.46               0.00

10/01/2012          3,971.32                                             Monthly payment         05/01/2009        174,104.31                                                                                          746,256.13              0.00        -32,596.94        10,951.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 8 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 12 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

11/01/2012          3,971.32                                             Monthly payment         05/01/2009        178,075.63                                                                                                           746,256.13              0.00        -32,596.94        10,951.46               0.00

12/01/2012          3,971.32                                             Monthly payment         05/01/2009        182,046.95                                                                                                           746,256.13              0.00        -32,596.94        10,951.46               0.00

12/21/2012                                                      1,383.80 City tax disbursement   05/01/2009        182,046.95                                                -1,383.80                                                  746,256.13              0.00        -33,980.74        10,951.46               0.00

01/01/2013          3,971.32                                             Monthly payment         05/01/2009        186,018.27                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

02/01/2013          3,925.63                                             Monthly payment         05/01/2009        189,943.90                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

03/01/2013          3,925.63                                             Monthly payment         05/01/2009        193,869.53                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

03/15/2013                                                      1,383.80 City tax disbursement   05/01/2009        193,869.53                                                -1,383.80                                                  746,256.13              0.00        -35,364.54        10,951.46               0.00

04/01/2013          3,925.63                                             Monthly payment         05/01/2009        197,795.16                                                                                                           746,256.13              0.00        -35,364.54        10,951.46               0.00

04/26/2013                                                      4,486.00 Hazard Insurance        05/01/2009        197,795.16                                                -4,486.00                                                  746,256.13              0.00        -39,850.54        10,951.46               0.00
                                                                         Disbursement

05/01/2013          3,925.63                                             Monthly payment         05/01/2009        201,720.79                                                                                                           746,256.13              0.00        -39,850.54        10,951.46               0.00

06/01/2013          3,925.63                                             Monthly payment         05/01/2009        205,646.42                                                                                                           746,256.13              0.00        -39,850.54        10,951.46               0.00

06/19/2013                                                      1,379.49 City tax disbursement   05/01/2009        205,646.42                                                -1,379.49                                                  746,256.13              0.00        -41,230.03        10,951.46               0.00

07/01/2013          3,925.63                                             Monthly payment         05/01/2009        209,572.05                                                                                                           746,256.13              0.00        -41,230.03        10,951.46               0.00

08/01/2013          3,925.63                                             Monthly payment         05/01/2009        213,497.68                                                                                                           746,256.13              0.00        -41,230.03        10,951.46               0.00

08/01/2013                                                       350.00 Attorney costs (Other)   05/01/2009        213,497.68                                                                         350.00                            746,256.13              0.00        -41,230.03        11,301.46               0.00

09/01/2013          3,925.63                                             Monthly payment         05/01/2009        217,423.31                                                                                                           746,256.13              0.00        -41,230.03        11,301.46               0.00

09/20/2013                                                      1,379.49 City tax disbursement   05/01/2009        217,423.31                                                -1,379.49                                                  746,256.13              0.00        -42,609.52        11,301.46               0.00

10/01/2013          3,925.63                                             Monthly payment         05/01/2009        221,348.94                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

11/01/2013          3,925.63                                             Monthly payment         05/01/2009        225,274.57                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

12/01/2013          3,925.63                                             Monthly payment         05/01/2009        229,200.20                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

12/20/2013                                                      1,471.90 City tax disbursement   05/01/2009        229,200.20                                                -1,471.90                                                  746,256.13              0.00        -44,081.42        11,301.46               0.00

12/31/2013                                   4.30                        Interest on Escrow      05/01/2009        229,200.20                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -44,077.12        11,301.46               0.00
                                                                         deposit

01/01/2014          3,925.63                                             Monthly payment         05/01/2009        233,125.83                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 9 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 13 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

02/01/2014          3,838.65                                             Monthly payment         05/01/2009        236,964.48                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00

03/01/2014          3,838.65                                             Monthly payment         05/01/2009        240,803.13                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00

03/11/2014                                                      1,471.90 City tax disbursement   05/01/2009        240,803.13                                                -1,471.90                                                  746,256.13              0.00        -45,549.02        11,301.46               0.00

03/31/2014                                   4.21                        Interest on Escrow      05/01/2009        240,803.13                  0.00              0.00            4.21                                      0.00         746,256.13              0.00        -45,544.81        11,301.46               0.00
                                                                         deposit

04/01/2014          3,838.65                                             Monthly payment         05/01/2009        244,641.78                                                                                                           746,256.13              0.00        -45,544.81        11,301.46               0.00

04/25/2014                                                      4,486.00 Hazard Insurance        05/01/2009        244,641.78                                                -4,486.00                                                  746,256.13              0.00        -50,030.81        11,301.46               0.00
                                                                         Disbursement

05/01/2014          3,838.65                                             Monthly payment         05/01/2009        248,480.43                                                                                                           746,256.13              0.00        -50,030.81        11,301.46               0.00

05/27/2014                                                        90.00 Attorney's fees          05/01/2009        248,480.43                                                                          90.00                            746,256.13              0.00        -50,030.81        11,391.46               0.00

05/27/2014                                                        45.00 Attorney's fees          05/01/2009        248,480.43                                                                          45.00                            746,256.13              0.00        -50,030.81        11,436.46               0.00

05/28/2014                                                       210.00 Attorney's fees          05/01/2009        248,480.43                                                                         210.00                            746,256.13              0.00        -50,030.81        11,646.46               0.00

06/01/2014          3,838.65                                             Monthly payment         05/01/2009        252,319.08                                                                                                           746,256.13              0.00        -50,030.81        11,646.46               0.00

06/19/2014                                                      1,500.88 City tax disbursement   05/01/2009        252,319.08                                                -1,500.88                                                  746,256.13              0.00        -51,531.69        11,646.46               0.00

06/27/2014                                                       420.00 Attorney's fees          05/01/2009        252,319.08                                                                         420.00                            746,256.13              0.00        -51,531.69        12,066.46               0.00

06/30/2014                                   4.25                        Interest on Escrow      05/01/2009        252,319.08                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -51,527.44        12,066.46               0.00
                                                                         deposit

07/01/2014          3,838.65                                             Monthly payment         05/01/2009        256,157.73                                                                                                           746,256.13              0.00        -51,527.44        12,066.46               0.00

07/01/2014                                                        45.00 Attorney's fees          05/01/2009        256,157.73                                                                          45.00                            746,256.13              0.00        -51,527.44        12,111.46               0.00

07/02/2014                                                       120.00 Attorney's fees          05/01/2009        256,157.73                                                                         120.00                            746,256.13              0.00        -51,527.44        12,231.46               0.00

08/01/2014          3,838.65                                             Monthly payment         05/01/2009        259,996.38                                                                                                           746,256.13              0.00        -51,527.44        12,231.46               0.00

08/04/2014                                                        30.00 Attorney's fees          05/01/2009        259,996.38                                                                          30.00                            746,256.13              0.00        -51,527.44        12,261.46               0.00

09/01/2014          3,838.65                                             Monthly payment         05/01/2009        263,835.03                                                                                                           746,256.13              0.00        -51,527.44        12,261.46               0.00

09/30/2014                                   4.30                        Interest on Escrow      05/01/2009        263,835.03                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -51,523.14        12,261.46               0.00
                                                                         deposit

09/30/2014                                                       210.00 Attorney's fees          05/01/2009        263,835.03                                                                         210.00                            746,256.13              0.00        -51,523.14        12,471.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 10 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 14 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

10/01/2014          3,838.65                                             Monthly payment         05/01/2009        267,673.68                                                                                                           746,256.13              0.00        -51,523.14        12,471.46               0.00

10/01/2014                                                       135.00 Attorney's fees          05/01/2009        267,673.68                                                                         135.00                            746,256.13              0.00        -51,523.14        12,606.46               0.00

10/02/2014                                                      1,500.88 City tax disbursement   05/01/2009        267,673.68                  0.00              0.00        -1,500.88                                     0.00         746,256.13              0.00        -53,024.02        12,606.46               0.00

11/01/2014          3,838.65                                             Monthly payment         05/01/2009        271,512.33                                                                                                           746,256.13              0.00        -53,024.02        12,606.46               0.00

11/04/2014                                                       150.00 Attorney's fees          05/01/2009        271,512.33                                                                         150.00                            746,256.13              0.00        -53,024.02        12,756.46               0.00

11/05/2014                                                       165.00 Attorney's fees          05/01/2009        271,512.33                                                                         165.00                            746,256.13              0.00        -53,024.02        12,921.46               0.00

12/01/2014          3,838.65                                             Monthly payment         05/01/2009        275,350.98                                                                                                           746,256.13              0.00        -53,024.02        12,921.46               0.00

12/22/2014                                                      1,495.57 City tax disbursement   05/01/2009        275,350.98                  0.00              0.00        -1,495.57                                     0.00         746,256.13              0.00        -54,519.59        12,921.46               0.00

12/31/2014                                   4.30                        Interest on Escrow      05/01/2009        275,350.98                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -54,515.29        12,921.46               0.00
                                                                         deposit

01/01/2015          3,838.65                                             Monthly payment         05/01/2009        279,189.63                                                                                                           746,256.13              0.00        -54,515.29        12,921.46               0.00

01/13/2015                                                       165.00 Attorney's fees          05/01/2009        279,189.63                                                                         165.00                            746,256.13              0.00        -54,515.29        13,086.46               0.00

01/13/2015                                                       150.00 Attorney's fees          05/01/2009        279,189.63                                                                         150.00                            746,256.13              0.00        -54,515.29        13,236.46               0.00

01/14/2015                                                       300.00 Attorney's fees          05/01/2009        279,189.63                                                                         300.00                            746,256.13              0.00        -54,515.29        13,536.46               0.00

02/01/2015          3,838.65                                             Monthly payment         05/01/2009        283,028.28                                                                                                           746,256.13              0.00        -54,515.29        13,536.46               0.00

03/01/2015          3,838.65                                             Monthly payment         05/01/2009        286,866.93                                                                                                           746,256.13              0.00        -54,515.29        13,536.46               0.00

03/02/2015                                                        45.00 Attorney's fees          05/01/2009        286,866.93                                                                          45.00                            746,256.13              0.00        -54,515.29        13,581.46               0.00

03/10/2015                                                        30.00 Attorney's fees          05/01/2009        286,866.93                                                                          30.00                            746,256.13              0.00        -54,515.29        13,611.46               0.00

03/12/2015                                                      1,495.57 City tax disbursement   05/01/2009        286,866.93                  0.00              0.00        -1,495.57                                     0.00         746,256.13              0.00        -56,010.86        13,611.46               0.00

03/18/2015                                                        15.00 Attorney's fees          05/01/2009        286,866.93                                                                          15.00                            746,256.13              0.00        -56,010.86        13,626.46               0.00

03/20/2015                                                        90.00 Attorney's fees          05/01/2009        286,866.93                                                                          90.00                            746,256.13              0.00        -56,010.86        13,716.46               0.00

03/24/2015                                                        45.00 Attorney's fees          05/01/2009        286,866.93                                                                          45.00                            746,256.13              0.00        -56,010.86        13,761.46               0.00

03/31/2015                                   4.21                        Interest on Escrow      05/01/2009        286,866.93                  0.00              0.00            4.21                                      0.00         746,256.13              0.00        -56,006.65        13,761.46               0.00
                                                                         deposit

04/01/2015          3,838.65                                             Monthly payment         05/01/2009        290,705.58                                                                                                           746,256.13              0.00        -56,006.65        13,761.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 11 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 15 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

04/21/2015                                                      4,288.00 Hazard Insurance        05/01/2009        290,705.58                  0.00              0.00        -4,288.00                                     0.00         746,256.13              0.00        -60,294.65        13,761.46               0.00
                                                                         Disbursement

05/01/2015          3,838.65                                             Monthly payment         05/01/2009        294,544.23                                                                                                           746,256.13              0.00        -60,294.65        13,761.46               0.00

06/01/2015          3,838.65                                             Monthly payment         05/01/2009        298,382.88                                                                                                           746,256.13              0.00        -60,294.65        13,761.46               0.00

06/19/2015                                                      1,588.06 City tax disbursement   05/01/2009        298,382.88                  0.00              0.00        -1,588.06                                     0.00         746,256.13              0.00        -61,882.71        13,761.46               0.00

06/30/2015                                   4.25                        Interest on Escrow      05/01/2009        298,382.88                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -61,878.46        13,761.46               0.00
                                                                         deposit

07/01/2015          3,838.65                                             Monthly payment         05/01/2009        302,221.53                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

08/01/2015          3,838.65                                             Monthly payment         05/01/2009        306,060.18                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

09/01/2015          3,838.65                                             Monthly payment         05/01/2009        309,898.83                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

09/15/2015                                                      1,588.06 City tax disbursement   05/01/2009        309,898.83                  0.00              0.00        -1,588.06                                     0.00         746,256.13              0.00        -63,466.52        13,761.46               0.00

09/30/2015                                   4.30                        Interest on Escrow      05/01/2009        309,898.83                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -63,462.22        13,761.46               0.00
                                                                         deposit

10/01/2015          3,838.65                                             Monthly payment         05/01/2009        313,737.48                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

11/01/2015          3,838.65                                             Monthly payment         05/01/2009        317,576.13                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

12/01/2015          3,838.65                                             Monthly payment         05/01/2009        321,414.78                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

12/14/2015                                   0.00                        Non-Cash Balance        05/01/2009        260,237.56                  0.00              0.00            0.00                                      0.00         746,256.13              0.00        -63,462.22        13,761.46               0.00
                                                                         Adj

12/14/2015                                                  -1,212.60 Late Charge                07/01/2010        260,237.56                                                                    -1,212.60                              746,256.13              0.00        -63,462.22        12,548.86               0.00

12/16/2015                                                       -180.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -180.00                  0.00         746,256.13              0.00        -63,462.22        12,368.86               0.00

12/16/2015                                                        -45.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00                 -45.00               0.00         746,256.13              0.00        -63,462.22        12,323.86               0.00

12/16/2015                                                       -615.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -615.00                  0.00         746,256.13              0.00        -63,462.22        11,708.86               0.00

12/16/2015                                                       -315.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -315.00                  0.00         746,256.13              0.00        -63,462.22        11,393.86               0.00

12/16/2015                                                       -345.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -345.00                  0.00         746,256.13              0.00        -63,462.22        11,048.86               0.00

12/16/2015                                                        -30.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00                 -30.00               0.00         746,256.13              0.00        -63,462.22        11,018.86               0.00

12/16/2015                                                       -930.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -930.00                  0.00         746,256.13              0.00        -63,462.22        10,088.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 12 of 18
                                                                                  Case 1-19-43516-ess
                                                                                       Case 1-19-43516-ess
                                                                                                       Claim Doc
                                                                                                             3-1 84Filed
                                                                                                                       Filed
                                                                                                                         08/15/19
                                                                                                                             08/06/20Desc
                                                                                                                                        Entered
                                                                                                                                          Main Document
                                                                                                                                                08/06/20 16:52:55
                                                                                                                                                             Page 16 of
                                                                                                                           68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                              (12/15)
     Case number:               1-19-43516-ess

     Debtor 1:                  MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                           Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                           Balance After Amount Received or Incurred
A.           B.            C.                    D.                 E.                       F.           G.                H.                    I.                J.              K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual   Funds                 Amount             Description              Contractual Prin, int &        Amount                Amount            Amount          Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment       received              incurred                                    due date    esc past due       to principal          to                to              to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                      balance                                  interest          escrow          charges                                                     balance                             balance          balance

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         9,738.86               0.00

12/16/2015                                                   -50.00 Foreclosure service      07/01/2010        260,237.56                  0.00              0.00            0.00                -50.00               0.00         746,256.13              0.00        -63,462.22         9,688.86               0.00
                                                                    fees (Other)

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         9,338.86               0.00

12/16/2015                                                  -790.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -790.00                  0.00         746,256.13              0.00        -63,462.22         8,548.86               0.00

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         8,198.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         7,803.86               0.00

12/16/2015                                                  -250.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -250.00                  0.00         746,256.13              0.00        -63,462.22         7,553.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         7,158.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         6,763.86               0.00

12/16/2015                                                   -35.00 Trip charge (Property    07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         6,728.86               0.00
                                                                    preservation
                                                                    expenses)

12/16/2015                                                  -750.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -750.00                  0.00         746,256.13              0.00        -63,462.22         5,978.86               0.00

12/16/2015                                                   -95.00 Appraisal/broker's       07/01/2010        260,237.56                  0.00              0.00            0.00                -95.00               0.00         746,256.13              0.00        -63,462.22         5,883.86               0.00
                                                                    price opinion fees

12/16/2015                                                  -485.00 Title costs              07/01/2010        260,237.56                  0.00              0.00            0.00            -485.00                  0.00         746,256.13              0.00        -63,462.22         5,398.86               0.00

12/16/2015                                                   -35.00 Recording fees           07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         5,363.86               0.00

12/16/2015                                                  -895.00 Foreclosure service      07/01/2010        260,237.56                  0.00              0.00            0.00            -895.00                  0.00         746,256.13              0.00        -63,462.22         4,468.86               0.00
                                                                    fees (Other)

12/16/2015                                                  -210.00 Filing fees and court    07/01/2010        260,237.56                  0.00              0.00            0.00            -210.00                  0.00         746,256.13              0.00        -63,462.22         4,258.86               0.00
                                                                    costs

12/16/2015                                              -1,400.00 Attorney's fees            07/01/2010        260,237.56                  0.00              0.00            0.00           -1,400.00                 0.00         746,256.13              0.00        -63,462.22         2,858.86               0.00

12/16/2015                                                   -35.00 Trip charge (Property    07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         2,823.86               0.00
                                                                    preservation
                                                                    expenses)

12/16/2015                                                   -95.00 Appraisal/broker's       07/01/2010        260,237.56                  0.00              0.00            0.00                -95.00               0.00         746,256.13              0.00        -63,462.22         2,728.86               0.00
                                                                    price opinion fees




     Official Form 410A                                                                                                             Mortgage Proof of Claim Attachment                                                                                                                        page 13 of 18
                                                                                      Case 1-19-43516-ess
                                                                                           Case 1-19-43516-ess
                                                                                                           Claim Doc
                                                                                                                 3-1 84Filed
                                                                                                                           Filed
                                                                                                                             08/15/19
                                                                                                                                 08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                              Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 17 of
                                                                                                                               68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

12/16/2015                                                        -35.00 Trip charge (Property   07/01/2010        260,237.56                  0.00              0.00            0.00                 -35.00               0.00         746,256.13              0.00        -63,462.22         2,693.86               0.00
                                                                         preservation
                                                                         expenses)

12/16/2015                                                        -35.00 Trip charge (Property   07/01/2010        260,237.56                  0.00              0.00            0.00                 -35.00               0.00         746,256.13              0.00        -63,462.22         2,658.86               0.00
                                                                         preservation
                                                                         expenses)

12/17/2015                                                      1,653.88 City tax disbursement   07/01/2010        260,237.56                  0.00              0.00        -1,653.88                                     0.00         746,256.13              0.00        -65,116.10         2,658.86               0.00

12/24/2015                                                       300.00 Attorney's fees          07/01/2010        260,237.56                                                                         300.00                            746,256.13              0.00        -65,116.10         2,958.86               0.00

12/31/2015                                   4.30                        Interest on Escrow      07/01/2010        260,237.56                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -65,111.80         2,958.86               0.00
                                                                         deposit

01/01/2016          3,838.65                                             Monthly payment         07/01/2010        264,076.21                                                                                                           746,256.13              0.00        -65,111.80         2,958.86               0.00

02/01/2016          4,451.72                                             Monthly payment         07/01/2010        268,527.93                                                                                                           746,256.13              0.00        -65,111.80         2,958.86               0.00

02/04/2016                                                       486.00 Title costs              07/01/2010        268,527.93                                                                         486.00                            746,256.13              0.00        -65,111.80         3,444.86               0.00

02/04/2016                                                      1,050.00 Attorney's fees         07/01/2010        268,527.93                                                                    1,050.00                               746,256.13              0.00        -65,111.80         4,494.86               0.00

03/01/2016          4,451.72                                             Monthly payment         07/01/2010        272,979.65                                                                                                           746,256.13              0.00        -65,111.80         4,494.86               0.00

03/17/2016                                                      1,653.88 City tax disbursement   07/01/2010        272,979.65                  0.00              0.00        -1,653.88                                     0.00         746,256.13              0.00        -66,765.68         4,494.86               0.00

03/31/2016                                   4.25                        Interest on Escrow      07/01/2010        272,979.65                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -66,761.43         4,494.86               0.00
                                                                         deposit

04/01/2016          4,451.72                                             Monthly payment         07/01/2010        277,431.37                                                                                                           746,256.13              0.00        -66,761.43         4,494.86               0.00

04/07/2016                                                       400.00 Filing fees and court    07/01/2010        277,431.37                                                                         400.00                            746,256.13              0.00        -66,761.43         4,894.86               0.00
                                                                        costs

04/07/2016                                                         35.00 Recording fees          07/01/2010        277,431.37                                                                          35.00                            746,256.13              0.00        -66,761.43         4,929.86               0.00

04/21/2016                                                      4,094.00 Hazard Insurance        07/01/2010        277,431.37                  0.00              0.00        -4,094.00                                     0.00         746,256.13              0.00        -70,855.43         4,929.86               0.00
                                                                         Disbursement

04/22/2016                                                       700.00 Attorney's fees          07/01/2010        277,431.37                                                                         700.00                            746,256.13              0.00        -70,855.43         5,629.86               0.00

05/01/2016          4,451.72                                             Monthly payment         07/01/2010        281,883.09                                                                                                           746,256.13              0.00        -70,855.43         5,629.86               0.00

06/01/2016          4,451.72                                             Monthly payment         07/01/2010        286,334.81                                                                                                           746,256.13              0.00        -70,855.43         5,629.86               0.00

06/20/2016                                                      1,677.73 City tax disbursement   07/01/2010        286,334.81                  0.00              0.00        -1,677.73                                     0.00         746,256.13              0.00        -72,533.16         5,629.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 14 of 18
                                                                                      Case 1-19-43516-ess
                                                                                           Case 1-19-43516-ess
                                                                                                           Claim Doc
                                                                                                                 3-1 84Filed
                                                                                                                           Filed
                                                                                                                             08/15/19
                                                                                                                                 08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                              Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 18 of
                                                                                                                               68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

06/30/2016                                   4.26                        Interest on Escrow      07/01/2010        286,334.81                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -72,528.90         5,629.86               0.00
                                                                         deposit

07/01/2016          4,451.72                                             Monthly payment         07/01/2010        290,786.53                                                                                                           746,256.13              0.00        -72,528.90         5,629.86               0.00

07/11/2016                                                       700.00 Attorney's fees          07/01/2010        290,786.53                                                                         700.00                            746,256.13              0.00        -72,528.90         6,329.86               0.00

08/01/2016          4,451.72                                             Monthly payment         07/01/2010        295,238.25                                                                                                           746,256.13              0.00        -72,528.90         6,329.86               0.00

08/11/2016                                                         95.00 Filing fees and court   07/01/2010        295,238.25                                                                          95.00                            746,256.13              0.00        -72,528.90         6,424.86               0.00
                                                                         costs

08/22/2016                                                         35.00 Recording fees          07/01/2010        295,238.25                                                                          35.00                            746,256.13              0.00        -72,528.90         6,459.86               0.00

09/01/2016          4,451.72                                             Monthly payment         07/01/2010        299,689.97                                                                                                           746,256.13              0.00        -72,528.90         6,459.86               0.00

09/21/2016                                                      1,015.00 Attorney's fees         07/01/2010        299,689.97                                                                    1,015.00                               746,256.13              0.00        -72,528.90         7,474.86               0.00

09/22/2016                                                      1,677.73 City tax disbursement   07/01/2010        299,689.97                  0.00              0.00        -1,677.73                                     0.00         746,256.13              0.00        -74,206.63         7,474.86               0.00

09/30/2016                                   4.30                        Interest on Escrow      07/01/2010        299,689.97                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -74,202.33         7,474.86               0.00
                                                                         deposit

10/01/2016          4,451.72                                             Monthly payment         07/01/2010        304,141.69                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

11/01/2016          4,476.89                                             Monthly payment         07/01/2010        308,618.58                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

12/01/2016          4,476.89                                             Monthly payment         07/01/2010        313,095.47                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

12/28/2016                                                      1,752.71 City tax disbursement   07/01/2010        313,095.47                  0.00              0.00        -1,752.71                                     0.00         746,256.13              0.00        -75,955.04         7,474.86               0.00

12/30/2016                                   4.30                        Interest on Escrow      07/01/2010        313,095.47                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -75,950.74         7,474.86               0.00
                                                                         deposit

01/01/2017          4,476.89                                             Monthly payment         07/01/2010        317,572.36                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

02/01/2017          4,711.82                                             Monthly payment         07/01/2010        322,284.18                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

03/01/2017          4,711.82                                             Monthly payment         07/01/2010        326,996.00                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

03/17/2017                                                      1,752.71 City tax disbursement   07/01/2010        326,996.00                  0.00              0.00        -1,752.71                                     0.00         746,256.13              0.00        -77,703.45         7,474.86               0.00

03/31/2017                                   4.20                        Interest on Escrow      07/01/2010        326,996.00                  0.00              0.00            4.20                                      0.00         746,256.13              0.00        -77,699.25         7,474.86               0.00
                                                                         deposit

04/01/2017          4,711.82                                             Monthly payment         07/01/2010        331,707.82                                                                                                           746,256.13              0.00        -77,699.25         7,474.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 15 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 19 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

04/20/2017                                                      3,540.00 Hazard Insurance        07/01/2010        331,707.82                  0.00              0.00        -3,540.00                                     0.00         746,256.13              0.00        -81,239.25         7,474.86               0.00
                                                                         Disbursement

05/01/2017          4,711.82                                             Monthly payment         07/01/2010        336,419.64                                                                                                           746,256.13              0.00        -81,239.25         7,474.86               0.00

05/31/2017                                                        45.00 Filing fees and court    07/01/2010        336,419.64                                                                          45.00                            746,256.13              0.00        -81,239.25         7,519.86               0.00
                                                                        costs

06/01/2017          4,711.82                                             Monthly payment         07/01/2010        341,131.46                                                                                                           746,256.13              0.00        -81,239.25         7,519.86               0.00

06/20/2017                                                      1,777.35 City tax disbursement   07/01/2010        341,131.46                  0.00              0.00        -1,777.35                                     0.00         746,256.13              0.00        -83,016.60         7,519.86               0.00

06/30/2017                                   4.26                        Interest on Escrow      07/01/2010        341,131.46                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -83,012.34         7,519.86               0.00
                                                                         deposit

07/01/2017          4,711.82                                             Monthly payment         07/01/2010        345,843.28                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

08/01/2017          4,711.82                                             Monthly payment         07/01/2010        350,555.10                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

09/01/2017          4,711.82                                             Monthly payment         07/01/2010        355,266.92                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

09/15/2017                                                      1,777.35 City tax disbursement   07/01/2010        355,266.92                  0.00              0.00        -1,777.35                                     0.00         746,256.13              0.00        -84,789.69         7,519.86               0.00

09/29/2017                                   4.25                        Interest on Escrow      07/01/2010        355,266.92                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -84,785.44         7,519.86               0.00
                                                                         deposit

10/01/2017          4,711.82                                             Monthly payment         07/01/2010        359,978.74                                                                                                           746,256.13              0.00        -84,785.44         7,519.86               0.00

11/01/2017          4,698.72                                             Monthly payment         07/01/2010        364,677.46                                                                                                           746,256.13              0.00        -84,785.44         7,519.86               0.00

11/01/2017                                                       750.00 Attorney's fees          07/01/2010        364,677.46                                                                         750.00                            746,256.13              0.00        -84,785.44         8,269.86               0.00

12/01/2017          4,698.72                                             Monthly payment         07/01/2010        369,376.18                                                                                                           746,256.13              0.00        -84,785.44         8,269.86               0.00

12/18/2017                                                      1,847.40 City tax disbursement   07/01/2010        369,376.18                  0.00              0.00        -1,847.40                                     0.00         746,256.13              0.00        -86,632.84         8,269.86               0.00

12/29/2017                                   4.35                        Interest on Escrow      07/01/2010        369,376.18                  0.00              0.00            4.35                                      0.00         746,256.13              0.00        -86,628.49         8,269.86               0.00
                                                                         deposit

01/01/2018          4,698.72                                             Monthly payment         07/01/2010        374,074.90                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

02/01/2018          4,775.27                                             Monthly payment         07/01/2010        378,850.17                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

03/01/2018          4,775.27                                             Monthly payment         07/01/2010        383,625.44                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

03/15/2018                                                      1,847.40 City tax disbursement   07/01/2010        383,625.44                  0.00              0.00        -1,847.40                                     0.00         746,256.13              0.00        -88,475.89         8,269.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 16 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 20 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

03/30/2018                                   4.16                        Interest on Escrow      07/01/2010        383,625.44                  0.00              0.00            4.16                                      0.00         746,256.13              0.00        -88,471.73         8,269.86               0.00
                                                                         deposit

04/01/2018          4,775.27                                             Monthly payment         07/01/2010        388,400.71                                                                                                           746,256.13              0.00        -88,471.73         8,269.86               0.00

04/20/2018                                                      3,236.00 Hazard Insurance        07/01/2010        388,400.71                  0.00              0.00        -3,236.00                                     0.00         746,256.13              0.00        -91,707.73         8,269.86               0.00
                                                                         Disbursement

05/01/2018          4,775.27                                             Monthly payment         07/01/2010        393,175.98                                                                                                           746,256.13              0.00        -91,707.73         8,269.86               0.00

05/11/2018                                                        45.00 Filing fees and court    07/01/2010        393,175.98                                                                          45.00                            746,256.13              0.00        -91,707.73         8,314.86               0.00
                                                                        costs

06/01/2018          4,775.27                                             Monthly payment         07/01/2010        397,951.25                                                                                                           746,256.13              0.00        -91,707.73         8,314.86               0.00

06/22/2018                                                      1,817.27 City tax disbursement   07/01/2010        397,951.25                  0.00              0.00        -1,817.27                                     0.00         746,256.13              0.00        -93,525.00         8,314.86               0.00

06/29/2018                                   4.26                        Interest on Escrow      07/01/2010        397,951.25                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -93,520.74         8,314.86               0.00
                                                                         deposit

07/01/2018          4,775.27                                             Monthly payment         07/01/2010        402,726.52                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

08/01/2018          4,775.27                                             Monthly payment         07/01/2010        407,501.79                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

09/01/2018          4,775.27                                             Monthly payment         07/01/2010        412,277.06                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

09/17/2018                                                      1,817.27 City tax disbursement   07/01/2010        412,277.06                  0.00              0.00        -1,817.27                                     0.00         746,256.13              0.00        -95,338.01         8,314.86               0.00

09/28/2018                                   4.25                        Interest on Escrow      07/01/2010        412,277.06                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -95,333.76         8,314.86               0.00
                                                                         deposit

10/01/2018          4,775.27                                             Monthly payment         07/01/2010        417,052.33                                                                                                           746,256.13              0.00        -95,333.76         8,314.86               0.00

11/01/2018          4,769.05                                             Monthly payment         07/01/2010        421,821.38                                                                                                           746,256.13              0.00        -95,333.76         8,314.86               0.00

11/08/2018                                                       250.00 Attorney's fees          07/01/2010        421,821.38                                                                         250.00                            746,256.13              0.00        -95,333.76         8,564.86               0.00

12/01/2018          4,769.05                                             Monthly payment         07/01/2010        426,590.43                                                                                                           746,256.13              0.00        -95,333.76         8,564.86               0.00

12/20/2018                                                      1,912.47 City tax disbursement   07/01/2010        426,590.43                  0.00              0.00        -1,912.47                                     0.00         746,256.13              0.00        -97,246.23         8,564.86               0.00

12/31/2018                                   4.39                        Interest on Escrow      07/01/2010        426,590.43                  0.00              0.00            4.39                                      0.00         746,256.13              0.00        -97,241.84         8,564.86               0.00
                                                                         deposit

01/01/2019          4,769.05                                             Monthly payment         07/01/2010        431,359.48                                                                                                           746,256.13              0.00        -97,241.84         8,564.86               0.00

02/01/2019          5,145.33                                             Monthly payment         07/01/2010        436,504.81                                                                                                           746,256.13              0.00        -97,241.84         8,564.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 17 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-1 84Filed
                                                                                                                          Filed
                                                                                                                            08/15/19
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 21 of
                                                                                                                              68

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                           (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                   Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.           L.                 M.                 N.                O.                 P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount       Unapplied          Principal          Accrued           Escrow             Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or   funds              balance            interest          balance            Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                            balance                              balance          balance

03/01/2019          5,145.33                                             Monthly payment         07/01/2010        441,650.14                                                                                                  746,256.13              0.00         -97,241.84         8,564.86               0.00

03/19/2019                                                      1,912.47 City tax disbursement   07/01/2010        441,650.14                  0.00              0.00        -1,912.47                            0.00         746,256.13              0.00         -99,154.31         8,564.86               0.00

03/29/2019                                   4.12                        Interest on Escrow      07/01/2010        441,650.14                  0.00              0.00            4.12                             0.00         746,256.13              0.00         -99,150.19         8,564.86               0.00
                                                                         deposit

04/01/2019          5,145.33                                             Monthly payment         07/01/2010        446,795.47                                                                                                  746,256.13              0.00         -99,150.19         8,564.86               0.00

04/23/2019                                                      3,223.00 Hazard Insurance        07/01/2010        446,795.47                  0.00              0.00        -3,223.00                            0.00         746,256.13              0.00        -102,373.19         8,564.86               0.00
                                                                         Disbursement

05/01/2019          5,145.33                                             Monthly payment         07/01/2010        451,940.80                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00

06/01/2019          5,145.33                                             Monthly payment         07/01/2010        457,086.13                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00

06/06/2019                                                               Bankruptcy Filed        07/01/2010        457,086.13                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                 page 18 of 18
        Case 1-19-43516-ess
             Case 1-19-43516-ess
                             Claim Doc
                                   3-1 84Filed
                                             Filed
                                               08/15/19
                                                   08/06/20Desc
                                                              Entered
                                                                Main Document
                                                                      08/06/20 16:52:55
                                                                                   Page 22 of
                                                 68

                                                          Addendum Page
Basis for asserting that the applicable party has the right to foreclose: Debtor(s) executed a promissory note secured by a mortgage,
deed of trust, or security deed. The Promissory note is either made payable to creditor or has been duly indorsed. Creditor, directly
or through an agent, has possession of the promissory note. Creditor is the original mortgagee or beneficiary or the assignee of the
mortgage, deed of trust, or security deed.

Additional Disclaimers (where applicable)


410
              Part 2: Question 9-Describe contains the property address and may contain a description for "Other".

410A
              Part 1:

              Full creditor name cannot be displayed due to space limitation, see 410 part 1.1 for full name.

              Part 2:

              Principal Balance is from Part 5, Column M as of the Bankruptcy File Date.

              Interest Due is the interest due as of the Bankruptcy File Date.

              Fees, costs due is from Part 5, Column P as of the Bankruptcy File Date and includes any outstanding fees (i.e. late
              charges, property inspections) and cost (i.e. attorney costs), also included are corporate advances (i.e. tax, insurance)
              for non-escrowed loans as of the Bankruptcy File Date. Any fees, costs due that are incurred pre-petition and waived
              post-petition will not be included.

              Escrow deficiency for funds advanced is from Part 5, Column O (if negative balance) as of the Bankruptcy File Date.

              Other includes any applicable Private Mortgage Insurance, other Optional Products (i.e. A & H, Life) or Deferred
              Interest, where applicable, due as of the Bankruptcy File Date. This line was added to ensure transparency.

              Less Total Funds on hand is the total of Part 5, Column O (if positive balance) and Q as of the Bankruptcy File Date.

              Total Debt not to be used for payoff purposes.

              Part 3:

              Principal and Interest is the principal and interest portion of Part 5, Column G, as of the Bankruptcy File Date. (If
              post-petition payments are included as required by Local Rule or practice, this field will include post-petition principal
              and interest amounts).

              Pre-Petition Fees Due is from Part 5, Column P as of the Bankruptcy File Date. Any fees, costs due that are incurred
              pre-petition and waived post-petition will not be included.

              Escrow Deficiency for Funds Advanced is from Part 5, Column O (if negative balance) as of the Bankruptcy File Date.

              Projected Escrow Shortage is the Escrow Required from the escrow analysis minus a positive escrow balance as of the
              Bankruptcy File Date. (If post-petition payments are included as required by Local Rule or practice, this field will
              include post-petition escrow amounts).

              Other includes any applicable Optional Products (i.e. A & H, Life) due as of the bankruptcy file date. This line was
              added to ensure transparency. (If post-petition payments are included as required by Local Rule or practice, this field
              will include post-petition Optional Product amounts).

              Less Funds on Hand is from Part 5, column Q as of the Bankruptcy File Date.

              Part 4:

              Optional Products includes any applicable optional products (i.e. A & H, Life) due as of the Bankruptcy File Date. This
              line was added to ensure transparency.

              (*)This disclaimer has been added to the form to explain that the monthly payment amount may change periodically
              throughout the life of the loan.

              Part 5:

              If any of the transactions in the loan payment history contain amounts for optional products, the amount for that
              product will be reflected in either the Contractual payment amount or the Funds Received amount, and will be applied
              in those amounts. It will also be reflected in column G as described below.

              Column G In addition to the items listed, this also includes any past due PMI or optional products (i.e. A & H, Life)
              amounts, as applicable. Optional product (i.e. A & H, Life) amounts will not be included in columns H-Q due to no
              appropriate column heading for this type of transaction.

              Column J includes taxes, insurance and MIP/PMI as applicable.

              Column N will only be populated if the loan is Daily Simple Interest or if Deferred Interest exists on the account.

              Column O includes taxes, insurance and MIP/PMI as applicable.
Case 1-19-43516-ess
     Case 1-19-43516-ess
SLMR 0000946
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20DescEntered
                                                          Main Document
                                                                  08/06/20 16:52:55
                                                                               Page 23 of
                                         68       Escrow Review Statement
                                          Return Mail Operations
                                                                                                 For informational purposes only
                                          PO Box 14547
                                          Des Moines, IA 50306-4547                              Statement Date:                                   June 12, 2019
                                                                                                 Loan number:
                                                                                                 Property address:
                                                                                                     4221 ATLANTIC AVENUE
                                                                                                     BROOKLYN NY 11224-1023



                                                                                                 Customer Service
                                                                                                      Online                          Telephone
                                                                                                      wellsfargo.com                  1-800-340-0473
                  MICHAEL KRICHEVSKY
                                                                                                      Correspondence                  Hours of operation
                  4221 ATLANTIC AVENUE                                                                PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
                  BROOKLYN NY 11224                                                                   Des Moines, IA 50306
                                                                                                      To learn more, go to:
                                                                                                      wellsfargo.com/escrow


                                                                                                        We accept telecommunications relay service calls



        PLEASE NOTE: If you are presently seeking relief (or have previously been granted
        relief) under the United States Bankruptcy Code, this statement is being sent to you
        for informational purposes only. The summaries below are based on the terms of the
        loan and are provided for informational purposes only.

        These amounts are governed by the terms of the loan unless otherwise reduced by an
        order of the bankruptcy court. Because the amounts billed for the escrow items can
        change over time, we review the escrow account at least once per year to ensure there
        will be enough money to make these payments. Once the review is complete, we send
        the escrow review statement, also known as the escrow account disclosure statement.      The account balance is sufficient. Our
        Here’s what we found:                                                                    review shows no projected shortage or
          · Required minimum balance: The escrow account balance is projected to be              overage.
             equal to the required minimum balance.

          · Payments: As of the July 1, 2019 payment, the contractual portion of the
               escrow payment increases.



          Part 1 - Mortgage payment
           New Payment                    The new total payment will be $5,170.58
                                           Previous payment through New payment beginning with
                                           06/01/2019 payment date   the 07/01/2019 payment

         Principal and/or interest                 $4,268.21                 $4,268.21                        No action required
         Escrow payment                               $877.12                  $902.37
                                                                                                  Starting July 1, 2019 the new contractual payment
         Total payment amount                     $5,145.33                $5,170.58              amount will be $5,170.58

         Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
         before the payment is scheduled to change.




        See Page 2 for additional details.
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                             Page
                                                                              Page 2 of 4
                                                                                         24 of
                                         68                     Loan Number:


          Part 2 - Payment calculations
      For the past review period, the amount of the escrow items was $7,047.94. For the coming year, we expect the amount paid from escrow to be
      $10,828.42.

      How was the escrow payment calculated?
      To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
      escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
      determine the escrow amount.

      The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
      through the date of the analysis.



      Escrow comparison

                                                                                                                                              New monthly
                                          11/16 - 10/17     11/17 - 10/18       11/18 - 06/19   07/19 - 06/20
                                                                                                                             # of               escrow
                                            (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                            months              amount

      Property taxes                           $7,060.12         $7,329.34          $3,824.94       $7,605.42        ÷         12         =         $633.79
      Property insurance                      $3,540.00          $3,236.00         $3,223.00        $3,223.00        ÷         12         =         $268.58
      Total taxes and insurance               $10,600.12        $10,565.34          $7,047.94      $10,828.42        ÷         12         =        $902.37
      Escrow shortage                         $15,547.19             $0.00             $0.00            $0.00

      Total escrow                            $26,147.31        $10,565.34          $7,047.94      $10,828.42                                       $902.37


      Projected escrow account activity over the next 12 months
      To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
      greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
      balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                         (Calculated in Part 3 - Escrow account projections
      Lowest projected escrow balance June, 2020                                  -$45,468.60            table)

      Bankruptcy adjustment‡                                                +      $47,273.34

      Minimum balance for the escrow account†                               -       $1,804.74            (Calculated as: $902.37 X 2 months)


      Escrow overage/shortage                                               =            $0.00           (escrow balance is sufficient)



      ‡
       This adjustment of $47,273.34, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
      confirmed bankruptcy plan.
      †
       The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
      account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
      contract to determine the cash reserve.


      Important messages
      Act now - purchase your own insurance policy
      Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
      improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
      costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are havi ng
      trouble paying for the insurance policy, call us at the number on the first page of this statement.
      You've received interest in the amount of $8.51.
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 25 of
                                         68                                 Page 3 of 4
                                                                                                                                     Loan Number:



       Part 3 - Escrow account projections
     Escrow account projections from July, 2019 to June, 2020
                                              What we
                    Payments to               expect to                                                                   Projected escrow          Balance required
     Date             escrow                   pay out         Description                                                    balance                in the account
     Jun 2019                                                  Starting balance                                                -$45,468.62                    $1,804.72
     Jul 2019            $902.37                    $0.00                                                                      -$44,566.25                    $2,707.09
     Aug 2019            $902.37                    $0.00                                                                      -$43,663.88                    $3,609.46
     Sep 2019            $902.37                 $1,817.27     NYC DEP FIN(Q)BROO(W)(R)                                         -$44,578.78                   $2,694.56
     Oct 2019            $902.37                    $0.00                                                                       -$43,676.41                   $3,596.93
     Nov 2019            $902.37                    $0.00                                                                       -$42,774.04                   $4,499.30
     Dec 2019            $902.37                 $1,912.47     NYC DEP FIN(Q)BROO(W)(R)                                         -$43,784.14                   $3,489.20
     Jan 2020            $902.37                    $0.00                                                                       -$42,881.77                   $4,391.57
     Feb 2020            $902.37                    $0.00                                                                       -$41,979.40                   $5,293.94
     Mar 2020            $902.37                 $1,912.47     NYC DEP FIN(Q)BROO(W)(R)                                        -$42,989.50                    $4,283.84
     Apr 2020            $902.37                $3,223.00      AMERICAN SECURITY GROUP                                          -$45,310.13                   $1,963.21
     May 2020            $902.37                    $0.00                                                                      -$44,407.76                    $2,865.58
     Jun 2020            $902.37                 $1,963.21     NYC DEP FIN(Q)BROO(W)(R)                                        -$45,468.60                $1,804.74

     Totals           $10,828.44               $10,828.42



       Part 4 - Escrow account history
     Escrow account activity from November, 2018 to June, 2019
                            Deposits to escrow                   Payments from escrow                                                         Escrow balance
        Date       Actual      Projected Difference          Actual   Projected Difference              Description               Actual         Projected Difference
     Nov 2018                                                                                       Starting Balance            -$95,333.76      $3,485.35      -$98,819.11
     Nov 2018         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$95,333.76       $4,362.47     -$99,696.23

     Dec 2018         $4.39        $877.12      -$872.73     $1,912.47     $1,847.40       $65.07   NYC DEP FIN(Q)BROO(W)(R)    -$97,241.84       $3,392.19     -$100,634.0

     Jan 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$97,241.84       $4,269.31     -$101,511.15

     Feb 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$97,241.84       $5,146.43     -$102,388.2

     Mar 2019          $4.12       $877.12      -$873.00     $1,912.47     $1,847.40       $65.07   NYC DEP FIN(Q)BROO(W)(R)     -$99,150.19      $4,176.15     -$103,326.3
                                                                                                    AMERICAN SECURITY GROUP
     Apr 2019         $0.00        $877.12       -$877.12    $3,223.00     $3,236.00      -$13.00                                -$102,373.1      $1,817.27     -$104,190.4

     May 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                 -$102,373.1     $2,694.39      -$105,067.5

     Jun 2019     $58,867.78       $877.12    $57,990.66     $1,963.21       $1,817.27    $145.94   NYC DEP                     -$45,468.62       $1,754.24     -$47,222.86
     (estimate)                                                                                     FIN(Q)BROO(W)(R
                                                                                                    )

     Totals       $58,876.29      $7,016.96    $51,859.33    $9,011.15     $8,748.07      $263.08




     Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
     reserved. NMLSR ID 399801 4/18
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 26 of
                                         68                                Page 4 of 4
                                                                                                         Loan Number:




     New York escrow account disclosures
     Following are required escrow account disclosures for customers with properties in New York.

     1. We established an escrow account for the payment of real estate property taxes and/or property insurance premiums. If an
     escrow account is required, New York law requires us to disclose the following information.

     We are obligated to make all payments for taxes and property insurance for which a real property escrow account is
     maintained. We are also responsible for making the payments in a timely manner, and for any penalties, interest and/or
     damages to you if the payments are late. We cannot impose any fees relating to the maintenance of the real property tax escrow
     account.

     You are obligated to pay one twelfth (1/12) of the annual property insurance premium and annual real estate tax payment each
     month to us. We in turn deposit your payments into an escrow account. If there is a deficiency or surplus in the account, a
     greater or lesser amount may be required from you. We maintain all real property escrow account funds in a banking
     institution whose deposits are insured by a federal agency.

     In the event that you receive a real property insurance premium notice from your insurer, you are obligated to promptly
     transmit the premium notice to us or our agent as may be designated in writing by us for payment. Failure to do so may
     jeopardize your insurance coverage and may excuse us from liability for failure to timely make such real property insurance
     payments.

     2. You can reach out to the New York State Department of Financial Services to file a complaint about your mortgage servicer.
     You can get information by calling the department’s Consumer Assistance Unit at 1-800-342-3736. Or visit www.dfs.ny.gov .
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-1 84Filed
                                        Filed
                                          08/15/19
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 27 of
                                            68


                          Wells Fargo Home Mortgage
                          One Home Campus
                          Des Moines, IA 50328-0001                >ŽĂŶŶƵŵďĞƌ͗

                                           ƐĐƌŽǁ                  ƐĐƌŽǁ                 ƐĐƌŽǁĐĐŽƵŶƚ
dƌĂŶƐĂĐƚŝŽŶĞƐĐƌŝƉƚŝŽŶ     ĂƚĞƉƉůŝĞĚ ŝƐďƵƌƐĞŵĞŶƚ;ƐͿ͗         ZĞĐĞŝƉƚ;ƐͿ͗            ĂůĂŶĐĞ
ĐĐŽƵŶƚ,ŝƐƚŽƌǇZĂŶŐĞ               ϬϲͬϬϲͬϭϴͲϬϲͬϬϲͬϭϵ
^ƚĂƌƚŝŶŐĂůĂŶĐĞ                ϱͬϭϲͬϮϬϭϴ                                                    ;Ψϵϭ͕ϳϬϳ͘ϳϯͿ
ŝƚǇdĂǆ                          :ƵŶϮϬϭϴ             ;Ψϭ͕ϴϭϳ͘ϮϳͿ                           ;Ψϵϯ͕ϱϮϱ͘ϬϬͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                :ƵŶϮϬϭϴ                                        Ψϰ͘Ϯϲ      ;Ψϵϯ͕ϱϮϬ͘ϳϰͿ
ŝƚǇdĂǆ                          ^ĞƉϮϬϭϴ             ;Ψϭ͕ϴϭϳ͘ϮϳͿ                           ;Ψϵϱ͕ϯϯϴ͘ϬϭͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                ^ĞƉϮϬϭϴ                                        Ψϰ͘Ϯϱ      ;Ψϵϱ͕ϯϯϯ͘ϳϲͿ
ŝƚǇdĂǆ                          ĞĐϮϬϭϴ             ;Ψϭ͕ϵϭϮ͘ϰϳͿ                           ;Ψϵϳ͕Ϯϰϲ͘ϮϯͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                ĞĐϮϬϭϴ                                        Ψϰ͘ϯϵ      ;Ψϵϳ͕Ϯϰϭ͘ϴϰͿ
ŝƚǇdĂǆ                         DĂƌϮϬϭϵ              ;Ψϭ͕ϵϭϮ͘ϰϳͿ                           ;Ψϵϵ͕ϭϱϰ͘ϯϭͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ               DĂƌϮϬϭϵ                                         Ψϰ͘ϭϮ      ;Ψϵϵ͕ϭϱϬ͘ϭϵͿ
,ĂǌĂƌĚ/ŶƐƵƌĂŶĐĞ                  ƉƌϮϬϭϵ             ;Ψϯ͕ϮϮϯ͘ϬϬͿ                          ;ΨϭϬϮ͕ϯϳϯ͘ϭϵͿ
ŶĚŝŶŐdŽƚĂůƐͬĂůĂŶĐĞƐ                               ;ΨϭϬ͕ϲϴϮ͘ϰϴͿ                Ψϭϳ͘ϬϮ     ;ΨϭϬϮ͕ϯϳϯ͘ϭϵͿ
ĂŶŬƌƵƉƚĐǇĨŝůĞĚ                 ϲͬϲͬϮϬϭϵ
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 28 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 29 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 30 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 31 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 32 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 33 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 34 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 35 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 36 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 37 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 38 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 39 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 40 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 41 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 42 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 43 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 44 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 45 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 46 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 47 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 48 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 49 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 50 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 51 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 52 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 53 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 54 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 55 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 56 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 57 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 58 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 59 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 60 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 61 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 62 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 63 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 64 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 65 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 66 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 67 of
                                         68
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-1 84Filed
                                     Filed
                                       08/15/19
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 68 of
                                         68
          Case Case
               1-19-43516-ess
                    1-19-43516-ess
                                ClaimDoc
                                      3-2 84Filed
                                               Filed
                                                  05/21/20
                                                     08/06/20Desc
                                                               Entered
                                                                  Main Document
                                                                       08/06/20 16:52:55
                                                                                    Page 1 of
                                                  104
                                                                                                        Read the instructions before filling out this form. Use this form to make a
Fill in this information to identify the case:                                                          claim for payment in a bankruptcy case. Do not use this form to make a
Debtor 1 MICHAEL KRICHEVSKY                                                                             request for payment of an administrative expense. Make such a request
                                                                                                        according to 11 U.S.C. § 503.
                                                                                                        Filers must leave out or redact information that is entitled to privacy on
Debtor 2                                                                                                this form or on any attached documents. Attach redacted copies of any
(Spouse, if filing)                                                                                     documents that support the claim, such as promissory notes, purchase
                                                                                                        orders, invoices, itemized statements of running accounts, contracts,
United States Bankruptcy Court for the: Eastern District of New York                                    judgments, mortgages, and security agreements. Do not send original
                                                                                                        documents; they may be destroyed after scanning. If the documents are
Case number 1-19-43516-ess                                                                              not available, explain in an attachment. A person who files a fraudulent
                                                                                                        claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
                                                                                                        18 U.S.C. §§ 152, 157, and 3571. Fill in all the information about the claim
                                                                                                        as of the date the case was filed. That date is on the notice of bankruptcy
Official Form 410                                                                                       (Form 309) that you received.

Proof of Claim                                                                                                                                                           04/19

Part 1:   Identify the Claim

1. Who is the current          U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F
   creditor?




                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor


2. Has this claim been         X      No
   acquired from                      Yes. From whom?
   someone else?

3. Where should notices Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if
   and payments to the                                                                                    different)
   creditor be sent?    Wells Fargo Bank, N.A.                                                            Wells Fargo Bank, N.A.
                               Default Document Processing                                                Attention: Payment Processing
                               MAC# N9286-01Y                                                             MAC# F2302-04C
    Federal Rule of
    Bankruptcy Procedure
    (FRBP) 2002(g)



                               Name                                                                       Name
                               1000 Blue Gentian Road                                                     1 Home Campus

                               Number            Street                                                   Number            Street
                               Eagan MN 55121-7700                                                        Des Moines IA 50328

                               City                                      State             ZIP Code       City                                      State             ZIP Code
                               Contact phone     800-274-7025                                             Contact phone     800-274-7025



                               Contact email     POCNOTIFICATIONS@WELLSFARGO.COM                          Contact email     POCNOTIFICATIONS@WELLSFARGO.COM




                               Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                               W FCMGE1943516NYE71813295



Official Form 410                                                                Proof of Claim                                                                           page 1
          Case Case
               1-19-43516-ess
                    1-19-43516-ess
                                ClaimDoc
                                      3-2 84Filed
                                               Filed
                                                  05/21/20
                                                     08/06/20Desc
                                                               Entered
                                                                  Main Document
                                                                       08/06/20 16:52:55
                                                                                    Page 2 of
                                                  104

4. Does this claim amend   No
   one already filed?    X Yes. Claim number on court claims registry (if known)              3-1                                      Filed on 08/15/2019
                                                                                                                                                MM/DD/YYYY

5. Do you know if anyone X No
   else has filed a proof   Yes. Who made the earlier filing?
   of claim for this claim?


Part 2:   Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number    No
   you use to identify the X Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 3295
   debtor?

7. How much is the claim? $ 1,098,754.69                                       Does this amount include interest or other charges?
                                                                                   No
                                                                               X   Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as healthcare information.

                                 Money Loaned



9. Is all or part of the claim       No
   secured?                      X   Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                            X   Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:      4221 ATLANTIC AVENUE BROOKLYN NY 11224-1023




                                           Basis for perfection:      Recorded Mortgage/Deed of Trust

                                           Attach redacted copies of documents, if any,that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)


                                           Value of property:                             $

                                           Amount of the claim that is secured:           $ 1,098,754.69

                                           Amount of the claim that is unsecured:         $                       (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $ 512,924.33

                                           Annual Interest Rate (when case was filed) 5.375             %

                                              Fixed
                                            X Variable
                                              Fixed with Steps due to loan modification

10. Is this claim based on a     X   No
    lease?                           Yes. Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a X No
    right of setoff?             Yes. Identify the property:




Official Form 410                                                         Proof of Claim                                                                     page 2
           Case Case
                1-19-43516-ess
                     1-19-43516-ess
                                 ClaimDoc
                                       3-2 84Filed
                                                Filed
                                                   05/21/20
                                                      08/06/20Desc
                                                                Entered
                                                                   Main Document
                                                                        08/06/20 16:52:55
                                                                                     Page 3 of
                                                   104



12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                     05/21/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                     /s/Aleksandra K. Fugate
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Aleksandra K. Fugate, Esq.
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Attorney
                                                         _______________________________________________________________________________________________

                                  Company                 Woods Oviatt Gilman LLP
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                500 Bausch & Lomb Place
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Rochester, NY 14604
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (855)-227-5072
                                                         _____________________________                               Email         bkinbox@woodsoviatt.com
                                                                                                                                   ____________________________________




 Official Form 410                                                           Proof of Claim                                                                 page 3
                                                                                    Case Case
                                                                                         1-19-43516-ess
                                                                                              1-19-43516-ess
                                                                                                          ClaimDoc
                                                                                                                3-2 84Filed
                                                                                                                         Filed
                                                                                                                            05/21/20
                                                                                                                               08/06/20Desc
                                                                                                                                         Entered
                                                                                                                                            Main Document
                                                                                                                                                 08/06/20 16:52:55
                                                                                                                                                              Page 4 of
                                                                                                                            104

     Mortgage Proof of Claim Attachment                                                                                                                                                                                                                                                                                  (12/15)
     If you file a claim secured by a security interest in the debtor’s principal residence, you must use this form as an attachment to your proof of claim. See separate instructions.

     Part 1: Mortgage and Case Information                                                                 Part 2: Total Debt Calculation                                                 Part 3: Arrearage as of Date of the Petition                                 Part 4: Monthly Mortgage Payment

     Case number:                   1-19-43516-ess                                                         Principal balance:                              746,256.13                    Principal & interest due:                      398,218.35                     Principal & interest:             4,268.21


     Debtor 1:                      MICHAEL KRICHEVSKY                                                     Interest due:                                   241,560.51                    Prepetition fees due:                          8,564.86                       Monthly escrow:                   902.37
                                                                                                                                                                                         Escrow deficiency for                                                         Private mortgage
     Debtor 2:                                                                                             Fees, costs due:                                8,564.86                      funds advanced:                                102,373.19                     insurance:                        0.00

                                                                                                           Escrow deficiency for
     Last 4 digits to identify:     3295                                                                   funds advanced:                                 102,373.19                    Projected escrow shortage:                     3,767.93                       Optional Products:                0.00

     Creditor:                      See 410 part 1.1                                                       Other:                                          0.00                          Other:                                         0.00

     Servicer:                      Wells Fargo Bank, N.A.                                                 Less total funds on hand:             –         0.00                          Less funds on hand:                     –      0.00                           Total monthly payment:            5,170.58
     Fixed accrual/daily                                                                                                                                                                                                                                               *Additional changes to the monthly payment
     simple interest/other:         Fixed Accrual                                                          Total debt:                                     1,098,754.69                  Total prepetition arrearage:                   512,924.33                     amount may be required because interest rate
                                                                                                           *Not to be used for payoff purposes                                                                                                                         adjustments or escrow requirement changes.

Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                                  Balance After Amount Received or Incurred
A.           B.                C.                   D.                E.                      F.           G.                   H.                    I.                     J.                 K.                   L.                 M.                  N.                 O.                   P.                  Q.

Date         Contractual       Funds                Amount            Description             Contractual Prin, int &           Amount                Amount                 Amount             Amount               Unapplied          Principal           Accrued            Escrow               Fees /              Unapplied
             payment           received             incurred                                  due date    esc past due          to principal          to                     to                 to fees or           funds              balance             interest           balance              Charges             funds
             amount                                                                                       balance                                     interest               escrow             charges                                                     balance                                 balance             balance

03/01/2009                                                            Beginning Balances      03/01/2009                 0.00                                                                                                                  746,256.13               0.00             1,071.74                0.00               0.00

03/01/2009          4,345.07                                          Monthly payment         03/01/2009             4,345.07                                                                                                                  746,256.13               0.00             1,071.74                0.00               0.00

03/05/2009                             4,345.07                       Payment                 03/01/2009                 0.00                  0.00               4,042.22            302.85                                     0.00          746,256.13               0.00             1,374.59                0.00               0.00

03/13/2009                                                     923.01 City tax disbursement   04/01/2009                 0.00                                                         -923.01                                                  746,256.13               0.00              451.58                 0.00               0.00

03/31/2009                                   3.93                     Interest on Escrow      04/01/2009                 0.00                  0.00                   0.00              3.93                                     0.00          746,256.13               0.00              455.51                 0.00               0.00
                                                                      deposit

04/01/2009          4,345.07                                          Monthly payment         04/01/2009             4,345.07                                                                                                                  746,256.13               0.00              455.51                 0.00               0.00

04/06/2009                                 367.35                     Escrow deposit          04/01/2009             4,345.07                  0.00                   0.00            367.35                                     0.00          746,256.13               0.00              822.86                 0.00               0.00

04/16/2009                                                      80.84 Late Charge             04/01/2009             4,345.07                                                                                80.84                             746,256.13               0.00              822.86                80.84               0.00

05/01/2009          4,345.07                                          Monthly payment         04/01/2009             8,690.14                                                                                                                  746,256.13               0.00              822.86                80.84               0.00

05/18/2009                                                      80.84 Late Charge             04/01/2009             8,690.14                                                                                80.84                             746,256.13               0.00              822.86              161.68                0.00

06/01/2009          4,345.07                                          Monthly payment         04/01/2009            13,035.21                                                                                                                  746,256.13               0.00              822.86              161.68                0.00

06/16/2009                                                      80.84 Late Charge             04/01/2009            13,035.21                                                                                80.84                             746,256.13               0.00              822.86              242.52                0.00

06/19/2009                                                     968.52 City tax disbursement   04/01/2009            13,035.21                                                         -968.52                                                  746,256.13               0.00             -145.66              242.52                0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                                    page 1 of 18
                                                                                     Case Case
                                                                                          1-19-43516-ess
                                                                                               1-19-43516-ess
                                                                                                           ClaimDoc
                                                                                                                 3-2 84Filed
                                                                                                                          Filed
                                                                                                                             05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                          Entered
                                                                                                                                             Main Document
                                                                                                                                                  08/06/20 16:52:55
                                                                                                                                                               Page 5 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                          (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                              How Funds Were Applied/Amount Incurred                                                                  Balance After Amount Received or Incurred
A.           B.                C.                    D.                E.                      F.           G.               H.                    I.                    J.                 K.                    L.                 M.                 N.                O.                  P.                 Q.

Date         Contractual       Funds                 Amount            Description             Contractual Prin, int &       Amount                Amount                Amount             Amount                Unapplied          Principal          Accrued           Escrow              Fees /             Unapplied
             payment           received              incurred                                  due date    esc past due      to principal          to                    to                 to fees or            funds              balance            interest          balance             Charges            funds
             amount                                                                                        balance                                 interest              escrow             charges                                                     balance                               balance            balance

06/29/2009                                                       95.00 Appraisal/broker's      04/01/2009        13,035.21                                                                                95.00                            746,256.13              0.00             -145.66             337.52               0.00
                                                                       price opinion fees

06/30/2009                                   3.49                      Interest on Escrow      04/01/2009        13,035.21                  0.00                 0.00               3.49                                      0.00         746,256.13              0.00             -142.17             337.52               0.00
                                                                       deposit

07/01/2009          4,345.07                                           Monthly payment         04/01/2009        17,380.28                                                                                                                 746,256.13              0.00             -142.17             337.52               0.00

07/06/2009                               4,345.07                      Payment                 04/01/2009        17,380.28                  0.00                 0.00               0.00                                 4,345.07          746,256.13              0.00             -142.17             337.52          4,345.07

07/10/2009                                   0.00                      Payment                 04/01/2009        13,035.21                  0.00              4,042.22            302.85                                -4,345.07          746,256.13              0.00             160.68              337.52               0.00

07/15/2009                                                       35.00 Trip charge (Property   05/01/2009        13,035.21                                                                                35.00                            746,256.13              0.00             160.68              372.52               0.00
                                                                       preservation
                                                                       expenses)

07/16/2009                                                       80.84 Late Charge             05/01/2009        13,035.21                                                                                80.84                            746,256.13              0.00             160.68              453.36               0.00

07/21/2009                                                       35.00 Trip charge (Property   05/01/2009        13,035.21                                                                                35.00                            746,256.13              0.00             160.68              488.36               0.00
                                                                       preservation
                                                                       expenses)

07/28/2009                                                       15.00 Property inspection     05/01/2009        13,035.21                                                                                15.00                            746,256.13              0.00             160.68              503.36               0.00
                                                                       fees

08/01/2009          4,345.07                                           Monthly payment         05/01/2009        17,380.28                                                                                                                 746,256.13              0.00             160.68              503.36               0.00

08/07/2009                                                       35.00 Trip charge (Property   05/01/2009        17,380.28                                                                                35.00                            746,256.13              0.00             160.68              538.36               0.00
                                                                       preservation
                                                                       expenses)

08/17/2009                                                      485.00 Title costs             05/01/2009        17,380.28                                                                               485.00                            746,256.13              0.00             160.68          1,023.36                 0.00

08/17/2009                                                       80.84 Late Charge             05/01/2009        17,380.28                                                                                80.84                            746,256.13              0.00             160.68          1,104.20                 0.00

09/01/2009          4,345.07                                           Monthly payment         05/01/2009        21,725.35                                                                                                                 746,256.13              0.00             160.68          1,104.20                 0.00

09/16/2009                                                       80.84 Late Charge             05/01/2009        21,725.35                                                                                80.84                            746,256.13              0.00             160.68          1,185.04                 0.00

09/23/2009                                                      968.52 City tax disbursement   05/01/2009        21,725.35                                                        -968.52                                                  746,256.13              0.00             -807.84         1,185.04                 0.00

09/30/2009                                   0.66                      Interest on Escrow      05/01/2009        21,725.35                  0.00                 0.00               0.66                                      0.00         746,256.13              0.00             -807.18         1,185.04                 0.00
                                                                       deposit

10/01/2009          4,345.07                                           Monthly payment         05/01/2009        26,070.42                                                                                                                 746,256.13              0.00             -807.18         1,185.04                 0.00

10/08/2009                                                       35.00 Recording fees          05/01/2009        26,070.42                                                                                35.00                            746,256.13              0.00             -807.18         1,220.04                 0.00




     Official Form 410A                                                                                                              Mortgage Proof of Claim Attachment                                                                                                                                 page 2 of 18
                                                                                       Case Case
                                                                                            1-19-43516-ess
                                                                                                 1-19-43516-ess
                                                                                                             ClaimDoc
                                                                                                                   3-2 84Filed
                                                                                                                            Filed
                                                                                                                               05/21/20
                                                                                                                                  08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                               Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 6 of
                                                                                                                               104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                     (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                             Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                 K.                    L.          M.                 N.                O.                  P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount             Amount                Unapplied   Principal          Accrued           Escrow              Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                 to fees or            funds       balance            interest          balance             Charges          funds
             amount                                                                                          balance                          interest       escrow             charges                                              balance                               balance          balance

10/08/2009                                                       210.00 Filing fees and court    05/01/2009        26,070.42                                                                 210.00                     746,256.13              0.00             -807.18         1,430.04               0.00
                                                                        costs

10/16/2009                                                         80.84 Late Charge             05/01/2009        26,070.42                                                                  80.84                     746,256.13              0.00             -807.18         1,510.88               0.00

11/01/2009          4,388.35                                             Monthly payment         05/01/2009        30,458.77                                                                                            746,256.13              0.00             -807.18         1,510.88               0.00

11/16/2009                                                         80.84 Late Charge             05/01/2009        30,458.77                                                                  80.84                     746,256.13              0.00             -807.18         1,591.72               0.00

12/01/2009          4,388.35                                             Monthly payment         05/01/2009        34,847.12                                                                                            746,256.13              0.00             -807.18         1,591.72               0.00

12/02/2009                                                       895.00 Foreclosure service      05/01/2009        34,847.12                                                                 895.00                     746,256.13              0.00             -807.18         2,486.72               0.00
                                                                        fees (Other)

12/02/2009                                                      1,400.00 Attorney's fees         05/01/2009        34,847.12                                                            1,400.00                        746,256.13              0.00             -807.18         3,886.72               0.00

12/15/2009                                                      1,003.25 City tax disbursement   05/01/2009        34,847.12                                       -1,003.25                                            746,256.13              0.00         -1,810.43           3,886.72               0.00

12/16/2009                                                         80.84 Late Charge             05/01/2009        34,847.12                                                                  80.84                     746,256.13              0.00         -1,810.43           3,967.56               0.00

12/17/2009                                                       262.00 Hazard Insurance         05/01/2009        34,847.12                                          -262.00                                           746,256.13              0.00         -2,072.43           3,967.56               0.00
                                                                        Disbursement

01/01/2010          4,388.35                                             Monthly payment         05/01/2009        39,235.47                                                                                            746,256.13              0.00         -2,072.43           3,967.56               0.00

01/13/2010                                                       766.00 Hazard Insurance         05/01/2009        39,235.47                                          -766.00                                           746,256.13              0.00         -2,838.43           3,967.56               0.00
                                                                        Disbursement

01/16/2010                                                         95.00 Appraisal/broker's      05/01/2009        39,235.47                                                                  95.00                     746,256.13              0.00         -2,838.43           4,062.56               0.00
                                                                         price opinion fees

01/19/2010                                                         80.84 Late Charge             05/01/2009        39,235.47                                                                  80.84                     746,256.13              0.00         -2,838.43           4,143.40               0.00

01/21/2010                                                       750.00 Attorney's fees          05/01/2009        39,235.47                                                                 750.00                     746,256.13              0.00         -2,838.43           4,893.40               0.00

02/01/2010          4,388.35                                             Monthly payment         05/01/2009        43,623.82                                                                                            746,256.13              0.00         -2,838.43           4,893.40               0.00

02/08/2010                                                       395.00 Attorney's fees          05/01/2009        43,623.82                                                                 395.00                     746,256.13              0.00         -2,838.43           5,288.40               0.00

02/16/2010                                                         80.84 Late Charge             05/01/2009        43,623.82                                                                  80.84                     746,256.13              0.00         -2,838.43           5,369.24               0.00

02/28/2010                                                         35.00 Trip charge (Property   05/01/2009        43,623.82                                                                  35.00                     746,256.13              0.00         -2,838.43           5,404.24               0.00
                                                                         preservation
                                                                         expenses)

03/01/2010          4,388.35                                             Monthly payment         05/01/2009        48,012.17                                                                                            746,256.13              0.00         -2,838.43           5,404.24               0.00




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                            page 3 of 18
                                                                                       Case Case
                                                                                            1-19-43516-ess
                                                                                                 1-19-43516-ess
                                                                                                             ClaimDoc
                                                                                                                   3-2 84Filed
                                                                                                                            Filed
                                                                                                                               05/21/20
                                                                                                                                  08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                               Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 7 of
                                                                                                                               104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                K.                    L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount            Amount                Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                to fees or            funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                          interest       escrow            charges                                              balance                             balance          balance

03/11/2010                                                      1,003.25 City tax disbursement   05/01/2009        48,012.17                                       -1,003.25                                           746,256.13              0.00         -3,841.68         5,404.24               0.00

03/16/2010                                                        80.84 Late Charge              05/01/2009        48,012.17                                                                 80.84                     746,256.13              0.00         -3,841.68         5,485.08               0.00

04/01/2010          4,388.35                                             Monthly payment         05/01/2009        52,400.52                                                                                           746,256.13              0.00         -3,841.68         5,485.08               0.00

04/16/2010                                                        80.84 Late Charge              05/01/2009        52,400.52                                                                 80.84                     746,256.13              0.00         -3,841.68         5,565.92               0.00

04/21/2010                                                       250.00 Attorney costs (Other)   05/01/2009        52,400.52                                                                250.00                     746,256.13              0.00         -3,841.68         5,815.92               0.00

04/23/2010                                                        50.00 Foreclosure service      05/01/2009        52,400.52                                                                 50.00                     746,256.13              0.00         -3,841.68         5,865.92               0.00
                                                                        fees (Other)

05/01/2010          4,388.35                                             Monthly payment         05/01/2009        56,788.87                                                                                           746,256.13              0.00         -3,841.68         5,865.92               0.00

05/17/2010                                                        80.84 Late Charge              05/01/2009        56,788.87                                                                 80.84                     746,256.13              0.00         -3,841.68         5,946.76               0.00

05/27/2010                                                       395.00 Attorney's fees          05/01/2009        56,788.87                                                                395.00                     746,256.13              0.00         -3,841.68         6,341.76               0.00

05/28/2010                                                       395.00 Attorney's fees          05/01/2009        56,788.87                                                                395.00                     746,256.13              0.00         -3,841.68         6,736.76               0.00

06/01/2010          4,388.35                                             Monthly payment         05/01/2009        61,177.22                                                                                           746,256.13              0.00         -3,841.68         6,736.76               0.00

06/16/2010                                                        80.84 Late Charge              05/01/2009        61,177.22                                                                 80.84                     746,256.13              0.00         -3,841.68         6,817.60               0.00

06/18/2010                                                      1,045.01 City tax disbursement   05/01/2009        61,177.22                                       -1,045.01                                           746,256.13              0.00         -4,886.69         6,817.60               0.00

06/29/2010                                                        15.00 Property inspection      05/01/2009        61,177.22                                                                 15.00                     746,256.13              0.00         -4,886.69         6,832.60               0.00
                                                                        fees

07/01/2010          4,380.31                                             Monthly payment         05/01/2009        65,557.53                                                                                           746,256.13              0.00         -4,886.69         6,832.60               0.00

07/09/2010                                                      5,760.00 Hazard Insurance        05/01/2009        65,557.53                                       -5,760.00                                           746,256.13              0.00        -10,646.69         6,832.60               0.00
                                                                         Disbursement

07/16/2010                                                        80.84 Late Charge              05/01/2009        65,557.53                                                                 80.84                     746,256.13              0.00        -10,646.69         6,913.44               0.00

08/01/2010          4,380.31                                             Monthly payment         05/01/2009        69,937.84                                                                                           746,256.13              0.00        -10,646.69         6,913.44               0.00

08/10/2010                                                       350.00 Attorney costs (Other)   05/01/2009        69,937.84                                                                350.00                     746,256.13              0.00        -10,646.69         7,263.44               0.00

08/16/2010                                                        80.84 Late Charge              05/01/2009        69,937.84                                                                 80.84                     746,256.13              0.00        -10,646.69         7,344.28               0.00

08/19/2010                                                        85.00 Appraisal/broker's       05/01/2009        69,937.84                                                                 85.00                     746,256.13              0.00        -10,646.69         7,429.28               0.00
                                                                        price opinion fees




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                         page 4 of 18
                                                                                       Case Case
                                                                                            1-19-43516-ess
                                                                                                 1-19-43516-ess
                                                                                                             ClaimDoc
                                                                                                                   3-2 84Filed
                                                                                                                            Filed
                                                                                                                               05/21/20
                                                                                                                                  08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                               Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 8 of
                                                                                                                               104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                How Funds Were Applied/Amount Incurred                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.               H.             I.             J.                K.                    L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &       Amount         Amount         Amount            Amount                Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due      to principal   to             to                to fees or            funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                          interest       escrow            charges                                              balance                             balance          balance

08/30/2010                                                        15.00 Property inspection      05/01/2009        69,937.84                                                                 15.00                     746,256.13              0.00        -10,646.69         7,444.28               0.00
                                                                        fees

09/01/2010          4,380.31                                             Monthly payment         05/01/2009        74,318.15                                                                                           746,256.13              0.00        -10,646.69         7,444.28               0.00

09/02/2010                                                       350.00 Attorney costs (Other)   05/01/2009        74,318.15                                                                350.00                     746,256.13              0.00        -10,646.69         7,794.28               0.00

09/16/2010                                                        80.84 Late Charge              05/01/2009        74,318.15                                                                 80.84                     746,256.13              0.00        -10,646.69         7,875.12               0.00

09/23/2010                                                      1,045.01 City tax disbursement   05/01/2009        74,318.15                                       -1,045.01                                           746,256.13              0.00        -11,691.70         7,875.12               0.00

10/01/2010          4,380.31                                             Monthly payment         05/01/2009        78,698.46                                                                                           746,256.13              0.00        -11,691.70         7,875.12               0.00

10/04/2010                                                       395.00 Attorney's fees          05/01/2009        78,698.46                                                                395.00                     746,256.13              0.00        -11,691.70         8,270.12               0.00

10/18/2010                                                        80.84 Late Charge              05/01/2009        78,698.46                                                                 80.84                     746,256.13              0.00        -11,691.70         8,350.96               0.00

10/31/2010                                                        20.00 Property inspection      05/01/2009        78,698.46                                                                 20.00                     746,256.13              0.00        -11,691.70         8,370.96               0.00
                                                                        fees

11/01/2010          4,380.31                                             Monthly payment         05/01/2009        83,078.77                                                                                           746,256.13              0.00        -11,691.70         8,370.96               0.00

11/16/2010                                                        80.84 Late Charge              05/01/2009        83,078.77                                                                 80.84                     746,256.13              0.00        -11,691.70         8,451.80               0.00

11/20/2010                                                       395.00 Attorney's fees          05/01/2009        83,078.77                                                                395.00                     746,256.13              0.00        -11,691.70         8,846.80               0.00

12/01/2010          4,380.31                                             Monthly payment         05/01/2009        87,459.08                                                                                           746,256.13              0.00        -11,691.70         8,846.80               0.00

12/15/2010                                                      1,078.76 City tax disbursement   05/01/2009        87,459.08                                       -1,078.76                                           746,256.13              0.00        -12,770.46         8,846.80               0.00

12/16/2010                                                        80.84 Late Charge              05/01/2009        87,459.08                                                                 80.84                     746,256.13              0.00        -12,770.46         8,927.64               0.00

12/26/2010                                                        20.00 Property inspection      05/01/2009        87,459.08                                                                 20.00                     746,256.13              0.00        -12,770.46         8,947.64               0.00
                                                                        fees

01/01/2011          4,380.31                                             Monthly payment         05/01/2009        91,839.39                                                                                           746,256.13              0.00        -12,770.46         8,947.64               0.00

01/18/2011                                                        80.84 Late Charge              05/01/2009        91,839.39                                                                 80.84                     746,256.13              0.00        -12,770.46         9,028.48               0.00

02/01/2011          3,876.92                                             Monthly payment         05/01/2009        95,716.31                                                                                           746,256.13              0.00        -12,770.46         9,028.48               0.00

02/16/2011                                                        70.78 Late Charge              05/01/2009        95,716.31                                                                 70.78                     746,256.13              0.00        -12,770.46         9,099.26               0.00

03/01/2011          3,876.92                                             Monthly payment         05/01/2009        99,593.23                                                                                           746,256.13              0.00        -12,770.46         9,099.26               0.00

03/01/2011                                                        20.00 Property inspection      05/01/2009        99,593.23                                                                 20.00                     746,256.13              0.00        -12,770.46         9,119.26               0.00
                                                                        fees




     Official Form 410A                                                                                                                Mortgage Proof of Claim Attachment                                                                                                         page 5 of 18
                                                                                       Case Case
                                                                                            1-19-43516-ess
                                                                                                 1-19-43516-ess
                                                                                                             ClaimDoc
                                                                                                                   3-2 84Filed
                                                                                                                            Filed
                                                                                                                               05/21/20
                                                                                                                                  08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                               Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 9 of
                                                                                                                               104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

03/08/2011                                                        90.00 Appraisal/broker's       05/01/2009         99,593.23                                                                90.00                     746,256.13              0.00        -12,770.46         9,209.26               0.00
                                                                        price opinion fees

03/16/2011                                                        70.78 Late Charge              05/01/2009         99,593.23                                                                70.78                     746,256.13              0.00        -12,770.46         9,280.04               0.00

03/23/2011                                                      1,078.76 City tax disbursement   05/01/2009         99,593.23                                       -1,078.76                                          746,256.13              0.00        -13,849.22         9,280.04               0.00

03/28/2011                                                        60.00 Rekey/Lock (Property     05/01/2009         99,593.23                                                                60.00                     746,256.13              0.00        -13,849.22         9,340.04               0.00
                                                                        preservation
                                                                        expenses)

04/01/2011          3,876.92                                             Monthly payment         05/01/2009        103,470.15                                                                                          746,256.13              0.00        -13,849.22         9,340.04               0.00

04/18/2011                                                        70.78 Late Charge              05/01/2009        103,470.15                                                                70.78                     746,256.13              0.00        -13,849.22         9,410.82               0.00

04/26/2011                                                        20.00 Property inspection      05/01/2009        103,470.15                                                                20.00                     746,256.13              0.00        -13,849.22         9,430.82               0.00
                                                                        fees

05/01/2011          3,876.92                                             Monthly payment         05/01/2009        107,347.07                                                                                          746,256.13              0.00        -13,849.22         9,430.82               0.00

05/02/2011                                                      5,760.00 Hazard Insurance        05/01/2009        107,347.07                                       -5,760.00                                          746,256.13              0.00        -19,609.22         9,430.82               0.00
                                                                         Disbursement

05/16/2011                                                        70.78 Late Charge              05/01/2009        107,347.07                                                                70.78                     746,256.13              0.00        -19,609.22         9,501.60               0.00

06/01/2011          3,876.92                                             Monthly payment         05/01/2009        111,223.99                                                                                          746,256.13              0.00        -19,609.22         9,501.60               0.00

06/16/2011                                                        70.78 Late Charge              05/01/2009        111,223.99                                                                70.78                     746,256.13              0.00        -19,609.22         9,572.38               0.00

06/17/2011                                                      1,260.58 City tax disbursement   05/01/2009        111,223.99                                       -1,260.58                                          746,256.13              0.00        -20,869.80         9,572.38               0.00

06/25/2011                                                        20.00 Property inspection      05/01/2009        111,223.99                                                                20.00                     746,256.13              0.00        -20,869.80         9,592.38               0.00
                                                                        fees

07/01/2011          3,876.92                                             Monthly payment         05/01/2009        115,100.91                                                                                          746,256.13              0.00        -20,869.80         9,592.38               0.00

07/18/2011                                                        70.78 Late Charge              05/01/2009        115,100.91                                                                70.78                     746,256.13              0.00        -20,869.80         9,663.16               0.00

08/01/2011          3,876.92                                             Monthly payment         05/01/2009        118,977.83                                                                                          746,256.13              0.00        -20,869.80         9,663.16               0.00

08/16/2011                                                        70.78 Late Charge              05/01/2009        118,977.83                                                                70.78                     746,256.13              0.00        -20,869.80         9,733.94               0.00

08/19/2011                                                        20.00 Property inspection      05/01/2009        118,977.83                                                                20.00                     746,256.13              0.00        -20,869.80         9,753.94               0.00
                                                                        fees

09/01/2011          3,876.92                                             Monthly payment         05/01/2009        122,854.75                                                                                          746,256.13              0.00        -20,869.80         9,753.94               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 6 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 10 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

09/14/2011                                                      1,260.58 City tax disbursement   05/01/2009        122,854.75                                       -1,260.58                                          746,256.13              0.00        -22,130.38         9,753.94               0.00

09/16/2011                                                        70.78 Late Charge              05/01/2009        122,854.75                                                                70.78                     746,256.13              0.00        -22,130.38         9,824.72               0.00

10/01/2011          3,876.92                                             Monthly payment         05/01/2009        126,731.67                                                                                          746,256.13              0.00        -22,130.38         9,824.72               0.00

10/12/2011                                                        20.00 Property inspection      05/01/2009        126,731.67                                                                20.00                     746,256.13              0.00        -22,130.38         9,844.72               0.00
                                                                        fees

10/13/2011                                                        90.00 Appraisal/broker's       05/01/2009        126,731.67                                                                90.00                     746,256.13              0.00        -22,130.38         9,934.72               0.00
                                                                        price opinion fees

10/17/2011                                                        70.78 Late Charge              05/01/2009        126,731.67                                                                70.78                     746,256.13              0.00        -22,130.38        10,005.50               0.00

11/01/2011          3,876.92                                             Monthly payment         05/01/2009        130,608.59                                                                                          746,256.13              0.00        -22,130.38        10,005.50               0.00

11/15/2011                                                        20.00 Property inspection      05/01/2009        130,608.59                                                                20.00                     746,256.13              0.00        -22,130.38        10,025.50               0.00
                                                                        fees

11/16/2011                                                        70.78 Late Charge              05/01/2009        130,608.59                                                                70.78                     746,256.13              0.00        -22,130.38        10,096.28               0.00

12/01/2011          3,876.92                                             Monthly payment         05/01/2009        134,485.51                                                                                          746,256.13              0.00        -22,130.38        10,096.28               0.00

12/13/2011                                                      1,382.68 City tax disbursement   05/01/2009        134,485.51                                       -1,382.68                                          746,256.13              0.00        -23,513.06        10,096.28               0.00

12/16/2011                                                        20.00 Property inspection      05/01/2009        134,485.51                                                                20.00                     746,256.13              0.00        -23,513.06        10,116.28               0.00
                                                                        fees

12/16/2011                                                        70.78 Late Charge              05/01/2009        134,485.51                                                                70.78                     746,256.13              0.00        -23,513.06        10,187.06               0.00

01/01/2012          3,876.92                                             Monthly payment         05/01/2009        138,362.43                                                                                          746,256.13              0.00        -23,513.06        10,187.06               0.00

01/16/2012                                                        20.00 Property inspection      05/01/2009        138,362.43                                                                20.00                     746,256.13              0.00        -23,513.06        10,207.06               0.00
                                                                        fees

01/17/2012                                                        70.78 Late Charge              05/01/2009        138,362.43                                                                70.78                     746,256.13              0.00        -23,513.06        10,277.84               0.00

02/01/2012          3,971.32                                             Monthly payment         05/01/2009        142,333.75                                                                                          746,256.13              0.00        -23,513.06        10,277.84               0.00

02/16/2012                                                        72.66 Late Charge              05/01/2009        142,333.75                                                                72.66                     746,256.13              0.00        -23,513.06        10,350.50               0.00

03/01/2012          3,971.32                                             Monthly payment         05/01/2009        146,305.07                                                                                          746,256.13              0.00        -23,513.06        10,350.50               0.00

03/12/2012                                                        15.00 Property inspection      05/01/2009        146,305.07                                                                15.00                     746,256.13              0.00        -23,513.06        10,365.50               0.00
                                                                        fees

03/16/2012                                                        72.66 Late Charge              05/01/2009        146,305.07                                                                72.66                     746,256.13              0.00        -23,513.06        10,438.16               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 7 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 11 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                  (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                           Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.             I.             J.                K.                   L.          M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount         Amount         Amount            Amount               Unapplied   Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal   to             to                to fees or           funds       balance            interest          balance           Charges          funds
             amount                                                                                          balance                           interest       escrow            charges                                             balance                             balance          balance

03/22/2012                                                      1,382.68 City tax disbursement   05/01/2009        146,305.07                                       -1,382.68                                          746,256.13              0.00        -24,895.74        10,438.16               0.00

04/01/2012          3,971.32                                             Monthly payment         05/01/2009        150,276.39                                                                                          746,256.13              0.00        -24,895.74        10,438.16               0.00

04/14/2012                                                        15.00 Property inspection      05/01/2009        150,276.39                                                                15.00                     746,256.13              0.00        -24,895.74        10,453.16               0.00
                                                                        fees

04/16/2012                                                        72.66 Late Charge              05/01/2009        150,276.39                                                                72.66                     746,256.13              0.00        -24,895.74        10,525.82               0.00

04/30/2012                                                      5,040.00 Hazard Insurance        05/01/2009        150,276.39                                       -5,040.00                                          746,256.13              0.00        -29,935.74        10,525.82               0.00
                                                                         Disbursement

05/01/2012          3,971.32                                             Monthly payment         05/01/2009        154,247.71                                                                                          746,256.13              0.00        -29,935.74        10,525.82               0.00

05/09/2012                                                        90.00 Appraisal/broker's       05/01/2009        154,247.71                                                                90.00                     746,256.13              0.00        -29,935.74        10,615.82               0.00
                                                                        price opinion fees

05/16/2012                                                        72.66 Late Charge              05/01/2009        154,247.71                                                                72.66                     746,256.13              0.00        -29,935.74        10,688.48               0.00

05/19/2012                                                        15.00 Property inspection      05/01/2009        154,247.71                                                                15.00                     746,256.13              0.00        -29,935.74        10,703.48               0.00
                                                                        fees

06/01/2012          3,971.32                                             Monthly payment         05/01/2009        158,219.03                                                                                          746,256.13              0.00        -29,935.74        10,703.48               0.00

06/18/2012                                                        72.66 Late Charge              05/01/2009        158,219.03                                                                72.66                     746,256.13              0.00        -29,935.74        10,776.14               0.00

06/22/2012                                                      1,330.60 City tax disbursement   05/01/2009        158,219.03                                       -1,330.60                                          746,256.13              0.00        -31,266.34        10,776.14               0.00

07/01/2012          3,971.32                                             Monthly payment         05/01/2009        162,190.35                                                                                          746,256.13              0.00        -31,266.34        10,776.14               0.00

07/16/2012                                                        72.66 Late Charge              05/01/2009        162,190.35                                                                72.66                     746,256.13              0.00        -31,266.34        10,848.80               0.00

07/17/2012                                                        15.00 Property inspection      05/01/2009        162,190.35                                                                15.00                     746,256.13              0.00        -31,266.34        10,863.80               0.00
                                                                        fees

08/01/2012          3,971.32                                             Monthly payment         05/01/2009        166,161.67                                                                                          746,256.13              0.00        -31,266.34        10,863.80               0.00

08/16/2012                                                        72.66 Late Charge              05/01/2009        166,161.67                                                                72.66                     746,256.13              0.00        -31,266.34        10,936.46               0.00

09/01/2012          3,971.32                                             Monthly payment         05/01/2009        170,132.99                                                                                          746,256.13              0.00        -31,266.34        10,936.46               0.00

09/21/2012                                                        15.00 Property inspection      05/01/2009        170,132.99                                                                15.00                     746,256.13              0.00        -31,266.34        10,951.46               0.00
                                                                        fees

09/24/2012                                                      1,330.60 City tax disbursement   05/01/2009        170,132.99                                       -1,330.60                                          746,256.13              0.00        -32,596.94        10,951.46               0.00

10/01/2012          3,971.32                                             Monthly payment         05/01/2009        174,104.31                                                                                          746,256.13              0.00        -32,596.94        10,951.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                        page 8 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 12 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

11/01/2012          3,971.32                                             Monthly payment         05/01/2009        178,075.63                                                                                                           746,256.13              0.00        -32,596.94        10,951.46               0.00

12/01/2012          3,971.32                                             Monthly payment         05/01/2009        182,046.95                                                                                                           746,256.13              0.00        -32,596.94        10,951.46               0.00

12/21/2012                                                      1,383.80 City tax disbursement   05/01/2009        182,046.95                                                -1,383.80                                                  746,256.13              0.00        -33,980.74        10,951.46               0.00

01/01/2013          3,971.32                                             Monthly payment         05/01/2009        186,018.27                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

02/01/2013          3,925.63                                             Monthly payment         05/01/2009        189,943.90                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

03/01/2013          3,925.63                                             Monthly payment         05/01/2009        193,869.53                                                                                                           746,256.13              0.00        -33,980.74        10,951.46               0.00

03/15/2013                                                      1,383.80 City tax disbursement   05/01/2009        193,869.53                                                -1,383.80                                                  746,256.13              0.00        -35,364.54        10,951.46               0.00

04/01/2013          3,925.63                                             Monthly payment         05/01/2009        197,795.16                                                                                                           746,256.13              0.00        -35,364.54        10,951.46               0.00

04/26/2013                                                      4,486.00 Hazard Insurance        05/01/2009        197,795.16                                                -4,486.00                                                  746,256.13              0.00        -39,850.54        10,951.46               0.00
                                                                         Disbursement

05/01/2013          3,925.63                                             Monthly payment         05/01/2009        201,720.79                                                                                                           746,256.13              0.00        -39,850.54        10,951.46               0.00

06/01/2013          3,925.63                                             Monthly payment         05/01/2009        205,646.42                                                                                                           746,256.13              0.00        -39,850.54        10,951.46               0.00

06/19/2013                                                      1,379.49 City tax disbursement   05/01/2009        205,646.42                                                -1,379.49                                                  746,256.13              0.00        -41,230.03        10,951.46               0.00

07/01/2013          3,925.63                                             Monthly payment         05/01/2009        209,572.05                                                                                                           746,256.13              0.00        -41,230.03        10,951.46               0.00

08/01/2013          3,925.63                                             Monthly payment         05/01/2009        213,497.68                                                                                                           746,256.13              0.00        -41,230.03        10,951.46               0.00

08/01/2013                                                       350.00 Attorney costs (Other)   05/01/2009        213,497.68                                                                         350.00                            746,256.13              0.00        -41,230.03        11,301.46               0.00

09/01/2013          3,925.63                                             Monthly payment         05/01/2009        217,423.31                                                                                                           746,256.13              0.00        -41,230.03        11,301.46               0.00

09/20/2013                                                      1,379.49 City tax disbursement   05/01/2009        217,423.31                                                -1,379.49                                                  746,256.13              0.00        -42,609.52        11,301.46               0.00

10/01/2013          3,925.63                                             Monthly payment         05/01/2009        221,348.94                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

11/01/2013          3,925.63                                             Monthly payment         05/01/2009        225,274.57                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

12/01/2013          3,925.63                                             Monthly payment         05/01/2009        229,200.20                                                                                                           746,256.13              0.00        -42,609.52        11,301.46               0.00

12/20/2013                                                      1,471.90 City tax disbursement   05/01/2009        229,200.20                                                -1,471.90                                                  746,256.13              0.00        -44,081.42        11,301.46               0.00

12/31/2013                                   4.30                        Interest on Escrow      05/01/2009        229,200.20                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -44,077.12        11,301.46               0.00
                                                                         deposit

01/01/2014          3,925.63                                             Monthly payment         05/01/2009        233,125.83                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 9 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 13 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

02/01/2014          3,838.65                                             Monthly payment         05/01/2009        236,964.48                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00

03/01/2014          3,838.65                                             Monthly payment         05/01/2009        240,803.13                                                                                                           746,256.13              0.00        -44,077.12        11,301.46               0.00

03/11/2014                                                      1,471.90 City tax disbursement   05/01/2009        240,803.13                                                -1,471.90                                                  746,256.13              0.00        -45,549.02        11,301.46               0.00

03/31/2014                                   4.21                        Interest on Escrow      05/01/2009        240,803.13                  0.00              0.00            4.21                                      0.00         746,256.13              0.00        -45,544.81        11,301.46               0.00
                                                                         deposit

04/01/2014          3,838.65                                             Monthly payment         05/01/2009        244,641.78                                                                                                           746,256.13              0.00        -45,544.81        11,301.46               0.00

04/25/2014                                                      4,486.00 Hazard Insurance        05/01/2009        244,641.78                                                -4,486.00                                                  746,256.13              0.00        -50,030.81        11,301.46               0.00
                                                                         Disbursement

05/01/2014          3,838.65                                             Monthly payment         05/01/2009        248,480.43                                                                                                           746,256.13              0.00        -50,030.81        11,301.46               0.00

05/27/2014                                                        45.00 Attorney's fees          05/01/2009        248,480.43                                                                          45.00                            746,256.13              0.00        -50,030.81        11,346.46               0.00

05/27/2014                                                        90.00 Attorney's fees          05/01/2009        248,480.43                                                                          90.00                            746,256.13              0.00        -50,030.81        11,436.46               0.00

05/28/2014                                                       210.00 Attorney's fees          05/01/2009        248,480.43                                                                         210.00                            746,256.13              0.00        -50,030.81        11,646.46               0.00

06/01/2014          3,838.65                                             Monthly payment         05/01/2009        252,319.08                                                                                                           746,256.13              0.00        -50,030.81        11,646.46               0.00

06/19/2014                                                      1,500.88 City tax disbursement   05/01/2009        252,319.08                                                -1,500.88                                                  746,256.13              0.00        -51,531.69        11,646.46               0.00

06/27/2014                                                       420.00 Attorney's fees          05/01/2009        252,319.08                                                                         420.00                            746,256.13              0.00        -51,531.69        12,066.46               0.00

06/30/2014                                   4.25                        Interest on Escrow      05/01/2009        252,319.08                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -51,527.44        12,066.46               0.00
                                                                         deposit

07/01/2014          3,838.65                                             Monthly payment         05/01/2009        256,157.73                                                                                                           746,256.13              0.00        -51,527.44        12,066.46               0.00

07/01/2014                                                        45.00 Attorney's fees          05/01/2009        256,157.73                                                                          45.00                            746,256.13              0.00        -51,527.44        12,111.46               0.00

07/02/2014                                                       120.00 Attorney's fees          05/01/2009        256,157.73                                                                         120.00                            746,256.13              0.00        -51,527.44        12,231.46               0.00

08/01/2014          3,838.65                                             Monthly payment         05/01/2009        259,996.38                                                                                                           746,256.13              0.00        -51,527.44        12,231.46               0.00

08/04/2014                                                        30.00 Attorney's fees          05/01/2009        259,996.38                                                                          30.00                            746,256.13              0.00        -51,527.44        12,261.46               0.00

09/01/2014          3,838.65                                             Monthly payment         05/01/2009        263,835.03                                                                                                           746,256.13              0.00        -51,527.44        12,261.46               0.00

09/30/2014                                   4.30                        Interest on Escrow      05/01/2009        263,835.03                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -51,523.14        12,261.46               0.00
                                                                         deposit

09/30/2014                                                       210.00 Attorney's fees          05/01/2009        263,835.03                                                                         210.00                            746,256.13              0.00        -51,523.14        12,471.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 10 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 14 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

10/01/2014          3,838.65                                             Monthly payment         05/01/2009        267,673.68                                                                                                           746,256.13              0.00        -51,523.14        12,471.46               0.00

10/01/2014                                                       135.00 Attorney's fees          05/01/2009        267,673.68                                                                         135.00                            746,256.13              0.00        -51,523.14        12,606.46               0.00

10/02/2014                                                      1,500.88 City tax disbursement   05/01/2009        267,673.68                  0.00              0.00        -1,500.88                                     0.00         746,256.13              0.00        -53,024.02        12,606.46               0.00

11/01/2014          3,838.65                                             Monthly payment         05/01/2009        271,512.33                                                                                                           746,256.13              0.00        -53,024.02        12,606.46               0.00

11/04/2014                                                       150.00 Attorney's fees          05/01/2009        271,512.33                                                                         150.00                            746,256.13              0.00        -53,024.02        12,756.46               0.00

11/05/2014                                                       165.00 Attorney's fees          05/01/2009        271,512.33                                                                         165.00                            746,256.13              0.00        -53,024.02        12,921.46               0.00

12/01/2014          3,838.65                                             Monthly payment         05/01/2009        275,350.98                                                                                                           746,256.13              0.00        -53,024.02        12,921.46               0.00

12/22/2014                                                      1,495.57 City tax disbursement   05/01/2009        275,350.98                  0.00              0.00        -1,495.57                                     0.00         746,256.13              0.00        -54,519.59        12,921.46               0.00

12/31/2014                                   4.30                        Interest on Escrow      05/01/2009        275,350.98                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -54,515.29        12,921.46               0.00
                                                                         deposit

01/01/2015          3,838.65                                             Monthly payment         05/01/2009        279,189.63                                                                                                           746,256.13              0.00        -54,515.29        12,921.46               0.00

01/13/2015                                                       150.00 Attorney's fees          05/01/2009        279,189.63                                                                         150.00                            746,256.13              0.00        -54,515.29        13,071.46               0.00

01/13/2015                                                       165.00 Attorney's fees          05/01/2009        279,189.63                                                                         165.00                            746,256.13              0.00        -54,515.29        13,236.46               0.00

01/14/2015                                                       300.00 Attorney's fees          05/01/2009        279,189.63                                                                         300.00                            746,256.13              0.00        -54,515.29        13,536.46               0.00

02/01/2015          3,838.65                                             Monthly payment         05/01/2009        283,028.28                                                                                                           746,256.13              0.00        -54,515.29        13,536.46               0.00

03/01/2015          3,838.65                                             Monthly payment         05/01/2009        286,866.93                                                                                                           746,256.13              0.00        -54,515.29        13,536.46               0.00

03/02/2015                                                        45.00 Attorney's fees          05/01/2009        286,866.93                                                                          45.00                            746,256.13              0.00        -54,515.29        13,581.46               0.00

03/10/2015                                                        30.00 Attorney's fees          05/01/2009        286,866.93                                                                          30.00                            746,256.13              0.00        -54,515.29        13,611.46               0.00

03/12/2015                                                      1,495.57 City tax disbursement   05/01/2009        286,866.93                  0.00              0.00        -1,495.57                                     0.00         746,256.13              0.00        -56,010.86        13,611.46               0.00

03/18/2015                                                        15.00 Attorney's fees          05/01/2009        286,866.93                                                                          15.00                            746,256.13              0.00        -56,010.86        13,626.46               0.00

03/20/2015                                                        90.00 Attorney's fees          05/01/2009        286,866.93                                                                          90.00                            746,256.13              0.00        -56,010.86        13,716.46               0.00

03/24/2015                                                        45.00 Attorney's fees          05/01/2009        286,866.93                                                                          45.00                            746,256.13              0.00        -56,010.86        13,761.46               0.00

03/31/2015                                   4.21                        Interest on Escrow      05/01/2009        286,866.93                  0.00              0.00            4.21                                      0.00         746,256.13              0.00        -56,006.65        13,761.46               0.00
                                                                         deposit

04/01/2015          3,838.65                                             Monthly payment         05/01/2009        290,705.58                                                                                                           746,256.13              0.00        -56,006.65        13,761.46               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 11 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 15 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

04/21/2015                                                      4,288.00 Hazard Insurance        05/01/2009        290,705.58                  0.00              0.00        -4,288.00                                     0.00         746,256.13              0.00        -60,294.65        13,761.46               0.00
                                                                         Disbursement

05/01/2015          3,838.65                                             Monthly payment         05/01/2009        294,544.23                                                                                                           746,256.13              0.00        -60,294.65        13,761.46               0.00

06/01/2015          3,838.65                                             Monthly payment         05/01/2009        298,382.88                                                                                                           746,256.13              0.00        -60,294.65        13,761.46               0.00

06/19/2015                                                      1,588.06 City tax disbursement   05/01/2009        298,382.88                  0.00              0.00        -1,588.06                                     0.00         746,256.13              0.00        -61,882.71        13,761.46               0.00

06/30/2015                                   4.25                        Interest on Escrow      05/01/2009        298,382.88                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -61,878.46        13,761.46               0.00
                                                                         deposit

07/01/2015          3,838.65                                             Monthly payment         05/01/2009        302,221.53                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

08/01/2015          3,838.65                                             Monthly payment         05/01/2009        306,060.18                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

09/01/2015          3,838.65                                             Monthly payment         05/01/2009        309,898.83                                                                                                           746,256.13              0.00        -61,878.46        13,761.46               0.00

09/15/2015                                                      1,588.06 City tax disbursement   05/01/2009        309,898.83                  0.00              0.00        -1,588.06                                     0.00         746,256.13              0.00        -63,466.52        13,761.46               0.00

09/30/2015                                   4.30                        Interest on Escrow      05/01/2009        309,898.83                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -63,462.22        13,761.46               0.00
                                                                         deposit

10/01/2015          3,838.65                                             Monthly payment         05/01/2009        313,737.48                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

11/01/2015          3,838.65                                             Monthly payment         05/01/2009        317,576.13                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

12/01/2015          3,838.65                                             Monthly payment         05/01/2009        321,414.78                                                                                                           746,256.13              0.00        -63,462.22        13,761.46               0.00

12/14/2015                                   0.00                        Non-Cash Balance        05/01/2009        260,237.56                  0.00              0.00            0.00                                      0.00         746,256.13              0.00        -63,462.22        13,761.46               0.00
                                                                         Adj

12/14/2015                                                  -1,212.60 Late Charge                07/01/2010        260,237.56                                                                    -1,212.60                              746,256.13              0.00        -63,462.22        12,548.86               0.00

12/16/2015                                                       -180.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -180.00                  0.00         746,256.13              0.00        -63,462.22        12,368.86               0.00

12/16/2015                                                        -45.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00                 -45.00               0.00         746,256.13              0.00        -63,462.22        12,323.86               0.00

12/16/2015                                                       -615.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -615.00                  0.00         746,256.13              0.00        -63,462.22        11,708.86               0.00

12/16/2015                                                       -315.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -315.00                  0.00         746,256.13              0.00        -63,462.22        11,393.86               0.00

12/16/2015                                                       -345.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -345.00                  0.00         746,256.13              0.00        -63,462.22        11,048.86               0.00

12/16/2015                                                        -30.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00                 -30.00               0.00         746,256.13              0.00        -63,462.22        11,018.86               0.00

12/16/2015                                                       -930.00 Attorney's fees         07/01/2010        260,237.56                  0.00              0.00            0.00             -930.00                  0.00         746,256.13              0.00        -63,462.22        10,088.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 12 of 18
                                                                                  Case 1-19-43516-ess
                                                                                       Case 1-19-43516-ess
                                                                                                       Claim Doc
                                                                                                             3-2 84Filed
                                                                                                                       Filed
                                                                                                                         05/21/20
                                                                                                                             08/06/20Desc
                                                                                                                                        Entered
                                                                                                                                          Main Document
                                                                                                                                                08/06/20 16:52:55
                                                                                                                                                             Page 16 of
                                                                                                                          104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                              (12/15)
     Case number:               1-19-43516-ess

     Debtor 1:                  MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                           Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                           Balance After Amount Received or Incurred
A.           B.            C.                    D.                 E.                       F.           G.                H.                    I.                J.              K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual   Funds                 Amount             Description              Contractual Prin, int &        Amount                Amount            Amount          Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment       received              incurred                                    due date    esc past due       to principal          to                to              to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                      balance                                  interest          escrow          charges                                                     balance                             balance          balance

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         9,738.86               0.00

12/16/2015                                                   -50.00 Foreclosure service      07/01/2010        260,237.56                  0.00              0.00            0.00                -50.00               0.00         746,256.13              0.00        -63,462.22         9,688.86               0.00
                                                                    fees (Other)

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         9,338.86               0.00

12/16/2015                                                  -790.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -790.00                  0.00         746,256.13              0.00        -63,462.22         8,548.86               0.00

12/16/2015                                                  -350.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -350.00                  0.00         746,256.13              0.00        -63,462.22         8,198.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         7,803.86               0.00

12/16/2015                                                  -250.00 Attorney costs (Other)   07/01/2010        260,237.56                  0.00              0.00            0.00            -250.00                  0.00         746,256.13              0.00        -63,462.22         7,553.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         7,158.86               0.00

12/16/2015                                                  -395.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -395.00                  0.00         746,256.13              0.00        -63,462.22         6,763.86               0.00

12/16/2015                                                   -35.00 Trip charge (Property    07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         6,728.86               0.00
                                                                    preservation
                                                                    expenses)

12/16/2015                                                  -750.00 Attorney's fees          07/01/2010        260,237.56                  0.00              0.00            0.00            -750.00                  0.00         746,256.13              0.00        -63,462.22         5,978.86               0.00

12/16/2015                                                   -95.00 Appraisal/broker's       07/01/2010        260,237.56                  0.00              0.00            0.00                -95.00               0.00         746,256.13              0.00        -63,462.22         5,883.86               0.00
                                                                    price opinion fees

12/16/2015                                                  -485.00 Title costs              07/01/2010        260,237.56                  0.00              0.00            0.00            -485.00                  0.00         746,256.13              0.00        -63,462.22         5,398.86               0.00

12/16/2015                                                   -35.00 Recording fees           07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         5,363.86               0.00

12/16/2015                                                  -895.00 Foreclosure service      07/01/2010        260,237.56                  0.00              0.00            0.00            -895.00                  0.00         746,256.13              0.00        -63,462.22         4,468.86               0.00
                                                                    fees (Other)

12/16/2015                                                  -210.00 Filing fees and court    07/01/2010        260,237.56                  0.00              0.00            0.00            -210.00                  0.00         746,256.13              0.00        -63,462.22         4,258.86               0.00
                                                                    costs

12/16/2015                                              -1,400.00 Attorney's fees            07/01/2010        260,237.56                  0.00              0.00            0.00           -1,400.00                 0.00         746,256.13              0.00        -63,462.22         2,858.86               0.00

12/16/2015                                                   -35.00 Trip charge (Property    07/01/2010        260,237.56                  0.00              0.00            0.00                -35.00               0.00         746,256.13              0.00        -63,462.22         2,823.86               0.00
                                                                    preservation
                                                                    expenses)

12/16/2015                                                   -95.00 Appraisal/broker's       07/01/2010        260,237.56                  0.00              0.00            0.00                -95.00               0.00         746,256.13              0.00        -63,462.22         2,728.86               0.00
                                                                    price opinion fees




     Official Form 410A                                                                                                             Mortgage Proof of Claim Attachment                                                                                                                        page 13 of 18
                                                                                      Case 1-19-43516-ess
                                                                                           Case 1-19-43516-ess
                                                                                                           Claim Doc
                                                                                                                 3-2 84Filed
                                                                                                                           Filed
                                                                                                                             05/21/20
                                                                                                                                 08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                              Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 17 of
                                                                                                                              104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

12/16/2015                                                        -35.00 Trip charge (Property   07/01/2010        260,237.56                  0.00              0.00            0.00                 -35.00               0.00         746,256.13              0.00        -63,462.22         2,693.86               0.00
                                                                         preservation
                                                                         expenses)

12/16/2015                                                        -35.00 Trip charge (Property   07/01/2010        260,237.56                  0.00              0.00            0.00                 -35.00               0.00         746,256.13              0.00        -63,462.22         2,658.86               0.00
                                                                         preservation
                                                                         expenses)

12/17/2015                                                      1,653.88 City tax disbursement   07/01/2010        260,237.56                  0.00              0.00        -1,653.88                                     0.00         746,256.13              0.00        -65,116.10         2,658.86               0.00

12/24/2015                                                       300.00 Attorney's fees          07/01/2010        260,237.56                                                                         300.00                            746,256.13              0.00        -65,116.10         2,958.86               0.00

12/31/2015                                   4.30                        Interest on Escrow      07/01/2010        260,237.56                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -65,111.80         2,958.86               0.00
                                                                         deposit

01/01/2016          3,838.65                                             Monthly payment         07/01/2010        264,076.21                                                                                                           746,256.13              0.00        -65,111.80         2,958.86               0.00

02/01/2016          4,451.72                                             Monthly payment         07/01/2010        268,527.93                                                                                                           746,256.13              0.00        -65,111.80         2,958.86               0.00

02/04/2016                                                       486.00 Title costs              07/01/2010        268,527.93                                                                         486.00                            746,256.13              0.00        -65,111.80         3,444.86               0.00

02/04/2016                                                      1,050.00 Attorney's fees         07/01/2010        268,527.93                                                                    1,050.00                               746,256.13              0.00        -65,111.80         4,494.86               0.00

03/01/2016          4,451.72                                             Monthly payment         07/01/2010        272,979.65                                                                                                           746,256.13              0.00        -65,111.80         4,494.86               0.00

03/17/2016                                                      1,653.88 City tax disbursement   07/01/2010        272,979.65                  0.00              0.00        -1,653.88                                     0.00         746,256.13              0.00        -66,765.68         4,494.86               0.00

03/31/2016                                   4.25                        Interest on Escrow      07/01/2010        272,979.65                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -66,761.43         4,494.86               0.00
                                                                         deposit

04/01/2016          4,451.72                                             Monthly payment         07/01/2010        277,431.37                                                                                                           746,256.13              0.00        -66,761.43         4,494.86               0.00

04/07/2016                                                       400.00 Filing fees and court    07/01/2010        277,431.37                                                                         400.00                            746,256.13              0.00        -66,761.43         4,894.86               0.00
                                                                        costs

04/07/2016                                                         35.00 Recording fees          07/01/2010        277,431.37                                                                          35.00                            746,256.13              0.00        -66,761.43         4,929.86               0.00

04/21/2016                                                      4,094.00 Hazard Insurance        07/01/2010        277,431.37                  0.00              0.00        -4,094.00                                     0.00         746,256.13              0.00        -70,855.43         4,929.86               0.00
                                                                         Disbursement

04/22/2016                                                       700.00 Attorney's fees          07/01/2010        277,431.37                                                                         700.00                            746,256.13              0.00        -70,855.43         5,629.86               0.00

05/01/2016          4,451.72                                             Monthly payment         07/01/2010        281,883.09                                                                                                           746,256.13              0.00        -70,855.43         5,629.86               0.00

06/01/2016          4,451.72                                             Monthly payment         07/01/2010        286,334.81                                                                                                           746,256.13              0.00        -70,855.43         5,629.86               0.00

06/20/2016                                                      1,677.73 City tax disbursement   07/01/2010        286,334.81                  0.00              0.00        -1,677.73                                     0.00         746,256.13              0.00        -72,533.16         5,629.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 14 of 18
                                                                                      Case 1-19-43516-ess
                                                                                           Case 1-19-43516-ess
                                                                                                           Claim Doc
                                                                                                                 3-2 84Filed
                                                                                                                           Filed
                                                                                                                             05/21/20
                                                                                                                                 08/06/20Desc
                                                                                                                                            Entered
                                                                                                                                              Main Document
                                                                                                                                                    08/06/20 16:52:55
                                                                                                                                                                 Page 18 of
                                                                                                                              104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

06/30/2016                                   4.26                        Interest on Escrow      07/01/2010        286,334.81                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -72,528.90         5,629.86               0.00
                                                                         deposit

07/01/2016          4,451.72                                             Monthly payment         07/01/2010        290,786.53                                                                                                           746,256.13              0.00        -72,528.90         5,629.86               0.00

07/11/2016                                                       700.00 Attorney's fees          07/01/2010        290,786.53                                                                         700.00                            746,256.13              0.00        -72,528.90         6,329.86               0.00

08/01/2016          4,451.72                                             Monthly payment         07/01/2010        295,238.25                                                                                                           746,256.13              0.00        -72,528.90         6,329.86               0.00

08/11/2016                                                         95.00 Filing fees and court   07/01/2010        295,238.25                                                                          95.00                            746,256.13              0.00        -72,528.90         6,424.86               0.00
                                                                         costs

08/22/2016                                                         35.00 Recording fees          07/01/2010        295,238.25                                                                          35.00                            746,256.13              0.00        -72,528.90         6,459.86               0.00

09/01/2016          4,451.72                                             Monthly payment         07/01/2010        299,689.97                                                                                                           746,256.13              0.00        -72,528.90         6,459.86               0.00

09/21/2016                                                      1,015.00 Attorney's fees         07/01/2010        299,689.97                                                                    1,015.00                               746,256.13              0.00        -72,528.90         7,474.86               0.00

09/22/2016                                                      1,677.73 City tax disbursement   07/01/2010        299,689.97                  0.00              0.00        -1,677.73                                     0.00         746,256.13              0.00        -74,206.63         7,474.86               0.00

09/30/2016                                   4.30                        Interest on Escrow      07/01/2010        299,689.97                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -74,202.33         7,474.86               0.00
                                                                         deposit

10/01/2016          4,451.72                                             Monthly payment         07/01/2010        304,141.69                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

11/01/2016          4,476.89                                             Monthly payment         07/01/2010        308,618.58                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

12/01/2016          4,476.89                                             Monthly payment         07/01/2010        313,095.47                                                                                                           746,256.13              0.00        -74,202.33         7,474.86               0.00

12/28/2016                                                      1,752.71 City tax disbursement   07/01/2010        313,095.47                  0.00              0.00        -1,752.71                                     0.00         746,256.13              0.00        -75,955.04         7,474.86               0.00

12/30/2016                                   4.30                        Interest on Escrow      07/01/2010        313,095.47                  0.00              0.00            4.30                                      0.00         746,256.13              0.00        -75,950.74         7,474.86               0.00
                                                                         deposit

01/01/2017          4,476.89                                             Monthly payment         07/01/2010        317,572.36                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

02/01/2017          4,711.82                                             Monthly payment         07/01/2010        322,284.18                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

03/01/2017          4,711.82                                             Monthly payment         07/01/2010        326,996.00                                                                                                           746,256.13              0.00        -75,950.74         7,474.86               0.00

03/17/2017                                                      1,752.71 City tax disbursement   07/01/2010        326,996.00                  0.00              0.00        -1,752.71                                     0.00         746,256.13              0.00        -77,703.45         7,474.86               0.00

03/31/2017                                   4.20                        Interest on Escrow      07/01/2010        326,996.00                  0.00              0.00            4.20                                      0.00         746,256.13              0.00        -77,699.25         7,474.86               0.00
                                                                         deposit

04/01/2017          4,711.82                                             Monthly payment         07/01/2010        331,707.82                                                                                                           746,256.13              0.00        -77,699.25         7,474.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 15 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 19 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

04/20/2017                                                      3,540.00 Hazard Insurance        07/01/2010        331,707.82                  0.00              0.00        -3,540.00                                     0.00         746,256.13              0.00        -81,239.25         7,474.86               0.00
                                                                         Disbursement

05/01/2017          4,711.82                                             Monthly payment         07/01/2010        336,419.64                                                                                                           746,256.13              0.00        -81,239.25         7,474.86               0.00

05/31/2017                                                        45.00 Filing fees and court    07/01/2010        336,419.64                                                                          45.00                            746,256.13              0.00        -81,239.25         7,519.86               0.00
                                                                        costs

06/01/2017          4,711.82                                             Monthly payment         07/01/2010        341,131.46                                                                                                           746,256.13              0.00        -81,239.25         7,519.86               0.00

06/20/2017                                                      1,777.35 City tax disbursement   07/01/2010        341,131.46                  0.00              0.00        -1,777.35                                     0.00         746,256.13              0.00        -83,016.60         7,519.86               0.00

06/30/2017                                   4.26                        Interest on Escrow      07/01/2010        341,131.46                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -83,012.34         7,519.86               0.00
                                                                         deposit

07/01/2017          4,711.82                                             Monthly payment         07/01/2010        345,843.28                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

08/01/2017          4,711.82                                             Monthly payment         07/01/2010        350,555.10                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

09/01/2017          4,711.82                                             Monthly payment         07/01/2010        355,266.92                                                                                                           746,256.13              0.00        -83,012.34         7,519.86               0.00

09/15/2017                                                      1,777.35 City tax disbursement   07/01/2010        355,266.92                  0.00              0.00        -1,777.35                                     0.00         746,256.13              0.00        -84,789.69         7,519.86               0.00

09/29/2017                                   4.25                        Interest on Escrow      07/01/2010        355,266.92                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -84,785.44         7,519.86               0.00
                                                                         deposit

10/01/2017          4,711.82                                             Monthly payment         07/01/2010        359,978.74                                                                                                           746,256.13              0.00        -84,785.44         7,519.86               0.00

11/01/2017          4,698.72                                             Monthly payment         07/01/2010        364,677.46                                                                                                           746,256.13              0.00        -84,785.44         7,519.86               0.00

11/01/2017                                                       750.00 Attorney's fees          07/01/2010        364,677.46                                                                         750.00                            746,256.13              0.00        -84,785.44         8,269.86               0.00

12/01/2017          4,698.72                                             Monthly payment         07/01/2010        369,376.18                                                                                                           746,256.13              0.00        -84,785.44         8,269.86               0.00

12/18/2017                                                      1,847.40 City tax disbursement   07/01/2010        369,376.18                  0.00              0.00        -1,847.40                                     0.00         746,256.13              0.00        -86,632.84         8,269.86               0.00

12/29/2017                                   4.35                        Interest on Escrow      07/01/2010        369,376.18                  0.00              0.00            4.35                                      0.00         746,256.13              0.00        -86,628.49         8,269.86               0.00
                                                                         deposit

01/01/2018          4,698.72                                             Monthly payment         07/01/2010        374,074.90                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

02/01/2018          4,775.27                                             Monthly payment         07/01/2010        378,850.17                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

03/01/2018          4,775.27                                             Monthly payment         07/01/2010        383,625.44                                                                                                           746,256.13              0.00        -86,628.49         8,269.86               0.00

03/15/2018                                                      1,847.40 City tax disbursement   07/01/2010        383,625.44                  0.00              0.00        -1,847.40                                     0.00         746,256.13              0.00        -88,475.89         8,269.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 16 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 20 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                                   (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                            Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.                    L.                 M.                 N.                O.                P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount                Unapplied          Principal          Accrued           Escrow            Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or            funds              balance            interest          balance           Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                                     balance                             balance          balance

03/30/2018                                   4.16                        Interest on Escrow      07/01/2010        383,625.44                  0.00              0.00            4.16                                      0.00         746,256.13              0.00        -88,471.73         8,269.86               0.00
                                                                         deposit

04/01/2018          4,775.27                                             Monthly payment         07/01/2010        388,400.71                                                                                                           746,256.13              0.00        -88,471.73         8,269.86               0.00

04/20/2018                                                      3,236.00 Hazard Insurance        07/01/2010        388,400.71                  0.00              0.00        -3,236.00                                     0.00         746,256.13              0.00        -91,707.73         8,269.86               0.00
                                                                         Disbursement

05/01/2018          4,775.27                                             Monthly payment         07/01/2010        393,175.98                                                                                                           746,256.13              0.00        -91,707.73         8,269.86               0.00

05/11/2018                                                        45.00 Filing fees and court    07/01/2010        393,175.98                                                                          45.00                            746,256.13              0.00        -91,707.73         8,314.86               0.00
                                                                        costs

06/01/2018          4,775.27                                             Monthly payment         07/01/2010        397,951.25                                                                                                           746,256.13              0.00        -91,707.73         8,314.86               0.00

06/22/2018                                                      1,817.27 City tax disbursement   07/01/2010        397,951.25                  0.00              0.00        -1,817.27                                     0.00         746,256.13              0.00        -93,525.00         8,314.86               0.00

06/29/2018                                   4.26                        Interest on Escrow      07/01/2010        397,951.25                  0.00              0.00            4.26                                      0.00         746,256.13              0.00        -93,520.74         8,314.86               0.00
                                                                         deposit

07/01/2018          4,775.27                                             Monthly payment         07/01/2010        402,726.52                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

08/01/2018          4,775.27                                             Monthly payment         07/01/2010        407,501.79                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

09/01/2018          4,775.27                                             Monthly payment         07/01/2010        412,277.06                                                                                                           746,256.13              0.00        -93,520.74         8,314.86               0.00

09/17/2018                                                      1,817.27 City tax disbursement   07/01/2010        412,277.06                  0.00              0.00        -1,817.27                                     0.00         746,256.13              0.00        -95,338.01         8,314.86               0.00

09/28/2018                                   4.25                        Interest on Escrow      07/01/2010        412,277.06                  0.00              0.00            4.25                                      0.00         746,256.13              0.00        -95,333.76         8,314.86               0.00
                                                                         deposit

10/01/2018          4,775.27                                             Monthly payment         07/01/2010        417,052.33                                                                                                           746,256.13              0.00        -95,333.76         8,314.86               0.00

11/01/2018          4,769.05                                             Monthly payment         07/01/2010        421,821.38                                                                                                           746,256.13              0.00        -95,333.76         8,314.86               0.00

11/08/2018                                                       250.00 Attorney's fees          07/01/2010        421,821.38                                                                         250.00                            746,256.13              0.00        -95,333.76         8,564.86               0.00

12/01/2018          4,769.05                                             Monthly payment         07/01/2010        426,590.43                                                                                                           746,256.13              0.00        -95,333.76         8,564.86               0.00

12/20/2018                                                      1,912.47 City tax disbursement   07/01/2010        426,590.43                  0.00              0.00        -1,912.47                                     0.00         746,256.13              0.00        -97,246.23         8,564.86               0.00

12/31/2018                                   4.39                        Interest on Escrow      07/01/2010        426,590.43                  0.00              0.00            4.39                                      0.00         746,256.13              0.00        -97,241.84         8,564.86               0.00
                                                                         deposit

01/01/2019          4,769.05                                             Monthly payment         07/01/2010        431,359.48                                                                                                           746,256.13              0.00        -97,241.84         8,564.86               0.00

02/01/2019          5,145.33                                             Monthly payment         07/01/2010        436,504.81                                                                                                           746,256.13              0.00        -97,241.84         8,564.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                         page 17 of 18
                                                                                     Case 1-19-43516-ess
                                                                                          Case 1-19-43516-ess
                                                                                                          Claim Doc
                                                                                                                3-2 84Filed
                                                                                                                          Filed
                                                                                                                            05/21/20
                                                                                                                                08/06/20Desc
                                                                                                                                           Entered
                                                                                                                                             Main Document
                                                                                                                                                   08/06/20 16:52:55
                                                                                                                                                                Page 21 of
                                                                                                                             104

     Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                                                                                                                           (12/15)
     Case number:                   1-19-43516-ess

     Debtor 1:                      MICHAEL KRICHEVSKY



Part 5 : Loan Payment History from First Date of Default

                               Account Activity                                                                                 How Funds Were Applied/Amount Incurred                                                   Balance After Amount Received or Incurred
A.           B.                C.                    D.                  E.                      F.           G.                H.                    I.                J.               K.           L.                 M.                 N.                O.                 P.               Q.

Date         Contractual       Funds                 Amount              Description             Contractual Prin, int &        Amount                Amount            Amount           Amount       Unapplied          Principal          Accrued           Escrow             Fees /           Unapplied
             payment           received              incurred                                    due date    esc past due       to principal          to                to               to fees or   funds              balance            interest          balance            Charges          funds
             amount                                                                                          balance                                  interest          escrow           charges                                            balance                              balance          balance

03/01/2019          5,145.33                                             Monthly payment         07/01/2010        441,650.14                                                                                                  746,256.13              0.00         -97,241.84         8,564.86               0.00

03/19/2019                                                      1,912.47 City tax disbursement   07/01/2010        441,650.14                  0.00              0.00        -1,912.47                            0.00         746,256.13              0.00         -99,154.31         8,564.86               0.00

03/29/2019                                   4.12                        Interest on Escrow      07/01/2010        441,650.14                  0.00              0.00            4.12                             0.00         746,256.13              0.00         -99,150.19         8,564.86               0.00
                                                                         deposit

04/01/2019          5,145.33                                             Monthly payment         07/01/2010        446,795.47                                                                                                  746,256.13              0.00         -99,150.19         8,564.86               0.00

04/23/2019                                                      3,223.00 Hazard Insurance        07/01/2010        446,795.47                  0.00              0.00        -3,223.00                            0.00         746,256.13              0.00        -102,373.19         8,564.86               0.00
                                                                         Disbursement

05/01/2019          5,145.33                                             Monthly payment         07/01/2010        451,940.80                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00

06/01/2019          5,145.33                                             Monthly payment         07/01/2010        457,086.13                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00

06/06/2019                                                               Bankruptcy Filed        07/01/2010        457,086.13                                                                                                  746,256.13              0.00        -102,373.19         8,564.86               0.00




     Official Form 410A                                                                                                                 Mortgage Proof of Claim Attachment                                                                                                                 page 18 of 18
        Case 1-19-43516-ess
             Case 1-19-43516-ess
                             Claim Doc
                                   3-2 84Filed
                                             Filed
                                               05/21/20
                                                   08/06/20Desc
                                                              Entered
                                                                Main Document
                                                                      08/06/20 16:52:55
                                                                                   Page 22 of
                                                104

                                                           Addendum Page
Basis for asserting that the applicable party has the right to foreclose: Debtor(s) executed a promissory note secured by a mortgage,
deed of trust, or security deed. The Promissory note is either made payable to creditor or has been duly indorsed. Creditor, directly
or through an agent, has possession of the promissory note. Creditor is the original mortgagee or beneficiary or the assignee of the
mortgage, deed of trust, or security deed.

Additional Disclaimers (where applicable)


410
              Part 2: Question 9-Describe contains the property address and may contain a description for "Other".

410A
              Part 1:

              Full creditor name cannot be displayed due to space limitation, see 410 part 1.1 for full name.

              Part 2:

              Principal Balance is from Part 5, Column M as of the Bankruptcy File Date.

              Interest Due is the interest due as of the Bankruptcy File Date.

              Fees, costs due is from Part 5, Column P as of the Bankruptcy File Date and includes any outstanding fees (i.e. late
              charges, property inspections) and cost (i.e. attorney costs), also included are corporate advances (i.e. tax, insurance)
              for non-escrowed loans as of the Bankruptcy File Date. Any fees, costs due that are incurred pre-petition and waived
              post-petition will not be included.

              Escrow deficiency for funds advanced is from Part 5, Column O (if negative balance) as of the Bankruptcy File Date.

              Other includes any applicable Private Mortgage Insurance, other Optional Products (i.e. A & H, Life) or Deferred
              Interest, where applicable, due as of the Bankruptcy File Date. This line was added to ensure transparency.

              Less Total Funds on hand is the total of Part 5, Column O (if positive balance) and Q as of the Bankruptcy File Date.

              Total Debt not to be used for payoff purposes.

              Part 3:

              Principal and Interest is the principal and interest portion of Part 5, Column G, as of the Bankruptcy File Date. (If
              post-petition payments are included as required by Local Rule or practice, this field will include post-petition principal
              and interest amounts).

              Pre-Petition Fees Due is from Part 5, Column P as of the Bankruptcy File Date. Any fees, costs due that are incurred
              pre-petition and waived post-petition will not be included.

              Escrow Deficiency for Funds Advanced is from Part 5, Column O (if negative balance) as of the Bankruptcy File Date.

              Projected Escrow Shortage is the Escrow Required from the escrow analysis minus a positive escrow balance as of the
              Bankruptcy File Date. (If post-petition payments are included as required by Local Rule or practice, this field will
              include post-petition escrow amounts).

              Other includes any applicable Optional Products (i.e. A & H, Life) due as of the bankruptcy file date. This line was
              added to ensure transparency. (If post-petition payments are included as required by Local Rule or practice, this field
              will include post-petition Optional Product amounts).

              Less Funds on Hand is from Part 5, column Q as of the Bankruptcy File Date.

              Part 4:

              Optional Products includes any applicable optional products (i.e. A & H, Life) due as of the Bankruptcy File Date. This
              line was added to ensure transparency.

              (*)This disclaimer has been added to the form to explain that the monthly payment amount may change periodically
              throughout the life of the loan.

              Part 5:

              If any of the transactions in the loan payment history contain amounts for optional products, the amount for that
              product will be reflected in either the Contractual payment amount or the Funds Received amount, and will be applied
              in those amounts. It will also be reflected in column G as described below.

              Column G In addition to the items listed, this also includes any past due PMI or optional products (i.e. A & H, Life)
              amounts, as applicable. Optional product (i.e. A & H, Life) amounts will not be included in columns H-Q due to no
              appropriate column heading for this type of transaction.

              Column J includes taxes, insurance and MIP/PMI as applicable.

              Column N will only be populated if the loan is Daily Simple Interest or if Deferred Interest exists on the account.

              Column O includes taxes, insurance and MIP/PMI as applicable.

              This amended POC is being filed to attach a document missing or unavailable when the previous claim was filed.
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20DescEntered
                                                          Main Document
                                                                  08/06/20 16:52:55
                                                                               Page 23 of
                                        104       Escrow Review Statement
                                       Return Mail Operations
                                                                                              For informational purposes only
                                       PO Box 14547
                                       Des Moines, IA 50306-4547                              Statement Date:                                   June 12, 2019
                                                                                              Loan number:
                                                                                              Property address:
                                                                                                  4221 ATLANTIC AVENUE
                                                                                                  BROOKLYN NY 11224-1023



                                                                                              Customer Service
                                                                                                   Online                          Telephone
                                                                                                   wellsfargo.com                  1-800-340-0473
               MICHAEL KRICHEVSKY
                                                                                                   Correspondence                  Hours of operation
               4221 ATLANTIC AVENUE                                                                PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
               BROOKLYN NY 11224                                                                   Des Moines, IA 50306
                                                                                                   To learn more, go to:
                                                                                                   wellsfargo.com/escrow


                                                                                                     We accept telecommunications relay service calls



     PLEASE NOTE: If you are presently seeking relief (or have previously been granted
     relief) under the United States Bankruptcy Code, this statement is being sent to you
     for informational purposes only. The summaries below are based on the terms of the
     loan and are provided for informational purposes only.

     These amounts are governed by the terms of the loan unless otherwise reduced by an
     order of the bankruptcy court. Because the amounts billed for the escrow items can
     change over time, we review the escrow account at least once per year to ensure there
     will be enough money to make these payments. Once the review is complete, we send
     the escrow review statement, also known as the escrow account disclosure statement.      The account balance is sufficient. Our
     Here’s what we found:                                                                    review shows no projected shortage or
       · Required minimum balance: The escrow account balance is projected to be              overage.
          equal to the required minimum balance.

       · Payments: As of the July 1, 2019 payment, the contractual portion of the
          escrow payment increases.



       Part 1 - Mortgage payment
        New Payment                    The new total payment will be $5,170.58
                                        Previous payment through New payment beginning with
                                        06/01/2019 payment date   the 07/01/2019 payment

      Principal and/or interest                 $4,268.21                 $4,268.21                        No action required
      Escrow payment                               $877.12                  $902.37
                                                                                               Starting July 1, 2019 the new contractual payment
      Total payment amount                     $5,145.33                $5,170.58              amount will be $5,170.58

      Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
      before the payment is scheduled to change.




     See Page 2 for additional details.
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                             Page 24 of
                                        104                     Loan Number:


         Part 2 - Payment calculations
     For the past review period, the amount of the escrow items was $7,047.94. For the coming year, we expect the amount paid from escrow to be
     $10,828.42.

     How was the escrow payment calculated?
     To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
     escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
     determine the escrow amount.

     The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
     through the date of the analysis.



     Escrow comparison

                                                                                                                                             New monthly
                                         11/16 - 10/17     11/17 - 10/18       11/18 - 06/19   07/19 - 06/20
                                                                                                                            # of               escrow
                                           (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                           months              amount

     Property taxes                           $7,060.12         $7,329.34          $3,824.94       $7,605.42        ÷         12         =         $633.79
     Property insurance                      $3,540.00          $3,236.00         $3,223.00        $3,223.00        ÷         12         =         $268.58
     Total taxes and insurance               $10,600.12        $10,565.34          $7,047.94      $10,828.42        ÷         12         =        $902.37
     Escrow shortage                         $15,547.19             $0.00             $0.00            $0.00

     Total escrow                            $26,147.31        $10,565.34          $7,047.94      $10,828.42                                       $902.37


     Projected escrow account activity over the next 12 months
     To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
     greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
     balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                        (Calculated in Part 3 - Escrow account projections
     Lowest projected escrow balance June, 2020                                  -$45,468.60            table)

     Bankruptcy adjustment‡                                                +      $47,273.34

     Minimum balance for the escrow account†                               -       $1,804.74            (Calculated as: $902.37 X 2 months)


     Escrow overage/shortage                                               =            $0.00           (escrow balance is sufficient)



     ‡
      This adjustment of $47,273.34, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
     confirmed bankruptcy plan.
     †
      The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
     account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
     contract to determine the cash reserve.


     Important messages
     Act now - purchase your own insurance policy
     Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
     improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
     costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are havi ng
     trouble paying for the insurance policy, call us at the number on the first page of this statement.
     You've received interest in the amount of $8.51.
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 25 of
                                        104                                 Page 3 of 4
                                                                                                                                     Loan Number:



       Part 3 - Escrow account projections
     Escrow account projections from July, 2019 to June, 2020
                                              What we
                    Payments to               expect to                                                                   Projected escrow          Balance required
     Date             escrow                   pay out         Description                                                    balance                in the account
     Jun 2019                                                  Starting balance                                                -$45,468.62                    $1,804.72
     Jul 2019            $902.37                    $0.00                                                                      -$44,566.25                    $2,707.09
     Aug 2019            $902.37                    $0.00                                                                      -$43,663.88                    $3,609.46
     Sep 2019            $902.37                 $1,817.27     NYC DEP FIN(Q)BROO(W)(R)                                         -$44,578.78                   $2,694.56
     Oct 2019            $902.37                    $0.00                                                                       -$43,676.41                   $3,596.93
     Nov 2019            $902.37                    $0.00                                                                       -$42,774.04                   $4,499.30
     Dec 2019            $902.37                 $1,912.47     NYC DEP FIN(Q)BROO(W)(R)                                         -$43,784.14                   $3,489.20
     Jan 2020            $902.37                    $0.00                                                                       -$42,881.77                   $4,391.57
     Feb 2020            $902.37                    $0.00                                                                       -$41,979.40                   $5,293.94
     Mar 2020            $902.37                 $1,912.47     NYC DEP FIN(Q)BROO(W)(R)                                        -$42,989.50                    $4,283.84
     Apr 2020            $902.37                $3,223.00      AMERICAN SECURITY GROUP                                          -$45,310.13                   $1,963.21
     May 2020            $902.37                    $0.00                                                                      -$44,407.76                    $2,865.58
     Jun 2020            $902.37                 $1,963.21     NYC DEP FIN(Q)BROO(W)(R)                                        -$45,468.60                $1,804.74

     Totals           $10,828.44               $10,828.42



       Part 4 - Escrow account history
     Escrow account activity from November, 2018 to June, 2019
                            Deposits to escrow                   Payments from escrow                                                         Escrow balance
        Date       Actual      Projected Difference          Actual   Projected Difference              Description               Actual         Projected Difference
     Nov 2018                                                                                       Starting Balance            -$95,333.76      $3,485.35      -$98,819.11
     Nov 2018         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$95,333.76       $4,362.47     -$99,696.23

     Dec 2018         $4.39        $877.12      -$872.73     $1,912.47     $1,847.40       $65.07   NYC DEP FIN(Q)BROO(W)(R)    -$97,241.84       $3,392.19     -$100,634.0

     Jan 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$97,241.84       $4,269.31     -$101,511.15

     Feb 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                -$97,241.84       $5,146.43     -$102,388.2

     Mar 2019          $4.12       $877.12      -$873.00     $1,912.47     $1,847.40       $65.07   NYC DEP FIN(Q)BROO(W)(R)     -$99,150.19      $4,176.15     -$103,326.3
                                                                                                    AMERICAN SECURITY GROUP
     Apr 2019         $0.00        $877.12       -$877.12    $3,223.00     $3,236.00      -$13.00                                -$102,373.1      $1,817.27     -$104,190.4

     May 2019         $0.00        $877.12       -$877.12       $0.00             $0.00    $0.00                                 -$102,373.1     $2,694.39      -$105,067.5

     Jun 2019     $58,867.78       $877.12    $57,990.66     $1,963.21       $1,817.27    $145.94   NYC DEP                     -$45,468.62       $1,754.24     -$47,222.86
     (estimate)                                                                                     FIN(Q)BROO(W)(R
                                                                                                    )

     Totals       $58,876.29      $7,016.96    $51,859.33    $9,011.15     $8,748.07      $263.08




     Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
     reserved. NMLSR ID
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 26 of
                                        104                                Page 4 of 4
                                                                                                         Loan Number:




     New York escrow account disclosures
     Following are required escrow account disclosures for customers with properties in New York.

     1. We established an escrow account for the payment of real estate property taxes and/or property insurance premiums. If an
     escrow account is required, New York law requires us to disclose the following information.

     We are obligated to make all payments for taxes and property insurance for which a real property escrow account is
     maintained. We are also responsible for making the payments in a timely manner, and for any penalties, interest and/or
     damages to you if the payments are late. We cannot impose any fees relating to the maintenance of the real property tax escrow
     account.

     You are obligated to pay one twelfth (1/12) of the annual property insurance premium and annual real estate tax payment each
     month to us. We in turn deposit your payments into an escrow account. If there is a deficiency or surplus in the account, a
     greater or lesser amount may be required from you. We maintain all real property escrow account funds in a banking
     institution whose deposits are insured by a federal agency.

     In the event that you receive a real property insurance premium notice from your insurer, you are obligated to promptly
     transmit the premium notice to us or our agent as may be designated in writing by us for payment. Failure to do so may
     jeopardize your insurance coverage and may excuse us from liability for failure to timely make such real property insurance
     payments.

     2. You can reach out to the New York State Department of Financial Services to file a complaint about your mortgage servicer.
     You can get information by calling the department’s Consumer Assistance Unit at 1-800-342-3736. Or visit www.dfs.ny.gov .
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 27 of
                                           104


                          Wells Fargo Home Mortgage
                          One Home Campus
                          Des Moines, IA 50328-0001                >ŽĂŶŶƵŵďĞƌ͗

                                           ƐĐƌŽǁ                  ƐĐƌŽǁ                 ƐĐƌŽǁĐĐŽƵŶƚ
dƌĂŶƐĂĐƚŝŽŶĞƐĐƌŝƉƚŝŽŶ     ĂƚĞƉƉůŝĞĚ ŝƐďƵƌƐĞŵĞŶƚ;ƐͿ͗         ZĞĐĞŝƉƚ;ƐͿ͗            ĂůĂŶĐĞ
ĐĐŽƵŶƚ,ŝƐƚŽƌǇZĂŶŐĞ               ϬϲͬϬϲͬϭϴͲϬϲͬϬϲͬϭϵ
^ƚĂƌƚŝŶŐĂůĂŶĐĞ                ϱͬϭϲͬϮϬϭϴ                                                    ;Ψϵϭ͕ϳϬϳ͘ϳϯͿ
ŝƚǇdĂǆ                          :ƵŶϮϬϭϴ             ;Ψϭ͕ϴϭϳ͘ϮϳͿ                           ;Ψϵϯ͕ϱϮϱ͘ϬϬͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                :ƵŶϮϬϭϴ                                        Ψϰ͘Ϯϲ      ;Ψϵϯ͕ϱϮϬ͘ϳϰͿ
ŝƚǇdĂǆ                          ^ĞƉϮϬϭϴ             ;Ψϭ͕ϴϭϳ͘ϮϳͿ                           ;Ψϵϱ͕ϯϯϴ͘ϬϭͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                ^ĞƉϮϬϭϴ                                        Ψϰ͘Ϯϱ      ;Ψϵϱ͕ϯϯϯ͘ϳϲͿ
ŝƚǇdĂǆ                          ĞĐϮϬϭϴ             ;Ψϭ͕ϵϭϮ͘ϰϳͿ                           ;Ψϵϳ͕Ϯϰϲ͘ϮϯͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ                ĞĐϮϬϭϴ                                        Ψϰ͘ϯϵ      ;Ψϵϳ͕Ϯϰϭ͘ϴϰͿ
ŝƚǇdĂǆ                         DĂƌϮϬϭϵ              ;Ψϭ͕ϵϭϮ͘ϰϳͿ                           ;Ψϵϵ͕ϭϱϰ͘ϯϭͿ
/ŶƚĞƌĞƐƚŽŶƐĐƌŽǁ               DĂƌϮϬϭϵ                                         Ψϰ͘ϭϮ      ;Ψϵϵ͕ϭϱϬ͘ϭϵͿ
,ĂǌĂƌĚ/ŶƐƵƌĂŶĐĞ                  ƉƌϮϬϭϵ             ;Ψϯ͕ϮϮϯ͘ϬϬͿ                          ;ΨϭϬϮ͕ϯϳϯ͘ϭϵͿ
ŶĚŝŶŐdŽƚĂůƐͬĂůĂŶĐĞƐ                               ;ΨϭϬ͕ϲϴϮ͘ϰϴͿ                Ψϭϳ͘ϬϮ     ;ΨϭϬϮ͕ϯϳϯ͘ϭϵͿ
ĂŶŬƌƵƉƚĐǇĨŝůĞĚ                 ϲͬϲͬϮϬϭϵ
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 28 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 29 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 30 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 31 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 32 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 33 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 34 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 35 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 36 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 37 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 38 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 39 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 40 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 41 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 42 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 43 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 44 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 45 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 46 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 47 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 48 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 49 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 50 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 51 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 52 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 53 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 54 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 55 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 56 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 57 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 58 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 59 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 60 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 61 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 62 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 63 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 64 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 65 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 66 of
                                        104
Case 1-19-43516-ess
     Case 1-19-43516-ess
                     Claim Doc
                           3-2 84Filed
                                     Filed
                                       05/21/20
                                           08/06/20Desc
                                                      Entered
                                                        Main Document
                                                              08/06/20 16:52:55
                                                                           Page 67 of
                                        104
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 68 of
                                           104
                                                Schedule A
 Client    Investor                                                    Deal
                           U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A.
  708        18R          formerly known as First Union National Bank, as Trustee for ABFC 2002-WF1 Trust, ABFC
                                         Mortgage Loan Asset-Backed Certificates, Series 2002-WF1
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        18U            Association, as Trustee for ABFC 2002-WF2 Trust, ABFC Mortgage Loan Asset-Backed
                                                         Certificates, Series 2002-WF2
                           U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A.
  708        17N      (formerly known as First Union National Bank), as Trustee for ACE Securities Home Equity Loan
                                                                 Trust 2001-HE1
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-1,
  708        8FU
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-1
  708        8FX            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-2,
  708        B1F                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2004-2
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-3,
  708        8FY
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-3
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-4,
  708        8GC
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-4
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-2,
  708        8GJ
                                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-2
  708        8GQ            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-3,
  708        K71                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-3
  708        8GR            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-4,
  708        B1K                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-4
  708        8GZ            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-5,
  708        B1N                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-5
  708        8HH           U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-6A,
  708        L93                 Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-6A
  708        8HC            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-7,
  708        L67                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-7
  708        8HJ
                          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-8,
  708        L82
                                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-8
  708        C0K
  708        8HR          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-9,
  708        B9C                Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-9
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-10,
  708       8HW
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-10
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-11,
  708        8HY
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-11
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-12,
  708        8JB
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-12
  708        8JF          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-1,
  708        8NA                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708        8JG          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-2,
  708        B78                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708        8KA
                          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-3,
  708        8NH
                                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708        391




As of 11/15/2018                                      US Bank                                 Schedule A Page 1 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 69 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
  708        8NQ
                        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-1,
  708        94G
                              Adjustable Rate Mortgage-Backed Pass Through Certificates, Series 2007-1
  708        B4U
  708        8LJ
                        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-2,
  708        8NS
                              Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2007-2
  708        C1S
  708        8LC        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-3,
  708        8NT              Adjustable Rate Mortgage-Backed Pass Through Certificates, Series 2007-3

                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        19D
                            Association, as Trustee for Banc of America Funding Corporation, Series 2003-1

                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        J78
                             Association, as Trustee for Banc of America Funding Corporation Series 2004-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        913
                                   Association, as Trustee for Banc of America Funding 2004-2 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K00
                                Association, as Trustee for Banc of America Funding Corporation 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K31
                                Association, as Trustee for Banc of America Funding Corporation 2004-5
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        911
                                   Association, as Trustee for Banc of America Funding 2004-A Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B21
                                Association, as Trustee for Banc of America Funding Corporation 2004-B
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K23
                                Association, as Trustee for Banc of America Funding Corporation 2004-C
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K34
                                Association, as Trustee for Banc of America Funding Corporation 2004-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K45
                                Association, as Trustee for Banc of America Funding Corporation 2005-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L16
                                Association, as Trustee for Banc of America Funding Corporation 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L51
                                Association, as Trustee for Banc of America Funding Corporation 2005-3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M60
                                Association, as Trustee for Banc of America Funding Corporation 2005-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M76
                                Association, as Trustee for Banc of America Funding Trust 2005-5 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M36
                                Association, as Trustee for Banc of America Funding Corporation 2005-6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B30
                                Association, as Trustee for Banc of America Funding Corporation 2005-7
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B65
                             Association, as Trustee for Banc of America Funding Corporation 2005-8 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K46
                             Association, as Trustee for Banc of America Funding Corporation 2005-A Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L63
                             Association, as Trustee for Banc of America Funding Corporation 2005-D Trust




As of 11/15/2018                                     US Bank                                 Schedule A Page 2 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 70 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L73
                               Association, as Trustee for Banc of America Funding Corporation 2005-E Trust

  708        B15        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-1

  708        B42        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-2

  708        B50        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-3

  708        366        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-4

  708        456
                        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-5
  708        94V

  708        811        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-6

  708        B35        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-A

  708        B32        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-D

                       U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
  708        B83
                                                 Pass-Through Certificates, Series 2006-F
                       U.S. Bank National Association, as Trustee for Banc of America Funding Corporation, Mortgage
  708        444
                                                 Pass-Through Certificates, Series 2006-G

  708        460      U.S. Bank National Association, as Trustee for the Banc of America Funding Corporation 2006-H

  708        846        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-I

  708        849      U.S. Bank National Association, as Trustee for the Banc of America Funding Corporation 2006-J

  708        878        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-1

  708        C24        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-2

  708        C81        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-3

  708        D00        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-4

  708        95D        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-6

  708        879        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-A

  708        C61        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-B

  708        C83      U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-C

  708        C96        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-D

  708        H78        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2008-1




As of 11/15/2018                                       US Bank                                 Schedule A Page 3 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 71 of
                                           104
                                                 Schedule A
 Client    Investor                                                Deal
  708     14Z/002       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                      Association, as Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-A
  708        18J
                      U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        922
                                                                  2004-C
                       U.S. Bank National Association, as Trustee, successor-in-interest to Wachovia Bank, N.A., as
  708     29L/008
                             Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-C
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K25      Association, as Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-
                                                                     D

  936     J47/001     U.S. Bank National Association, as Trustee for Bayview Asset-Backed Securities, Series 2004-10

                       U.S. Bank National Association, as Indenture Trustee for Bayview Financial Asset Trust, Series
  936        L16
                                                                   2005-E
                         U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through
  708     L04/001
                                                        Certificates, Series 2005-B
  708        14P
                      U.S. Bank National Association, as Indenture Trustee for Bayview Financial Revolving Asset Trust
  708        12P
                                                                  2005-E
  708     L04/002
                       U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        13H
                                                                   2006-A
                        U.S. Bank National Association, as Trustee of Bayview Financial Mortgage Pass-Through Trust
  936     J47/002
                                                                   2006-B
                       U. S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        19Z
                                                                   2006-C
  708        866       U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  936        866                        2006-D, Mortgage Pass-Through Certificates, Series 2006-D
                       U.S. Bank National Association, as Trustee of Bayview Financial Mortgage Pass-Through Trust
  936        J44
                                                                   2007-A
  708        H27       U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  936        H27                       2007-B, Mortgage Pass-Through Certificates, Series 2007-B

  708     K52/001      U.S. Bank National Association, as Trustee of Bayview Asset-Backed Securities Trust 2008-10

  936     J47/003      U.S. Bank National Association, as Trustee for Bayview Asset-Backed Securities Trust 2008-11

                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        J61
                                                        Certificates, Series 2004-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        953
                                                        Certificates, Series 2004-7
  708        8CC      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        D29                                        Certificates, Series 2004-8
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        D76
                                                       Certificates, Series 2004-10
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        L00
                                                        Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        L50
                                                        Certificates, Series 2005-4



As of 11/15/2018                                       US Bank                                  Schedule A Page 4 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 72 of
                                           104
                                                Schedule A
 Client    Investor                                                 Deal
                         U.S. Bank National Association, as Indenture Trustee for Bear Stearns ARM Trust 2005-9,
  708        M87
                                                 Mortgage-Backed Notes, Series 2005-9
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        M43
                                                       Certificates, Series 2005-10
  708        B66      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        B8F                                       Certificates, Series 2005-12
                          U.S. Bank National Association, as Indenture Trustee for Bear Stearns ARM Trust 2006-1,
  708        B13
                                                  Mortgage Backed Notes, Series 2006-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        342
                                                         Certificates, Series 2006-2
                         U.S. Bank National Association, as Trustee for BEAR STEARNS ASSET BACKED SECURITIES
  708        99A
                                     TRUST 2003-AC6 ASSET-BACKED CERTIFICATES, SERIES 2003-AC6
                         U.S. Bank National Association, as Trustee for BEAR STEARNS ASSET BACKED SECURITIES
  708        99B
                                     TRUST 2003-AC7 ASSET-BACKED CERTIFICATES, SERIES 2003-AC7
                      U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities Trust 2004-
  708        99C
                                              AC1 Asset-Backed Certificates, Series 2004-AC1
                         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        99D
                                          2004-AC2 Asset-Backed Certificates, Series 2004-AC2
  708       99E       U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities Trust 2004-
  708       B6X                               AC3, Asset-Backed Certificates, Series 2004-AC3
  708       99F
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       99X
                                         2004-AC4 Asset-Backed Certificates, Series 2004-AC4
  708       B6Y
  708       99G         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7C                          2004-AC5, Asset-Backed Certificates, Series 2004-AC5
  708       99H         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7D                          2004-AC6, Asset-Backed Certificates, Series 2004-AC6
  708       99J         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7S                          2004-AC7, Asset-Backed Certificates, Series 2004-AC7
  708       99K         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7Y                          2005-AC1, Asset-Backed Certificates, Series 2005-AC1
  708       99L         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7V                          2005-AC2, Asset-Backed Certificates, Series 2005-AC2
  708       99M         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7W                          2005-AC3, Asset-Backed Certificates, Series 2005-AC3
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AL
                                         2005-AC4, Asset-Backed Certificates, Series 2005-AC4
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AM
                                         2005-AC5, Asset-Backed Certificates, Series 2005-AC5
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AQ
                                         2005-AC6, Asset-Backed Certificates, Series 2005-AC6
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AS
                                         2005-AC7, Asset-Backed Certificates, Series 2005-AC7
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AX
                                         2005-AC8, Asset-Backed Certificates, Series 2005-AC8
  708        8AY        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8DA                         2005-AC9, Asset-Backed Certificates, Series 2005-AC9




As of 11/15/2018                                      US Bank                                  Schedule A Page 5 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 73 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
  708        99V
  708        8DB        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        B38                         2006-AC1, Asset-Backed Certificates, Series 2006-AC1
  708        8CK
  708        99W
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8CX
                                         2006-AC2 Asset-Backed Certificates, Series 2006-AC2
  708        8DC
  708        8CL         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8DE                          2006-AC3, Asset-Backed Certificates, Series 2006-AC3
                         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8CY
                                          2006-AC4, Asset-Backed Certificates, Series 2006-AC4
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2006-1, Mortgage Pass-
  708        8QE
                                                    Through Certificates, Series 2006-1
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2006-2, Mortgage Pass-
  708        8QH
                                                    Through Certificates, Series 2006-2
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2007-1, Mortgage Pass-
  708        8QP
                                                    Through Certificates, Series 2007-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        18D
                                                 Pass-Through Certificates, Series 2003-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  936        F15
                                                 Pass-Through Certificates, Series 2004-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        J74
                                               Pass-Through Certificates, Series 2004-HYB2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K11
                                               Pass-Through Certificates, Series 2004-HYB4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708     K35/003
                                                 Pass-Through Certificates, Series 2005-2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K12
                                                 Pass-Through Certificates, Series 2005-3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M93
                                                 Pass-Through Certificates, Series 2005-4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M94
                                                 Pass-Through Certificates, Series 2005-5
                          U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust,
  708        M95
                                                  Mortgage-Backed Notes, Series 2005-6
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M89
                                                 Pass Through Certificates, Series 2005-7
  708        81E        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc., Mortgage
  708        M35                                 Pass-Through Certificates, Series 2005-8
  708        81F        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K13                                Pass-Through Certificates, Series 2005-10
                       U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust 2005-
  708        B06
                                               11, Mortgage-Backed Notes, Series 2005-11
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        L13
                                               Pass-Through Certificates, Series 2005-WF1
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        M69
                                               Pass-Through Certificates, Series 2005-WF2




As of 11/15/2018                                      US Bank                                  Schedule A Page 6 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 74 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        81L
                                               Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust 2006-
  708        K14
                                            AR1, Mortgage-Backed Notes, Series 2006-AR1
  708        81K
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82C
                                               Pass-Through Certificates, Series 2006-AR2
  708        K15
  708        81M
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82D
                                               Pass-Through Certificates, Series 2006-AR3
  708        K16
  708        81N
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82E
                                               Pass-Through Certificates, Series 2006-AR5
  708        K17
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        452
                                               Pass-Through Certificates, Series 2006-AR6
  708        81R
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82F
                                               Pass-Through Certificates, Series 2006-AR7
  708        C53
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C54
                                                Pass-Through Certificates, Series 2006-AR9
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-FX1,
  708        81T
                                         Asset-Backed Pass-Through Certificates Series 2006-FX1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc.2006-HE1,
  708        81J
                                        Asset-Backed Pass-Through Certificates, Series 2006-HE1
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE2,
  708        81Q
                                         Asset-Backed Pass-Through Certificates Series 2006-HE2
  708        81U       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE3,
  708        854                         Asset-Backed Pass-Through Certificates Series 2006-HE3
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-NC1,
  708        81P
                                         Asset-Backed Pass-Through Certificates Series 2006-NC1
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-NC2,
  708        81S
                                         Asset Backed Pass Through Certificates Series 2006-NC2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        B51
                                               Pass-Through Certificates, Series 2006-WF1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc., Mortgage
  708        B67
                                               Pass-Through Certificates, Series 2006-WF2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE1,
  708        B33
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE2,
  708        438
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE3,
  708        823
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE4,
  708        837
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE4
  708        81G      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        81H                              Pass-Through Certificates, Series 2006-WMC1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C06
                                                 Pass-Through Certificates, Series 2007-2



As of 11/15/2018                                      US Bank                                  Schedule A Page 7 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 75 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        B5F
                                                Pass-Through Certificates, Series 2007-6
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2007-AHL1,
  708        81V
                                       Asset-Backed Pass-Through Certificates Series 2007-AHL1
  708       81W        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708       C04                               Pass-Through Certificates, Series 2007-AR1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C36
                                               Pass-Through Certificates, Series 2007-AR4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C58
                                               Pass-Through Certificates, Series 2007-AR5
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        H73
                                               Pass-Through Certificates, Series 2007-AR8
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE1,
  708        872
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE2,
  708        C39
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE3,
  708        D09
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE4,
  708        E21
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE4
  708        8MZ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        332      Corp., Home Equity Asset Trust 2005-9, Home Equity Pass-Through Certificates, Series 2005-9

  708        8JC      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1Q                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-11
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8JN
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708       8KF
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       821
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708       B9D
  708       8KH        U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       829                  Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708       8KM        U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       839                  Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-4
  708       8LK
  708       8LZ
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NW
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2007-1
  708       8DM
  708        C84
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GS      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-19
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GT      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-26
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GU      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-29


As of 11/15/2018                                      US Bank                                  Schedule A Page 8 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 76 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GV      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-30
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708       8GW       Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-34
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GX      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                              Backed Pass-Through Certificates, Series 2003-1
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708       8HM       Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp., CSFB Mortgage
                                                  Pass-Through Certificates, Series 2003-8
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GY      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2003-10
  708        8HP          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
                      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
  708        89V                             Backed Pass-Through Certificates, Series 2003-17
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        J01      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                            Backed Pass-Through Certificates, Series 2003-AR22
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        P82      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                            Backed Pass-Through Certificates, Series 2003-AR24
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HU
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR26
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HV
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR28
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HT
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR30
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FH
                                  Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-1
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HG
                                        Corp., CSFB Mortgage Pass-Thru Certificates, Series 2004-3
  708        8FN
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        435
                                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-4
  708        B1B
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        8FT
                                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-5
  708        8GA      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1D                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-6
  708        8GB      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1E                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-7
  708        8FV       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B1G                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-8
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FJ
                                Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR1




As of 11/15/2018                                      US Bank                                  Schedule A Page 9 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 77 of
                                           104
                                               Schedule A
 Client    Investor                                               Deal
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FK
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR2
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FL
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR3
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FM
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR4
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FP
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR5
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FQ
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR6
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FR
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR7
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FS
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR8

                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MF
                        Corp., CSFB Trust 2004-CF2, CSFB Mortgage Pass-Through Certificates, Series 2004-CF2

  708        8GF      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MJ                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8GG
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-2
  708       8GK
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MM
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-3
  708        B1J
  708       8GL       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       B1M                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-4
  708       C0H
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8HA
                                      Corp., CSFB Mortgage Pass-Thru Certificates, Series 2005-5
  708       L54
  708       8HE       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MQ                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-6
  708       8HK
  708       8MT       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0J                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-7
  708        L85
  708        8MU
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HS
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-8
  708        C0N
  708        8HX
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0Q
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-9
  708        M86
  708        8JA
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0S
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-10
  708        M37
  708        8JD
  708        8KC      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B49               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-12
  708        C0U


As of 11/15/2018                                     US Bank                                 Schedule A Page 10 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 78 of
                                           104
                                               Schedule A
 Client    Investor                                               Deal
  708        8JE
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B36
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708        C0V
  708        8JH
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B34
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708        C0W
  708        8JP
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B61
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708        C0X
  708        8JJ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B74                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8KX
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-5
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8JZ
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-6
  708       8KB
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       379
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7
  708       C0Y
  708       8KE
  708       8NK       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       820                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-8
  708       C1A
  708       8KG       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NL                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-9
  708       8KQ
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NP
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-1
  708       883
  708       8KW       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NU                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-2
  708       8LE
  708       8MA
  708        8NV      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        94A                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-3
  708        8DN
  708        H51
  708        8MB
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        94B
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-4
  708        C97
  708        8LQ
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NX
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-5
  708        D20
  708        8LW
  708        8NZ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        J38                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-6
  708        8DP
  708        8LV      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NY                Corp. CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-7


As of 11/15/2018                                     US Bank                                 Schedule A Page 11 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 79 of
                                           104
                                                Schedule A
 Client    Investor                                               Deal

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89X
                      Corp., Home Equity Asset Trust 2003-5, Home Equity Pass-Through Certificates, Series 2003-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89S
                      Corp., Home Equity Asset Trust 2003-7, Home Equity Pass-Through Certificates, Series 2003-7

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89U
                      Corp., Home Equity Asset Trust 2003-8, Home Equity Pass-Through Certificates, Series 2003-8

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89Y
                      Corp., Home Equity Asset Trust 2004-1, Home Equity Pass-Through Certificates, Series 2004-1

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90A
                      Corp., Home Equity Asset Trust 2004-2, Home Equity Pass-Through Certificates, Series 2004-2

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90C
                      Corp., Home Equity Asset Trust 2004-3, Home Equity Pass-Through Certificates, Series 2004-3

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90D
                      Corp., Home Equity Asset Trust 2004-4, Home Equity Pass-Through Certificates, Series 2004-4

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90E
                      Corp., Home Equity Asset Trust 2004-5, Home Equity Pass-Through Certificates, Series 2004-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8ME
                      Corp., Home Equity Asset Trust 2004-7, Home Equity Pass-Through Certificates, Series 2004-7

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MN
                      Corp., Home Equity Asset Trust 2005-2, Home Equity Pass-Through Certificates, Series 2005-2

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MP
                      Corp., Home Equity Asset Trust 2005-3, Home Equity Pass-Through Certificates, Series 2005-3

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MR
                      Corp., Home Equity Asset Trust 2005-4, Home Equity Pass-Through Certificates, Series 2005-4

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MS
                      Corp., Home Equity Asset Trust 2005-5, Home Equity Pass-Through Certificates, Series 2005-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MV
                      Corp., Home Equity Asset Trust 2005-6, Home Equity Pass-Through Certificates, Series 2005-6

  708        8MX       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        334      Corp., Home Equity Asset Trust 2005-7, Home Equity Pass-Through Certificates, Series 2005-7

  708        8MY       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        335      Corp., Home Equity Asset Trust 2005-8, Home Equity Pass-Through Certificates, Series 2005-8



As of 11/15/2018                                      US Bank                                Schedule A Page 12 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 80 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
  708        8NB       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        333      Corp., Home Equity Asset Trust 2006-1, Home Equity Pass-Through Certificates, Series 2006-1

  708        8NC       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        336      Corp., Home Equity Asset Trust 2006-2, Home Equity Pass-Through Certificates, Series 2006-2

  708        8ND       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        337      Corp., Home Equity Asset Trust 2006-3, Home Equity Pass-Through Certificates, Series 2006-3

  708        8JQ       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        338      Corp., Home Equity Asset Trust 2006-4, Home Equity Pass-Through Certificates, Series 2006-4


                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        365
                      Corp., Home Equity Asset Trust 2006-5, Home Equity Pass-Through Certificates, Series 2006-5

  708        8KK       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NG      Corp., Home Equity Asset Trust 2006-6, Home Equity Pass-Through Certificates, Series 2006-6

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NJ
                      Corp., Home Equity Asset Trust 2006-7, Home Equity Pass-Through Certificates, Series 2006-7

  708        8KN       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NM      Corp., Home Equity Asset Trust 2006-8, Home Equity Pass-Through Certificates, Series 2006-8

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NR
                      Corp., Home Equity Asset Trust 2007-1, Home Equity Pass-Through Certificates, Series 2007-1

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MG       Corp., CSFB Home Equity Pass-Through Certificates, Series 2004-AA1 Trust, Home Equity Pass-
                                                 Through Certificates, Series 2004-AA1
                        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  708        Q00
                                                       Certificates, Series 2005-R3
  708        B37
                        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  936        J68
                                                       Certificates, Series 2006-R1
  936        K91
  708        439        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  936        P11                                       Certificates, Series 2006-R2
                      U.S. Bank National Association, as Trustee for Deutsche Alt-A Securities Mortgage Loan Trust,
  708        B5S
                                           Series 2007-2 Mortgage Pass-Through Certificates
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                        Association, as successor by merger to LaSalle Bank National Association, as Trustee for
  708        97K
                      certificate holders of EMC Mortgage Loan Trust 2006-A, Mortgage Pass-Through Certificates,
                                                              Series 2006-A

                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        16B       Association f/k/a First Union National Bank, as Trustee for Financial Asset Securities Corp.,
                              Home Loan Mortgage Trust 1999-A, Asset-Backed Certificates, Series 1999-A




As of 11/15/2018                                      US Bank                                 Schedule A Page 13 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 81 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88B
                       for First Franklin Mortgage Loan Trust 2004-FFA, Mortgage Pass-Through Certificates, Series
                                                                   2004-FFA
                            U.S. Bank National Association as Trustee successor in interest to First Trust National
  708        477           Association, as Trustee for GE Capital Mortgage Services, Inc., Mortgage Pass-Through
                                                       Certificates, Series G9501-FH01
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-5, Asset-Backed
  708        85H
                                                          Certificates Series 2006-5
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-6, Asset-Backed
  708        B72
                                                          Certificates Series 2006-6
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-9, Asset-Backed
  708        8TS
                                                          Certificates Series 2006-9
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-12, Asset-Backed
  708        383
                                                         Certificates Series 2006-12
  708        395      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        C1H                                   for GSAA Home Equity Trust 2006-14
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-19, Asset-Backed
  708        B4Y
                                                       Certificates, Series 2006-19
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-20, Asset-Backed
  708        B5A
                                                       Certificates, Series 2006-20
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2007-1, Asset-Backed
  708        B5B
                                                        Certificates Series 2007-1
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2007-7, Asset-Backed
  708        D19
                                                        Certificates, Series 2007-7
  708        234       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        J77                           Association, as Trustee for GSAMP Trust 2004-SEA1
  936        L47            U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 1998-1
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        465
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1998-4
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  936        L49
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1999-1
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        484
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1999-2
  708        11N      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        413                      Company, as Trustee for GSMPS Mortgage Loan Trust 2001-1
  708        J18       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        J81                     Association, as Trustee for GSMPS Mortgage Loan Trust 2003-3
  708        J62       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L56                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-1
  708        J99       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L57                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-3
  708        B53       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        K99                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-4
  708        L32       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L03                   Association, as Trustee for GSMPS Mortgage Loan Trust 2005-RP2


As of 11/15/2018                                      US Bank                                  Schedule A Page 14 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 82 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
  708        M51      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L05                  Association, as Trustee for GSMPS Mortgage Loan Trust 2005-RP3
  708        B11
                         U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 2006-RP1
  936        L06
  708        440
                         U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 2006-RP2
  936        M07
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        P92
                                                Association, as Trustee for GSR 2003-7F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        18F
                                      Association, as Trustee for GSR Mortgage Loan Trust 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        904         Association, as Trustee for GSR Mortgage Loan Trust 2004-9, Mortgage Pass-Through
                                                       Certificates, Series 2004-9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        914
                                     Association, as Trustee for GSR Mortgage Loan Trust 2004-11
  708        F09            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2004-12
  708        F32            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2004-14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        237
                                                Association, as Trustee for GSR 2004-2F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        227
                                                Association, as Trustee for GSR 2004-8F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        17H        Association, as Trustee for GSR Mortgage Loan Trust 2004-13F, Mortgage Pass-Through
                                                      Certificates, Series 2004-13F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L49
                                                 Association as Trustee for GSR 2005-5F
  708        84N            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-6F
  708        84P      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M54                     Association, as Trustee for GSR Mortgage Loan Trust 2005-7F
                      U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-8F, Mortgage
  708        84Q
                                               Pass-Through Certificates, Series 2005-8F
  708        K42           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR1
  708        L18           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR2
  708        L66           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR4
  708        M57           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR5
  708        M75           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR6
  708        M31          U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR7
  708       B4W            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-5F
  708       B4X            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-6F
  708       B07           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-AR1
  708       8KU
                           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-1F
  708       C19
  708       C46            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-2F
  708       8LG
                           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-3F
  708       C64
  708       D22            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-4F
  708       H12            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-5F


As of 11/15/2018                                     US Bank                                Schedule A Page 15 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 83 of
                                           104
                                                 Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        231
                                            Association, as Trustee for GSRPM Trust 2004-1
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2004-6 Home Equity
  708       8MD
                                                Pass-Through Certificates, Series 2004-6
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2004-8 Home Equity
  708       8MH
                                                Pass-Through Certificates, Series 2004-8
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2005-1, Home Equity
  708        8ML
                                                Pass-Through Certificates, Series 2005-1

  708        D04         U.S. Bank National Association, as Trustee for J.P. Morgan Alternative Loan Trust 2007-A2

                         U.S. Bank National Association, as Trustee for J.P. Morgan Alternative Loan Trust 2007-S1,
  708        C91
                                                    Mortgage Pass-Through Certificates

  708        396      U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Acquisition Trust 2006-WF1

                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        E77         Company, as Trustee for J.P. Morgan Mortgage Pass-Through Corporation, Mortgage Pass-
                                                      Through Certificates, Series 1988-1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L57
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-A3
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M74
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-A7
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M67
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-S2
  708        B10             U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2006-A1
  708        B29             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-A2
  708        B86             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-A4
  708        455             U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2006-A6
  708        859             U.S. Bank National Association, as Trustee of J.P. Morgan Mortgage Trust 2006-A7
  708        380             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-S3
  708        C76             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2007-A3
  708        C92             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2007-A4
                      U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2007-S1, Mortgage
  708        C50
                                                           Pass-Through Certificates
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        L92      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                   for Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-2
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        387      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                  for Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        458       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                            for LEHMAN XS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-15

                          U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        831
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                              Series 2006-19




As of 11/15/2018                                       US Bank                                 Schedule A Page 16 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 84 of
                                           104
                                                 Schedule A
 Client    Investor                                                Deal
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C16
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-1
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C41
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-3
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C77
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-6
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        D01       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                     for Lehman XS Trust Series 2007-9
  708        B99                          U.S. Bank National Association, as Trustee for LMT 2005-2
  708        901                          U.S. Bank National Association, as Trustee for LMT 2006-8
  708        D30                          U.S. Bank National Association, as Trustee for LMT 2007-7
  708        L27                         U.S. Bank National Association, as Trustee for LMT 2007-10
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        346       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                               for LXS 2006-8
  708        374                        U.S. Bank National Association, as Trustee for LXS 2006-10N
                       U.S. Bank National Association, as Indenture Trustee, successor in interest to Bank of America,
                         National Association, as Indenture Trustee, successor by merger to LaSalle Bank National
  708       8AW
                      Association, as Indenture Trustee for Luminent Mortgage Trust 2005-1, Mortgage-Backed Notes,
                                                                Series 2005-1
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E09       Association, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-13, Mortgage Pass-
                                                    Through Certificates, Series 2004-13

  708        E32      U.S. Bank National Association, as Trustee for MASTR Adjustable Rate Mortgages Trust 2006-2

                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D93
                                      Association, as Trustee for MASTR Alternative Loan Trust 2003-7
  708        83V        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                         Association, as Trustee for MASTR Alternative Loan Trust 2003-8, Mortgage Pass-Through
  708        D75                                         Certificates, Series 2003-8
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D83
                                     Association, as Trustee for MASTR Alternative Loan Trust 2004-5
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D97
                                     Association, as Trustee for MASTR Alternative Loan Trust 2004-9
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E03
                                    Association, as Trustee for MASTR Alternative Loan Trust 2004-10
  708        B2A
                           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2004-11
  708        D94
  708        D99           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2004-13
  708        B2E
                            U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2005-1
  708        D95



As of 11/15/2018                                       US Bank                                Schedule A Page 17 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 85 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal
  708        B9H
                           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2007-1
  708        E60
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2005-AB1,
  708        M32
                                          Mortgage Pass-Through Certificates, Series 2005-AB1

  708        M71      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2005-WF1

                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-AB1,
  708        M73
                                           Mortgage Pass-Through Certificates, Series 2006-AB1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-AM2,
  708        8TD
                                          Mortgage Pass-Through Certificates, Series 2006-AM2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-FRE1,
  708        8SR
                                          Mortgage Pass-Through Certificates, Series 2006-FRE1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-FRE2,
  708        8SZ
                                          Mortgage Pass-Through Certificates, Series 2006-FRE2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE1,
  708       8SW
                                           Mortgage Pass-Through Certificates, Series 2006-HE1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE2,
  708        8TC
                                           Mortgage Pass-Through Certificates, Series 2006-HE2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE4,
  708        8TE
                                          Mortgage Pass-Through Certificates, Series 2006-HE4
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-NC1,
  708        8SV
                                          Mortgage Pass-Through Certificates, Series 2006-NC1
                        U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-
  708        8TB
                                     WMC2, Mortgage Pass-Through Certificates, Series 2006-WMC2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2007-HE1
  708        8TJ
                                          Mortgage Pass-Through Certificates Series 2007-HE1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E42
                                  Association, as Trustee for MASTR Asset Securitization Trust 2003-11

  708        D69         U.S. Bank National Association, as Trustee for MASTR Asset Securitization Trust 2003-12

                        U.S. Bank National Association, as Trustee for MASTR Seasoned Securitization Trust 2005-1,
  708        17G
                                             Mortgage Pass-Through Certificates, Series 2005-1
                         U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        M38      Trustee for Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Investors Trust, Series
                                                                   2005-3
                         U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        L91      Trustee for Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Investors Trust, Series
                                                                  2005-A6
                       U.S. Bank National Association, as Indenture Trustee, successor in interest to Wachovia Bank,
  708        B90        National Association, as Indenture Trustee for Merrill Lynch Mortgage Investors Trust, Series
                                                2005-A9, Mortgage Loan Asset-Backed Notes
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3U
                        for Morgan Stanley Mortgage Loan Trust 2006-2, Mortgage Pass-Through Certificates, Series
                                                                   2006-2




As of 11/15/2018                                       US Bank                                  Schedule A Page 18 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 86 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B18
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Morgan Stanley Mortgage Loan Trust 2006-3AR, Mortgage Pass-Through Certificates, Series
  708        C1E
                                                                 2006-3AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3V
                      for Morgan Stanley Mortgage Loan Trust 2006-5AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-5AR
                        U.S. Bank National Association, as trustee successor in interest to Bank of America, National
                       Association, as trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708       B3W
                      for Morgan Stanley Mortgage Loan Trust 2006-6AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-6AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B3X       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                               for Morgan Stanley Mortgage Loan Trust 2006-7
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3Y
                      for Morgan Stanley Mortgage Loan Trust 2006-8AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-8AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4A
                      for Morgan Stanley Mortgage Loan Trust 2006-9AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-9AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4B
                        for Morgan Stanley Mortgage Loan Trust 2006-13ARX, Mortgage Pass-Through Certificates,
                                                             Series 2006-13ARX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4C       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                            for Morgan Stanley Mortgage Loan Trust 2006-17XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4D       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-1XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4E       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-2AX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4F       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-3XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4G
                      for Morgan Stanley Mortgage Loan Trust 2007-5AX, Mortgage Pass-Through Certificates, Series
                                                                  2007-5AX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4H       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-6XS




As of 11/15/2018                                      US Bank                                 Schedule A Page 19 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 87 of
                                           104
                                                 Schedule A
 Client    Investor                                                  Deal

  708        B4J      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        C70                            for Morgan Stanley Mortgage Loan Trust 2007-7AX

                      U.S. Bank National Association, as trustee successor in interest to Bank of America, National
                      Association, as trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4N
                        for Morgan Stanley Mortgage Loan Trust 2007-11AR, Mortgage Pass-Through Certificates,
                                                             Series 2007-11AR
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        11U
                                                 Association, as Trustee for MSSTR 2004-1
                       U.S. Bank National Association, as Trustee for New Century Alternative Mortgage Loan Trust
  708        8TU
                                                                 2006-ALT2
                         U.S. Bank National Association, as Trustee, successor-in-interest to Wachovia Bank, N.A.
  708        Z01         (formerly known as First Union National Bank), as Trustee for Norwest Asset Acceptance
                                         Corporation Asset Backed Certificates, Series 1998-HE1
  708        290
  708        350                      NRZ Inventory Trust, U.S. Bank National Association, as Trustee
  708        378
  708        228         U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ
  708        397                                               Inventory Trust
  708        339
  708        352                  NRZ Pass-Through Trust V-B, U.S. Bank National Association, as trustee
  708        919
  708        226
  708        339      U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ Pass-
  708        352                                              Through Trust V-B
  708        919
  708        408
                               NRZ Pass-Through Trust VII (NPL), U.S. Bank National Association, as trustee
  708        409
  708        408       U.S. Bank National Association, not in it's individual capacity, but solely as trustee of the NRZ
  708        409                                       Pass-Through Trust VII (NPL)
  708        845
                              NRZ Pass-Through Trust VII-B (PREF), U.S. Bank National Association, as trustee
  708        900
  708        329
                                 NRZ Pass-Through Trust VIII-B, U.S. Bank National Association, as trustee
  708        917
                      U.S. Bank National Association not in its individual capacity by solely as trustee for NRZ Pass-
  708        917
                                                           Through Trust VIII-B
  708        260                 NRZ Pass-Through Trust X, U.S. Bank National Association, as Trustee
                      U.S. Bank National Association, not in its individual capacity, but soley as trustee of the NRZ
  708        260
                                                          Pass-Through Trust X
  708        264                 NRZ Pass-Through Trust IX, U.S. Bank National Association, as Trustee
                      U.S. Bank National Association, not in its individual capacity, but soley as trustee of the NRZ
  708        264
                                                          Pass-Through Trust IX
  708        369                NRZ Pass-Through Trust IX-B, U.S. Bank National Association, as trustee
                      U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ Pass-
  708        283
                                                             Through Trust IX-B




As of 11/15/2018                                       US Bank                                   Schedule A Page 20 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 88 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        96J       Trustee for Park Place Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2004-
                                                                    WWF1

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        18E      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for the holders of Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-CL1

                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        18G      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                             for Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-CL2
                      U.S. Bank National Association, as Trustee for Prime Mortgage Trust, Mortgage Pass-Through
  708        836
                                                       Certificates, Series 2006-2
  708        C1G      U.S. Bank National Association, as Trustee for Prime Mortgage Trust, Mortgage Pass-Through
  708        C47                                       Certificates, Series 2007-1
  708        M79             U.S. Bank National Association, as Trustee for RBSGC Mortgage Loan Trust 2005-A
                       U.S. Bank National Association, as Trustee for Salomon Brothers Mortgage Securities VII, Inc.,
  708        18C
                                        Asset-Backed Pass-Through Certificates, Series 2002-HYB1
                      U.S. Bank National Association, as Trustee for Securitized Asset Backed Receivables LLC Trust
  708        90N
                                     2006-NC1, Mortgage Pass-Through Certificates, Series 2006-NC1
                      U.S. Bank National Association, as Trustee for SG Mortgage Securities Trust 2006-FRE2, Asset
  708        96V
                                                  Backed Certificates, Series 2006-FRE2
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B52
                                            Mortgage Pass-Through Certificates, Series 2005-22
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B85
                                            Mortgage Pass-Through Certificates, Series 2005-23
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B56
                                            Mortgage Pass-Through Certificates, Series 2006-1
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust
  708        B40
                                            Mortgage Pass-Through Certificates, Series 2006-2
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B57
                                            Mortgage Pass-Through Certificates, Series 2006-3
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B76
                                            Mortgage Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        345
                                            Mortgage Pass-Through Certificates, Series 2006-5
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        373
                                            Mortgage Pass-Through Certificates, Series 2006-6
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        386
                                            Mortgage Pass-Through Certificates, Series 2006-7
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        450
                                            Mortgage Pass-Through Certificates, Series 2006-8
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P89      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                             for SAIL 2003-BC6
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P88      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                             for SAIL 2003-BC7




As of 11/15/2018                                      US Bank                                 Schedule A Page 21 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 89 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P97      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                            for SAIL 2003-BC8
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P98      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                            for SAIL 2003-BC9
  708        B47                        U.S. Bank National Association, as Trustee for SAIL 2006-2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        P33
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC1
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        P64
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC5
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        J07
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC10
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        87Y      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                    for the Structured Asset Investment Loan Trust Series 2003-BC11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88C      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-2

  708        88E       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        J81      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-3

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88H
                      for STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,
                                                              SERIES 2004-4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88K
                      for STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,
                                                              SERIES 2004-5

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88M      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-6

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88N      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-7




As of 11/15/2018                                      US Bank                                 Schedule A Page 22 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 90 of
                                           104
                                                 Schedule A
 Client    Investor                                                Deal

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88S      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-8

  708        88T       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        M21      for Structured Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-9

  708       88W        U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        H42      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-10

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88Z       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88Q
                       for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-
                                                                    BNC1
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88X
                       for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-
                                                                    BNC2
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        89A
                        Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
                                                  Pass-Through Certificates, Series 2005-1

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        89E      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-2

                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        89F
                                                 Pass-Through Certificates, Series 2005-3
  708        8PE      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        L42                                 Pass-Through Certificates, Series 2005-4
  708        8PF         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87S                            Mortgage Pass-Through Certificates, Series 2005-5
  708        8PG         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87Q                            Mortgage Pass-Through Certificates, Series 2005-6
  708        8PH      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        87N                                 Pass-Through Certificates, Series 2005-7
  708        8PK         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87K                            Mortgage Pass-Through Certificates, Series 2005-8
  708        8PL         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87G                            Mortgage Pass-Through Certificates, Series 2005-9
  708        8PM         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87D                           Mortgage Pass-Through Certificates, Series 2005-10



As of 11/15/2018                                       US Bank                                Schedule A Page 23 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 91 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal
  708        8PN         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87F                           Mortgage Pass-Through Certificates, Series 2005-11
                         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87J
                                          Mortgage Pass-Through Certificates, Series 2005-HE2
  708        8PJ         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87H                          Mortgage Pass-Through Certificates, Series 2005-HE3
  708        8PQ
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        87C
                                                 Pass-Through Certificates, Series 2006-1
  708        B02
  708        8PS            U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust
  708        87A                            Mortgage Pass-Through Certificates, Series 2006-2
                            U.S. Bank National Association, as trustee for Structured Asset Investment Loan Trust
  708       8PW
                                            Mortgage Pass-Through Certificates, Series 2006-3
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust Mortgage
  708        8PY
                                                  Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        8PR
                                                Pass-Through Certificates, Series 2006-BNC1
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        8PU
                                                Pass-Through Certificates, Series 2006-BNC2
                      U.S. Bank National Association, as trustee for Structured Asset Investment Loan Trust Mortgage
  708        8QC
                                                Pass-Through Certificates, Series 2006-BNC3
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        B22
                                  Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-2
  708        418        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        L56                              Prime Mortgage Trust, Certificates Series 2005-2
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        M61
                                             Prime Mortgage Trust, Certificates Series 2005-3
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        M78
                                             Prime Mortgage Trust, Certificates Series 2005-4
                       U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Trust,
  708        B8E
                                           Mortgage Pass-Through Certificates, Series 2005-AR5
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        B9S
                                             Prime Mortgage Trust, Certificates, Series 2006-1
  708        13G
  936        J24            U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2002-12
  936        K28
  708        J65           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2004-6XS
  708        88L        U.S. Bank National Association, as Indenture Trustee for SASCO Mortgage Loan Trust 2004-
  708        893                                                   GEL2
  708        88U        U.S. Bank National Association, as Indenture Trustee for SASCO Mortgage Loan Trust 2004-
  708        B28                                                   GEL3
  708        18Y           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-SC1
  708        M28           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF2
  708        L88           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF3
  708        B54           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF4
  708        B58           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF1
  708        367           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF2


As of 11/15/2018                                       US Bank                                Schedule A Page 24 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 92 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal
  708        441           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF3
  708        19V           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2007-TC1
  708        D13           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2007-WF2
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88V
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                       for Structured Asset Securities Corporation, Amortizing Residential Collateral Trust, Mortgage
  708        955                                  Pass-Through Certificates, Series 2004-1

  708        B3D       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        M22                       for Structured Asset Securities Corporation, Series 2004-21XS
                      U.S. Bank National Association, as Indenture Trustee for Structured Asset Securities Corporation
  708        25V
                                                       Mortgage Loan Trust 2003-NP1
  936        J18      U.S. Bank National Association, as Indenture Trustee for Structured Asset Securities Corporation
  936        K40                                       Mortgage Loan Trust 2003-NP2
  708        L33        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        J13       Association, as Trustee for Structured Asset Securities Corporation Mortgage Loan Trust 2005-
  936        L11                                                     RF1
  936        J12
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        L55
                                                            Loan Trust 2005-RF2
  936        L15
  708        L72
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J31
                                                            Loan Trust 2005-RF3
  936        K64
  708        M48
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J32
                                                            Loan Trust 2005-RF4
  936        K65
  708        M81
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J33
                                                            Loan Trust 2005-RF5
  936        K66
  708        M44
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J34
                                                            Loan Trust 2005-RF6
  936        K67
  708        B12
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J35
                                                            Loan Trust 2005-RF7
  936        K68
  708        833
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        869
                                                            Loan Trust 2006-RF3
  936        P14
  708        897      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        P15                                            Loan Trust 2006-RF4
  708        E27      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        E27                                            Loan Trust 2007-RF1
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        C38
                                                           Loan Trust 2007-WF1




As of 11/15/2018                                       US Bank                                Schedule A Page 25 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 93 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        17X      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2002-6

                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        B3C
                        Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
                                                Pass-Through Certificates, Series 2004-19XS
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88G
                                            Mortgage Pass-Through Certificates Series 2004-S2
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88R
                                            Mortgage Pass-Through Certificates Series 2004-S3
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88Y
                                            Mortgage Pass-Through Certificates Series 2004-S4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        87U
                       for Structured Asset Securities Corporation, Mortgage Pass-Through Certificates, Series 2005-
                                                                     7XS
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87E
                                           Mortgage Pass-Through Certificates, Series 2005-AR1
  708        89B      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        K47                                Pass-Through Certificates, Series 2005-GEL1
  708        8PD
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87T
                                          Mortgage Pass-Through Certificates Series 2005-GEL2
  708        89G
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87P
                                           Mortgage Pass-Through Certificates Series 2005-GEL3
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87M
                                           Mortgage Pass-Through Certificates, Series 2005-GEL4
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87V
                                           Mortgage Pass-Through Certificates Series 2005-RMS1
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        89J
                                             Mortgage Pass-Through Certificates Series 2005-S1
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        89H
                                             Mortgage Pass-Through Certificates Series 2005-S2
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87R
                                             Mortgage Pass-Through Certificates Series 2005-S3
                        U.S. Bank National Association, as Trustee, successor-in-interest to Bank of America, N.A., as
  708        M25       Trustee, successor to LaSalle Bank, N.A., as Trustee for Structured Asset Securities Corporation
                                            Mortgage Pass-Through Certificates, Series 2005-WF1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8PT
                                                Pass-Through Certificates, Series 2006-AM1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8PV
                                                 Pass-Through Certificates, Series 2006-BC1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QB
                                                 Pass-Through Certificates, Series 2006-BC2
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8QD
                                                 Pass-Through Certificates, Series 2006-BC3



As of 11/15/2018                                       US Bank                                 Schedule A Page 26 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 94 of
                                           104
                                                 Schedule A
 Client    Investor                                                  Deal
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QJ
                                                Pass-Through Certificates, Series 2006-BC4
  708        8QG      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        86V                                Pass-Through Certificates, Series 2006-BC5
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QL
                                                Pass-Through Certificates, Series 2006-BC6
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8PZ
                                                Pass-Through Certificates, Series 2006-EQ1
  708       87B          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708       B82                           Mortgage Pass-Through Certificates, Series 2006-GEL1
  708       8QA
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708       86Y
                                               Pass-Through Certificates, Series 2006-GEL3
  708       385
  708       8QF
  708       86W
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        889
                                               Pass-Through Certificates, Series 2006-GEL4
  936        L91
  936        P06
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        8PX
                                                Pass-Through Certificates, Series 2006-NC1
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8PP
                                               Pass-Through Certificates, Series 2006-OW1
  708        B45
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  936        L83
                                                Pass-Through Certificates, Series 2006-RF2
  936        L85
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8QK
                                                 Pass-Through Certificates, Series 2006-Z
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        8QN
                                                Pass-Through Certificates, Series 2007-BC2
  708        8QS           U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation,
  708        C95                           Mortgage Pass-Through Certificates, Series 2007-BC3
  708        8QR
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        86Q
                                               Pass-Through Certificates, Series 2007-BC4
  708        J80
  708        8QT      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        86S              Loan Trust 2007-BNC1 Mortgage Pass-Through Certificates, Series 2007-BNC1

                           U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation
  708        8QM
                                          Mortgage Pass-Through Certificates, Series 2007-EQ1
  708        86T
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        H52
                                               Pass-Through Certificates, Series 2007-GEL1
  708        E07
  708        8QQ
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        86U
                                               Pass-Through Certificates, Series 2007-GEL2
  708        F70
                       U.S. Bank National Association, as Trustee for STARM Mortgage Loan Trust 2007-3, Mortgage
  708        C93
                                                Pass Through Certificates, Series 2007-3


As of 11/15/2018                                       US Bank                                 Schedule A Page 27 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 95 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        L68      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Thornburg Mortgage Securities Trust 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        M84      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Thornburg Mortgage Securities Trust 2005-3

  708        B60        U.S. Bank National Association, as Trustee for Thornburg Mortgage Securities Trust 2005-4

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B09       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-1
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        382       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        390       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-5
                      Travelers Mortgage Services, Inc. Mortgage Pass-Through Certificates, Series 1988-3, U.S. Bank
  708        807
                                                      National Association, as Trustee
                      Travelers Mortgage Services, Inc. Mortgage Pass-Through Certificates, Series 1988-5, U.S. Bank
  708        809
                                                      National Association, as Trustee
                        U.S. Bank National Association, as Trustee for Wachovia Mortgage Loan Trust, LLC Mortgage
  708        M55
                                                  Pass-Through Certificates, Series 2005-A
                        U.S. Bank National Association, as Trustee for Wachovia Mortgage Loan Trust, Asset-Backed
  708        94E
                                                      Certificates, Series 2006-AMN1
  708     15D/012     U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust,
                       as Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2002-AR1
  708     481/006
                           U.S. Bank National Association, as Trustee for Washington Mutual MSC Pass-Through
  708     15P/001
                                                      Certificates, Series 2003-MS9

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  936     L80/001        Association, as Trustee, as successor by merger to LaSalle Bank National Association, as
                        Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2004-RA4


  708     29L/009      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                         Association, as Trustee, as successor by merger to LaSalle Bank National Association, as
  708     15D/028       Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2005-RA1

                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D14      Association, as Trustee for Wells Fargo Alternative Loan 2005-2 Trust, Mortgage Asset-Backed
                                                  Pass-Through Certificates, Series 2005-2
  708     11D/098      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                       Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Asset-Backed
  708        Y08                                  Pass-Through Certificates, Series 2002-1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        U09       Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Asset-Backed
                                                 Pass-Through Certificates, Series 2003-1



As of 11/15/2018                                       US Bank                                 Schedule A Page 28 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 96 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S29      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S34      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-E
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S36      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-G
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S41      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-H
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S42      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-I
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S44      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-J
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S47      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-K
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S48      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-L
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S52      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2003-M
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S53      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-N
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S57      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-O
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S64      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S68      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S60      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-A
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S92      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-AA
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S61      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-B



As of 11/15/2018                                     US Bank                                Schedule A Page 29 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 97 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S93      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-BB
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S63      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-C
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S94      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-CC
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S65      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S95      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-DD
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S66      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-E
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S96      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-EE
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S69      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S70      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-G
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S71      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-H
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S73      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-I
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S75      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-J
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S74      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-K
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S76      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-L
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S78      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-M
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S79      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-N



As of 11/15/2018                                     US Bank                                Schedule A Page 30 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 98 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S80      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-O
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S81      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-P
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S82      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Q
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S85      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-R
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S83      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-S
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S86      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-U
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S87      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-V
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S88      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-W
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S89      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-X
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S90      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Y
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S91      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Z
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Y10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S02      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S07      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S03      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z02      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-6



As of 11/15/2018                                     US Bank                                Schedule A Page 31 of 36
   Case 1-19-43516-ess
        Case 1-19-43516-ess
                        Claim Doc
                              3-2 84Filed
                                        Filed
                                          05/21/20
                                              08/06/20Desc
                                                         Entered
                                                           Main Document
                                                                 08/06/20 16:52:55
                                                                              Page 99 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z03      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-7
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z05      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-8
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z06      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z09      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-11
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z45      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-12
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z12      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-16
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z13      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-17
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z14      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-18
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S97      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S99      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S01      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S04      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S05      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR5
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S06      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S09      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR7



As of 11/15/2018                                     US Bank                                Schedule A Page 32 of 36
   Case 1-19-43516-ess
         Case 1-19-43516-ess
                        Claim 3-2
                              Doc 84
                                   FiledFiled
                                         05/21/20
                                              08/06/20
                                                     DescEntered
                                                          Main Document
                                                                 08/06/20 16:52:55
                                                                             Page 100 of
                                           104
                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S11      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR8
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S12      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR10
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S13      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR11
  708     11D/100     U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
  708        S15                                     Certificates, Series 2005-AR12
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S14      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR13
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S16      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z04      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR15
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z08      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR16
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z16
                                           Mortgage Pass-Through Certificates Series 2006-2
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z17
                                           Mortgage Pass-Through Certificates Series 2006-3
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z20
                                           Mortgage Pass-Through Certificates Series 2006-4
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z18
                                          Mortgage Pass-Through Certificates, Series 2006-AR1
  708     11D/101       U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708       S19                           Mortgage Pass-Through Certificates, Series 2006-AR2
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z19
                                          Mortgage Pass-Through Certificates Series 2006-AR3
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z21
                                          Mortgage Pass-Through Certificates Series 2006-AR4
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        S22
                                          Mortgage Pass-Through Certificates, Series 2006-AR5
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z22
                                          Mortgage Pass-Through Certificates Series 2006-AR6




As of 11/15/2018                                     US Bank                                Schedule A Page 33 of 36
   Case 1-19-43516-ess
         Case 1-19-43516-ess
                        Claim 3-2
                              Doc 84
                                   FiledFiled
                                         05/21/20
                                              08/06/20
                                                     DescEntered
                                                          Main Document
                                                                 08/06/20 16:52:55
                                                                             Page 101 of
                                           104
                                                 Schedule A
 Client    Investor                                                 Deal

                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        J82      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                          for Wells Fargo Home Equity Trust Mortgage Pass-Through Certificates, Series 2004-1

  708        8PA          U.S. Bank National Association, as Trustee for Yale Mortgage Loan Trust, Series 2007-1
  708        189
                        Towd Point Mortgage Trust 2015-2, by U.S. Bank National Association as Indenture Trustee
  936        189
  708        238
                        Towd Point Mortgage Trust 2015-6, by U.S. Bank National Association as Indenture Trustee
  936        238
  936        287        Towd Point Mortgage Trust 2016-4, by U.S. Bank National Association as Indenture Trustee
                      U.S. Bank National Association, as Trustee, for Residential Accredit Loans, Inc., Mortgage Asset-
  708     B0F/068
                                           Backed Pass-Through Certificates, Series 2006-QS2
                         U.S. Bank National Association, as Trustee, for Residential Asset Mortgage Products, Inc.,
  708     91G/028
                                   Mortgage Asset-Backed Pass-Through Certificates, Series 2006-SP4
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/006
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/007
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX2
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/008
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX3
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/009
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX4
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/010
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX5
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/011
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX1
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/012
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX2
  708     91E/013      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/001              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX3
  708     91E/014      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/002              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX4
  708     91E/015      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/003              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX5
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/004
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX6
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/005
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX7
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/006
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX8
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/007
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX9
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/031
                                           Mortgage Pass-Through Certificates, Series 2005-S7
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/032
                                           Mortgage Pass-Through Certificates, Series 2005-S8
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/033
                                           Mortgage Pass-Through Certificates, Series 2005-S9


As of 11/15/2018                                       US Bank                                 Schedule A Page 34 of 36
   Case 1-19-43516-ess
         Case 1-19-43516-ess
                        Claim 3-2
                              Doc 84
                                   FiledFiled
                                         05/21/20
                                              08/06/20
                                                     DescEntered
                                                          Main Document
                                                                 08/06/20 16:52:55
                                                                             Page 102 of
                                           104
                                                Schedule A
 Client    Investor                                                Deal
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/066
                                          Mortgage Pass-Through Certificates, Series 2005-SA2
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     8SS/098
                                          Mortgage Pass-Through Certificates, Series 2006-S1
  708     8SM/600
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/080
                                          Mortgage Pass-Through Certificates, Series 2006-S10
  708     B0F/124
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/081
                                           Mortgage Pass-Through Certificates, Series 2006-S11
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/082
                                           Mortgage Pass-Through Certificates, Series 2006-S12
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/034
                                           Mortgage Pass-Through Certificates, Series 2006-S3
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/035
                                           Mortgage Pass-Through Certificates, Series 2006-S4
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     91H/004
                                           Mortgage Pass-Through Certificates, Series 2006-S5
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/036
                                           Mortgage Pass-Through Certificates, Series 2006-S6
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/037
                                           Mortgage Pass-Through Certificates, Series 2006-S7
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/038
                                           Mortgage Pass-Through Certificates, Series 2006-S8
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/002
                                           Mortgage Pass-Through Certificates, Series 2007-S1
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/098
                                           Mortgage Pass-Through Certificates, Series 2007-S2
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/099
                                           Mortgage Pass-Through Certificates, Series 2007-S3
  708     B0F/041     U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/102                          Mortgage Pass-Through Certificates, Series 2007-S6
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/104
                                           Mortgage Pass-Through Certificates, Series 2007-S8
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     93N/604
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                        for RAAC Series 2007-SP2 Trust, Mortgage Asset-Backed Pass-Through Certificates, Series
  708     B0F/094
                                                                2007-SP2

  708     91G/032     U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                        for RAAC Series 2007-SP3 Trust, Mortgage Asset-Backed Pass-Through Certificates, Series
  708     P59/606                                               2007-SP3
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
  708     91G/029
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
                                                      Certificates, Series 2007-RP1




As of 11/15/2018                                      US Bank                                  Schedule A Page 35 of 36
   Case 1-19-43516-ess
         Case 1-19-43516-ess
                        Claim 3-2
                              Doc 84
                                   FiledFiled
                                         05/21/20
                                              08/06/20
                                                     DescEntered
                                                          Main Document
                                                                 08/06/20 16:52:55
                                                                             Page 103 of
                                           104
                                                Schedule A
 Client    Investor                                               Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     91G/030
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     P59/605                                     Certificates, Series 2007-RP2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     B0F/091
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     B0F/114
                                                      Certificates, Series 2007-RS1
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     B0F/092
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     B0F/115
                                                      Certificates, Series 2007-RS2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
  708     93N/605
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
                                                      Certificates, Series 2007-SP1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708     B0F/116     Trustee, for Banc of America Funding Corporation Mortgage Pass Through Certificates, Series
                                                                  2005-8




As of 11/15/2018                                      US Bank                                Schedule A Page 36 of 36
Case 1-19-43516-ess
      Case 1-19-43516-ess
                     Claim 3-2
                           Doc 84
                                FiledFiled
                                      05/21/20
                                           08/06/20
                                                  DescEntered
                                                       Main Document
                                                              08/06/20 16:52:55
                                                                          Page 104 of
                                        104




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK

 In re:
                                                                CERTIFICATE OF
                                                                SERVICE
 MICHAEL KRICHEVSKY
                                                                Case No. 1-19-43516-ess
                                                                Chapter 11
                               Debtor(s).

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 21, 2020, I caused the foregoing Amended Proof of
 Claim including all attachments to be electronically filed with the Clerk of Court by using the
 CM/ECF system, and provided a true correct copy of said document including all attachments to
 a vendor for mailing by U.S. Postal Service First Class Main Postage Prepaid or FedEx to the
 following parties:


 Michael Krichevsky
 4221 Atlantic Ave
 Brooklyn, NY 11224

 Marianne DeRosa
 Office of the Chapter 13 Trustee
 100 Jericho Quadrangle, Suite 127
 Jericho, NY 11753

 Office of the United States Trustee
 Eastern District of NY (Brooklyn Office)
 U.S. Federal Office Building
 201 Varick Street, Suite 1006
 New York, NY 10014


                                                    /s/Penny L. McNeely
                                                    Penny L. McNeely
                                                    Bankruptcy Clerk




 100400-9
